EXECUTION VERSION
Published CUSIP Number: 55302QAA9
Revolver CUSIP Number: 55302QAB7













$300,000,000
CREDIT AGREEMENT
dated as of February 14, 2020,
by and among

MGP INGREDIENTS, INC.,
as Borrower,

the Lenders referred to herein,
as Lenders,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender,
and
WELLS FARGO SECURITIES, LLC and SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arrangers and Joint Bookrunners








126047641_6

--------------------------------------------------------------------------------



ARTICLE I DEFINITIONS 1
SECTION 1.1 Definitions 1
SECTION 1.2 Other Definitions and Provisions 29
SECTION 1.3 Accounting Terms; Accounting for Derivatives; Changes in GAAP 30
SECTION 1.4 UCC Terms 30
SECTION 1.5 Rounding; Rates 31
SECTION 1.6 References to Agreement and Laws 31
SECTION 1.7 Times of Day 31
SECTION 1.8 Letter of Credit Amounts 31
SECTION 1.9 Adjustments for Material Acquisitions and Material Dispositions 31
SECTION 1.10  Divisions 31
ARTICLE II REVOLVING CREDIT FACILITY 32
SECTION 2.1 Revolving Credit Loans 32
SECTION 2.2 Swingline Loans 32
SECTION 2.3 Procedure for Borrowings of Revolving Credit Loans and Swingline
Loans 33
SECTION 2.4 Repayment and Prepayment of Revolving Credit and Swingline Loans 34
SECTION 2.5 Permanent Reduction of the Commitments 35
SECTION 2.6 Termination of Revolving Credit Facility 35
SECTION 2.7 Increases in Commitments 35
ARTICLE III LETTER OF CREDIT FACILITY 37
SECTION 3.1 L/C Commitment 37
SECTION 3.2 Procedure for Issuance of Letters of Credit 37
SECTION 3.3 Commissions and Other Charges 38
SECTION 3.4 L/C Participations 38
SECTION 3.5 Reimbursement Obligation of the Borrower 39
SECTION 3.6 Obligations Absolute 40
SECTION 3.7 Effect of Letter of Credit Application 40
ARTICLE IV GENERAL LOAN PROVISIONS 40
SECTION 4.1 Interest 40
SECTION 4.2 Notice and Manner of Conversion or Continuation of Loans 42
SECTION 4.3 Fees 42
SECTION 4.4 Manner of Payment 43


126047641_6

--------------------------------------------------------------------------------



SECTION 4.5 Evidence of Indebtedness 43
SECTION 4.6 Sharing of Payments by Lenders 44
SECTION 4.7 Administrative Agent’s Clawback 44
SECTION 4.8 Changed Circumstances 45
SECTION 4.9 Indemnity 47
SECTION 4.10 Increased Costs 47
SECTION 4.11 Taxes 49
SECTION 4.12 Mitigation Obligations; Replacement of Lenders 52
SECTION 4.13 Cash Collateral 53
SECTION 4.14 Defaulting Lenders 54
ARTICLE V CONDITIONS OF EXTENSIONS OF CREDIT 56
SECTION 5.1 Conditions to Initial Extensions of Credit 56
SECTION 5.2 Conditions to All Extensions of Credit 58
ARTICLE VI REPRESENTATIONS AND WARRANTIES 59
SECTION 6.1 Legal Status 59
SECTION 6.2 Organizational Power; Authorization; Enforceability 59
SECTION 6.3 Governmental Approvals; No Conflicts 59
SECTION 6.4 Litigation 60
SECTION 6.5 Correctness of Financial Statements; Absence of Material Adverse
Change 60
SECTION 6.6 Taxes 60
SECTION 6.7 No Subordination 60
SECTION 6.8 Permits, Franchises 60
SECTION 6.9 ERISA 61
SECTION 6.10 Compliance with Laws and Agreements 61
SECTION 6.11 Environmental Matters 61
SECTION 6.12 Collateral 61
SECTION 6.13 Employee Relations 62
SECTION 6.14 Disclosure 62
SECTION 6.15 Properties 62
SECTION 6.16 Insurance 62
SECTION 6.17 Use of Proceeds 62
SECTION 6.18 Subsidiaries 62
SECTION 6.19 Investment Company Act, Etc 63


126047641_6

--------------------------------------------------------------------------------



SECTION 6.20 Solvency 63
SECTION 6.21 Burdensome Provisions 63
SECTION 6.22 Material Contracts 63
SECTION 6.23 Intellectual Property Matters 63
SECTION 6.24 Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions 63
ARTICLE VII AFFIRMATIVE COVENANTS 64
SECTION 7.1 Punctual Payments 64
SECTION 7.2 Accounting Records 64
SECTION 7.3 Financial Statements 64
SECTION 7.4 Compliance 66
SECTION 7.5 Insurance 66
SECTION 7.6 Facilities 66
SECTION 7.7 Taxes and Other Liabilities 66
SECTION 7.8 Notice to the Administrative Agent 66
SECTION 7.9 Additional Subsidiaries 67
SECTION 7.10 Information Regarding Collateral 68
SECTION 7.11 Further Assurances 68
SECTION 7.12 Deposit Accounts and Collections 69
SECTION 7.13 Visits and Inspections 69
SECTION 7.14 Compliance with Anti-Corruption Laws; Beneficial Ownership
Regulation; Anti-Money Laundering Laws and Sanctions 69
ARTICLE VIII NEGATIVE COVENANTS 70
SECTION 8.1 Financial Covenants 70
SECTION 8.2 Indebtedness 70
SECTION 8.3 Liens 73
SECTION 8.4 Merger, Consolidation, Etc 74
SECTION 8.5 Transfer of Assets 75
SECTION 8.6 Loans, Advances, Investments 76
SECTION 8.7 Restricted Payments 77
SECTION 8.8 Transactions with Affiliates 77
SECTION 8.9 Burdensome Agreements 78
SECTION 8.10 Amendment of Certain Agreements 78
SECTION 8.11 Use of Funds; Anti-Corruption 79


126047641_6

--------------------------------------------------------------------------------



SECTION 8.12 Accounting Changes; Fiscal Year 79
SECTION 8.13 Sale-Leasebacks 79
SECTION 8.14 Restrictions Pertaining to Certain Debt 79
ARTICLE IX DEFAULT AND REMEDIES 79
SECTION 9.1 Events of Default 79
SECTION 9.2 Remedies 81
SECTION 9.3 Rights and Remedies Cumulative; Non-Waiver; etc 82
SECTION 9.4 Crediting of Payments and Proceeds 83
SECTION 9.5 Administrative Agent May File Proofs of Claim 83
SECTION 9.6 Credit Bidding 84
ARTICLE X THE ADMINISTRATIVE AGENT 84
SECTION 10.1 Appointment and Authority 85
SECTION 10.2 Rights as a Lender 85
SECTION 10.3 Exculpatory Provisions 85
SECTION 10.4 Reliance by the Administrative Agent 86
SECTION 10.5 Delegation of Duties 87
SECTION 10.6 Resignation of Administrative Agent 87
SECTION 10.7 Non-Reliance on Administrative Agent and Other Lenders 88
SECTION 10.8 No Other Duties, etc 88
SECTION 10.9 Collateral and Guaranty Matters 88
SECTION 10.10 Secured Hedge Agreements and Secured Cash Management Agreements 89
ARTICLE XI MISCELLANEOUS 89
SECTION 11.1 Notices 89
SECTION 11.2 Amendments, Waivers and Consents 92
SECTION 11.3 Expenses; Indemnity 93
SECTION 11.4 Right of Setoff 95
SECTION 11.5 Governing Law; Jurisdiction, Etc 96
SECTION 11.6 Waiver of Jury Trial 96
SECTION 11.7 Reversal of Payments 97
SECTION 11.8 Injunctive Relief 97
SECTION 11.9 Successors and Assigns; Participations 97
SECTION 11.10 Treatment of Certain Information; Confidentiality 100
SECTION 11.11 Performance of Duties 101


126047641_6

--------------------------------------------------------------------------------



SECTION 11.12 All Powers Coupled with Interest 101
SECTION 11.13 Survival 102
SECTION 11.14 Titles and Captions 102
SECTION 11.15 Severability of Provisions 102
SECTION 11.16 Counterparts; Integration; Effectiveness; Electronic Execution 102
SECTION 11.17 Term of Agreement 103
SECTION 11.18 USA PATRIOT Act; Anti-Money Laundering Laws 103
SECTION 11.19 Independent Effect of Covenants 103
SECTION 11.20 Inconsistencies with Other Documents 103
SECTION 11.21 Keepwell 103
SECTION 11.22 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 103
SECTION 11.23 Certain ERISA Matters 104
SECTION 11.24 Acknowledgement Regarding Any Supported QFCs 105





EXHIBITS
Form of:
Exhibit A-NoteExhibit B-Notice of BorrowingExhibit C-Notice of Account
DesignationExhibit D-Notice of PrepaymentExhibit E-Notice of
Conversion/ContinuationExhibit F-Compliance CertificateExhibit G-Assignment and
AssumptionExhibit H-1-4-U.S. Tax Compliance CertificatesSCHEDULESSchedule
2.1-Commitments and Commitment PercentagesSchedule 6.11-Environmental
MattersSchedule 6.12-Real PropertySchedule 6.13-Employee RelationsSchedule
6.18-SubsidiariesSchedule 6.22-Material ContractsSchedule 8.2-Existing
IndebtednessSchedule 8.3-Existing LiensSchedule 8.6-Existing Investments








126047641_6

--------------------------------------------------------------------------------



CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of February 14, 2020, by and among MGP
INGREDIENTS, INC., a Kansas corporation (the “Borrower”), the lenders who are
party to this Agreement and the lenders who may become a party to this Agreement
pursuant to the terms hereof, as Lenders, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent, Issuing
Lender and Swingline Lender.
STATEMENT OF PURPOSE


The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS


SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:
“Acquisition” means (a) the acquisition of a Controlling Equity Interest in
another Person, whether by purchase of such Equity Interest, the exercise of an
option or warrant for, or conversion of securities into, such Equity Interest,
or otherwise, in each case causing any Person to become a Subsidiary, (b) the
acquisition of assets of another Person (other than a Person that is a
Subsidiary) which constitute all or substantially all of the assets of such
Person or of a line or lines of business conducted by such Person, or (c) a
merger or consolidation or any other combination with another Person (other than
pursuant to Section 8.4(a) or (b)) provided that the Borrower or a Person that
is a Subsidiary (after giving effect to such merger, consolidation or other
combination) is the surviving entity.
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 10.6.
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 11.1(c).
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders. The initial
amount of the Aggregate Commitments is $300,000,000.
“Agreement” means this Credit Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction from time to time concerning or relating to bribery or corruption,
including the United States Foreign Corrupt Practices
126047641_6

--------------------------------------------------------------------------------



Act of 1977 and the rules and regulations thereunder and the U.K. Bribery Act
2010 and the rules and regulations thereunder.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules related to terrorism
financing, money laundering, any predicate crime to money laundering or any
financial record keeping, including any applicable provision of the PATRIOT Act
and The Currency and Foreign Transactions Reporting Act (also known as the “Bank
Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and
1951-1959).
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
“Applicable Margin” means the applicable percentage per annum set forth below
determined by reference to the Consolidated Leverage Ratio set forth in the
Compliance Certificate most recently delivered pursuant to Section 7.3(c).

Applicable MarginTierConsolidated Leverage RatioLIBOR Rate LoansBase Rate
LoansCommitment FeeILess than 2.00 to 1.001.000%  0.000%  0.150%  IIGreater than
or equal to 2.00 to 1.00, but less than 2.50 to
1.001.250%  0.250%  0.175%  IIIGreater than or equal to 2.50 to 1.00, but less
than 3.00 to 1.001.500%  0.500%  0.200%  IVGreater than or equal to 3.00 to
1.00, but less than 3.50 to 1.001.750%  0.750%  0.225%  VGreater than or equal
to 3.50 to 1.002.000%  1.000%  0.250%  

Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio after the Closing Date shall become effective as of
the first Business Day following the date a Compliance Certificate is delivered
pursuant to Section 7.3(c); provided that (i) if a Compliance Certificate is not
delivered when due in accordance with such Section, then Tier V shall apply as
of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered until the first Business Day following the
date such Compliance Certificate is delivered, and (ii) if the Borrower does not
appropriately complete the schedules attached to the Compliance Certificate
(including, without limitation, indicating the appropriate Tier upon which the
Applicable Margin shall be determined) indicating that the Borrower is entitled
to the benefit of a lower pricing Tier, then the Administrative Agent shall not
be required to institute any decrease in the Applicable Margin until the first
Business Day after the date on which the Administrative Agent receives notice
from the Borrower indicating such lower pricing Tier should apply, together with
any appropriate supporting information required by the Administrative Agent.
Notwithstanding the foregoing, the Applicable Margin in effect from the Closing
Date until the first Business Day following the required date of delivery (or,
if earlier, the actual date of delivery) of a Compliance Certificate for the
fiscal quarter ending March 31, 2020 shall be based on Tier I.
Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 7.3(a), (b) or (c) is shown
to be inaccurate (regardless of whether (i) this Agreement is in effect, (ii)
the Aggregate Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Compliance Certificate was delivered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such
2
126047641_6

--------------------------------------------------------------------------------



Applicable Period, then (A) the Borrower shall promptly (and in any event within
5 Business Days after such inaccuracy is shown) deliver to the Administrative
Agent a corrected Compliance Certificate for such Applicable Period, (B) the
Applicable Margin for such Applicable Period shall be determined as if the
Consolidated Leverage Ratio in the corrected Compliance Certificate were
applicable for such Applicable Period, and (C) the Borrower shall retroactively
be obligated to promptly (and in any event within 2 Business Days after such
inaccuracy is shown) pay to the Administrative Agent the accrued additional
interest and fees owing as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with Section 4.4. Nothing in this paragraph shall limit the
rights of the Administrative Agent, the Issuing Lender or any Lender with
respect to Sections 4.1(c) and 9.2 nor any of their other rights under this
Agreement or any other Loan Document. The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all Obligations hereunder.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means, collectively, (a) Wells Fargo Securities, LLC and (b)
SunTrust Robinson Humphrey, Inc., each in its capacity as a joint lead arranger
and joint bookrunner.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.


“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) except during any period of time during
which a notice delivered to the Borrower under Section 4.8 shall remain in
effect, LIBOR for an Interest Period of one month plus 1.00%; each change in the
Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate, the Federal Funds Rate or LIBOR.
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 4.1(a).
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-
3
126047641_6

--------------------------------------------------------------------------------



denominated syndicated credit facilities and (b) the Benchmark Replacement
Adjustment; provided that, if the Benchmark Replacement as so determined would
be less than zero, the Benchmark Replacement will be deemed to be zero for the
purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (b) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:
(a)in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; and
(b)in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:
(a)a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely; provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;
(b)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution
authority with jurisdiction over the administrator for LIBOR or a court or an
entity with similar insolvency or resolution authority over the administrator
for LIBOR, which states that the administrator of LIBOR has ceased or will cease
to provide LIBOR permanently or indefinitely; provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide LIBOR; or
4
126047641_6

--------------------------------------------------------------------------------



(c)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR announcing that LIBOR is no longer
representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 4.8(c) and
(b) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 4.8(c).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning assigned thereto in Section 7.3.
“Borrowing” means a Revolving Credit Borrowing or a Swingline Borrowing, as the
context may require.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.
“Capital Lease Obligations” of any Person means, subject to Section 1.3(b), all
obligations of such Person to pay rent or other amounts under any lease (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital or finance leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.


5
126047641_6

--------------------------------------------------------------------------------



“Cash Collateralize” means, to pledge and deposit with, or deliver to, the
Administrative Agent, for the benefit of one or more of the Issuing Lender, the
Swingline Lender or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations
or Swingline Loans, cash or deposit account balances or, if the Administrative
Agent, the Swingline Lender and the Issuing Lender shall agree, in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent, the Swingline Lender and
the Issuing Lender. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables and purchasing cards), electronic funds
transfer and other cash management arrangements (including any Treasury
Management Agreement).
“Cash Management Bank” means any Person that, (a) at the time it (or its
Affiliate) becomes a Lender on the Closing Date, is party to a Cash Management
Agreement with a Loan Party, or (b) at the time it enters into a Cash Management
Agreement with a Loan Party, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, in each case
in its capacity as a party to such Cash Management Agreement.
“Change of Control” means an event or series of events by which:
(a) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Permitted Investors becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
“person” or “group” shall be deemed to have “beneficial ownership” of all Equity
Interests that such “person” or “group” has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of more than forty percent (40%) of
the Equity Interests of the Borrower entitled to vote in the election of members
of the board of directors (or equivalent governing body) of the Borrower or (ii)
during any period of twelve (12) consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Borrower
cease to be composed of individuals (x) who were members of that board or
equivalent governing body on the first day of such period, (y) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (x) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (z) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (x) and (y)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
(b) there shall have occurred under any indenture or other instrument evidencing
any Indebtedness of any Loan Party in excess of $10,000,000 any “change in
control” or similar provision (as set forth in the indenture, agreement or other
evidence of such Indebtedness) obligating the Borrower or any of its
Subsidiaries to repurchase, redeem or repay all or any part of the Indebtedness
provided for therein.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive
6
126047641_6

--------------------------------------------------------------------------------



(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, implemented or issued.
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.
“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.
“Collateral Agent” means the Administrative Agent, in its capacity as collateral
agent pursuant to the Intercreditor Agreement, together with its successors and
assigns in such capacity.
“Commitment” means, as to any Lender, the obligation of such Lender to make
Revolving Credit Loans to, and to purchase participations in L/C Obligations and
Swingline Loans for the account of, the Borrower hereunder in an aggregate
principal amount at any time outstanding not to exceed the amount set forth
opposite such Lender’s name on the Register, as such amount may be modified at
any time or from time to time pursuant to the terms hereof (including, without
limitation, Section 2.7). The initial amount of each Lender’s Commitment is set
forth on Schedule 2.1 or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Commitment, as applicable.
“Commitment Fee” has the meaning assigned thereto in Section 4.3(a).
“Commitment Percentage” means, as to any Lender at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Commitments
represented by (a) at any time prior to the expiration or termination of the
Aggregate Commitments, such Lender’s Commitment at such time, and (b)
thereafter, the principal amount of such Lender’s Revolving Credit Exposure at
such time. The initial Commitment Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.1 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Compliance Certificate” means a certificate substantially in the form attached
as Exhibit F.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for the Consolidated Group for any period, the sum
of (a) Consolidated Net Income for such period, plus (b) to the extent deducted
in arriving at Consolidated Net Income for such period, (i) income taxes
(whether federal, state, local or otherwise), (ii) Consolidated Interest
Expense, (iii) depreciation and amortization determined on a consolidated basis
in accordance with GAAP for such period and (iv) other non-cash charges (except
to the extent that such non-cash charges are reserved for cash charges to be
taken in the future), minus (c) to the extent included in determining
Consolidated Net Income for such period, non-cash gains or non-cash items
increasing Consolidated Net Income.
7
126047641_6

--------------------------------------------------------------------------------



“Consolidated Fixed Charge Coverage Ratio” means, for any period of four
consecutive fiscal quarters of the Borrower, the ratio of (a) the remainder of
(i) Consolidated EBITDA for such period minus (ii) dividends and distributions
by the Borrower to its shareholders during such period, minus (iii) income taxes
(whether federal, state, local or otherwise) paid in cash during such period,
minus (iv) Maintenance Capital Expenditures during such period, minus (v) share
repurchases or other acquisition or retirement of any of the Borrower’s Equity
Interests or any security convertible into or exchangeable for any of the
Borrower’s Equity Interests (provided that (x) up to $25,000,000 in the
aggregate of share repurchases occurring during the period commencing February
27, 2019 and ending on February 27, 2022 and (y) share repurchases and other
acquisitions of stock of the Borrower or securities convertible therefor
required to be purchased pursuant to employee stock compensation plans
consistent with the plans in effect on the Closing Date in an aggregate amount
not to exceed (1) $7,500,000 in any period other than the 2019 fiscal year, or
(2) $14,200,000 in the 2019 fiscal year, in each case of clauses (x) and (y),
shall be excluded from the amounts deducted in clause (a)(v) of this definition)
to (b) Consolidated Fixed Charges for such period.
“Consolidated Fixed Charges” means for the Consolidated Group for any period,
the sum (without duplication) of (a) Consolidated Interest Expense for such
period, and (b) scheduled principal payments of Consolidated Funded Indebtedness
(other than the Loans) during such period.
“Consolidated Funded Indebtedness” means, as of any date of determination, all
outstanding liabilities for borrowed money and other interest-bearing
liabilities of the Consolidated Group outstanding on such date, including,
without limitation, (a) all obligations evidenced by bonds, debentures, loan
agreements, notes or other similar agreements or instruments, (b) all Capital
Lease Obligations and purchase money indebtedness, (c) all obligations,
contingent or otherwise, in respect of drawn letters of credit, acceptances or
similar extensions of credit, (d) all obligations, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Equity Interests of
such Person (other than stock of the Borrower required to be purchased pursuant
to employee stock compensation plans consistent with the plans in effect on the
Closing Date) and (e) Guarantees of Indebtedness of any of the foregoing types
described in clauses (a) through (d) of this definition, after eliminating all
off-setting debits and credits between members of the Consolidated Group and all
other items required to be eliminated in the course of the preparation of
consolidated financial statements of the Consolidated Group in accordance with
GAAP.
“Consolidated Group” means, collectively, the Borrower and its Subsidiaries. 
“Consolidated Interest Expense” means, for the Consolidated Group for any period
determined on a consolidated basis in accordance with GAAP, total interest
expense (including the interest component of any payments in respect of Capital
Lease Obligations and the net payment obligations pursuant to Hedge Agreements
pertaining to interest rate transactions) during such period.
“Consolidated Leverage Ratio” means, as of the date of computation thereof, the
ratio of (i) Consolidated Funded Indebtedness (determined as at such date) to
(ii) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Borrower most recently ended on or prior to such date; provided that, during
any period that includes any Material Acquisition or a Material Disposition, the
calculation of Consolidated EBITDA shall be made on a historical Pro Forma Basis
with respect to that portion of the applicable measurement period that occurred
prior to the consummation of such transaction in accordance with Section 1.9.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Consolidated Group for such period determined on a consolidated basis in
accordance with GAAP, but excluding therefrom (to the extent otherwise included
therein) (a) any extraordinary gains or losses, (b) any gains attributable to a
sale of assets (other than inventory sold in the ordinary course of business) or
the write-
8
126047641_6

--------------------------------------------------------------------------------



up of assets and non-cash losses attributable to the impairment of any
intangible asset, (c) any Equity Interest of any member of the Consolidated
Group in the unremitted earnings of any Person that is not a Subsidiary and (d)
except to the extent included pursuant to Section 1.9, any income (or loss) of
any Person accrued prior to the date it becomes a Subsidiary of or is merged
into or consolidated with a member of the Consolidated Group or the date that
such Person’s assets are acquired by a member of the Consolidated Group.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Customer Owned Inventory” means inventory owned by a customer of the Borrower
or any of its Subsidiaries and with respect to which the Borrower or any of its
Subsidiaries is acting as a bailee or the like or is otherwise storing or
disposing of such inventory at the request of or for the benefit of such
customer or its assignee, including any lender to such customer, in each case so
long as such inventory is owned by such customer.
 “Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition which constitutes an Event of Default or
which, with the giving or receipt of notice or lapse of time or both, would
constitute an Event of Default hereunder.
“Defaulting Lender” means, subject to Section 4.14(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans,
participations in L/C Obligations or participations in Swingline Loans required
to be funded by it hereunder within two Business Days of the date such Loans or
participations were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the Issuing Lender, the Swingline Lender
or any other Lender in writing that it does not intend to comply with any of its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
9
126047641_6

--------------------------------------------------------------------------------



ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
4.14(b)) upon delivery of written notice of such determination to the Borrower,
the Issuing Lender, the Swingline Lender and each Lender.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property (including any sale and leaseback transaction,
division, merger or disposition of Equity Interests), whether in a single
transaction or a series of related transactions, by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith.
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
“Early Opt-in Election” means the occurrence of:
(a)(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 4.8(c) are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace
LIBOR, and
(b) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.9(b)(iii)).
“Eligible Investments” means:
10
126047641_6

--------------------------------------------------------------------------------



(a) direct obligations of, or obligations the timely payment of principal or
interest of which are fully and unconditionally guaranteed by the United States
or any agency thereof;
(b) obligations of any corporation organized under the laws of any state of the
United States or under the laws of any other nation, payable in the United
States, expressed to mature not later than 270 days following the date of
issuance thereof and having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Service, a division of S&P Global Inc. (“S&P”)
or Moody’s Investor’s Services, Inc. (“Moody’s”);
(c) interest bearing demand or time deposits issued by any Lender or
certificates of deposit maturing within one year from the date of issuance
thereof and issued by a bank or trust company organized under the laws of the
United States or of any state thereof having capital surplus and undivided
profits aggregating at least $1,000,000,000 and being rated “A” or better by S&P
or “A” or better by Moody’s;
(d) deposit accounts maintained with any bank that satisfies the criteria in
clause (c) above or any other bank organized under the laws of the United States
or any state thereof so long as the full amount maintained with any such bank is
insured by the Federal Deposit Insurance Corporation; and
(e) any other investments expressly approved in writing by the Administrative
Agent.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) any actual or alleged violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Interest” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.
11
126047641_6

--------------------------------------------------------------------------------



“ERISA Affiliate” means any Person who together with the Borrower is treated as
a single employer within the meaning of Section 414(b), (c), (m) or (o) of the
Code or Section 4001(b) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.
“ERISA Event” means (a) any Reportable Event; (b) the withdrawal of the Borrower
or any ERISA Affiliate from a Plan subject to Section 4063 of ERISA during a
plan year in which such entity was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan or Multiemployer Plan,
amendment as a termination under Section 4041 or 4041A of ERISA; (e) the
institution by the PBGC of proceedings to terminate a Plan or Multiemployer
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan or Multiemployer Plan; (g) the determination that any Plan or Multiemployer
Plan is considered an at-risk plan or a plan in endangered or critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA; or (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.
“ERISA Litigation” means any claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan or Multiemployer Plan that, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.
“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
“Event of Default” means any of the events specified in Section 9.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
“Excluded Assets” means, collectively, (a) any lease, license or contract to
which any member of the Consolidated Group or any Guarantor is a party, or any
license, consent, permit, variance, certification, authorization or approval of
any Governmental Authority (or any person acting on behalf of a Governmental
Authority) of which such member of the Consolidated Group or Guarantor, as the
case may be, is the owner or beneficiary, or any of its rights or interests
thereunder, if and for so long as the grant of a security interest therein shall
constitute or result in (i) the abandonment, invalidation or unenforceability of
the right, title or interest of such member of the Consolidated Group or
Guarantor (as applicable) therein or (ii) a breach or termination pursuant to
the terms of, or a default under, such lease, license or contract or such
license, consent, permit, variance, certification, authorization or approval
(other than to the extent that any such term would be rendered ineffective
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC or any other
Applicable Law or principles of equity), (b) any equipment, aircraft, inventory
or real property owned by a member of the Consolidated Group or Guarantor, as
the case may be, on the date hereof or hereafter acquired that is subject to a
purchase money Lien or a Lien securing a Capital Lease Obligation permitted to
be incurred hereunder and, in the case of a Guarantor, under the Guaranty
Agreement to which it is a party if the contract or other agreement (or the
documentation providing for such purchase money obligation or Capital Lease
Obligation) in which such Lien is granted validly prohibits the creation of any
other Lien on such equipment, aircraft, inventory
12
126047641_6

--------------------------------------------------------------------------------



or real property, (c) any real property (excluding from this definition,
however, any equipment in the nature of trade fixtures, but including any
fixtures in the nature of heating, ventilation, air conditioning or similar
fixtures relating to physical structure or basic operation of any improvements
on such real property), (d) any motor vehicles, trailers, mobile homes,
manufactured homes, boats or rolling stock, (e) any assets of any Excluded
Subsidiaries, and (f) Equity Interests issued by any Foreign Subsidiary, other
than (x) 65% of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) of any First-Tier
Foreign Subsidiary and (y) 100% of the non-voting Equity Interests in any
First-Tier Foreign Subsidiary.
“Excluded Subsidiary” means (a) any Immaterial Subsidiary and (b) any Foreign
Subsidiary; provided, that in no event shall such definition include any
Subsidiary that incurs, Guarantees or otherwise provides collateral to support
any Senior Note Indebtedness or Incremental Equivalent Debt.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Guarantor for or the Guarantee of such Guarantor of, or the grant by such
Guarantor of a security interest to secure, such Swap Obligation (or any
liability or Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the Guarantee of such
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation (such determination being made after giving effect to
any applicable keepwell, support or other agreement for the benefit of such
Guarantor, including Section 11.21). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal for the reasons identified
in the immediately preceding sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 4.12(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 4.11,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 4.11(g) and (d) any United States
federal withholding Taxes imposed under FATCA.
“Existing Supply Agreements” means, collectively, that certain (a) Grain Supply
Agreement, dated January 1, 2015, between MGPI of Indiana, LLC and Consolidated
Grain and Barge, as amended pursuant to an Amendment to Grain Supply Agreement
dated April 13, 2017, (b) Grain Supply Agreement, dated December 22, 2014,
between MGPI Processing and Bunge Milling, Inc., as amended pursuant to an
Amendment to Grain Supply Agreement dated July 28, 2017, (c) Supply Agreement,
dated July 10, 2015, between Ardent Mills, LLC and MGPI Processing, and (d)
Distillate Supply Agreement, dated July 1, 2019, between Diageo Americas Supply,
Inc. and MGPI of Indiana, LLC.
13
126047641_6

--------------------------------------------------------------------------------



“Extensions of Credit” means each of the following: (a) a Borrowing and (b) the
issuance of a Letter of Credit or extension of the expiry date thereof, or the
increase of the amount thereof.
“Family Trust” means, in respect of any individual, any trust for the primary
benefit of such individual, his/her spouse and lineal descendants, so long as
such individual, during his or her lifetime, has the exclusive right to control
such trust.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Fee Letter” means the Engagement Letter between the Borrower and Wells Fargo
Securities, LLC dated as of January 29, 2020.
“First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
and the Equity Interests of which are owned directly by any Loan Party.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Commitment Percentage of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Commitment Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or
14
126047641_6

--------------------------------------------------------------------------------



such other principles as may be approved by a significant segment of the
accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means, collectively or individually as the context may indicate,
(a) each Subsidiary on the Closing Date (other than Excluded Subsidiaries) and
(b) each other Subsidiary that becomes a party to the Guaranty Agreement.
“Guaranty Agreement” means, collectively, that certain Guaranty Agreement of
even dated herewith, and all other agreements pursuant to which any other Person
Guarantees any of the Obligations.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
15
126047641_6

--------------------------------------------------------------------------------



conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.
“Hedge Bank” means any Person that, (a) at the time it (or any of its
Affiliates) becomes a Lender on the Closing Date, is a party to a Hedge
Agreement or (b) at the time enters into a Hedge Agreement with a Loan Party
permitted under Article VIII, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, in each case in its capacity
as a party to such Hedge Agreement.
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
which (a) does not have material assets or material operations as reasonably
determined by the Borrower and the Administrative Agent and (b) does not own,
directly or indirectly, any Equity Interests of any Subsidiary that has material
assets or material operations as reasonably determined by the Borrower and the
Administrative Agent; provided that if either (i) the total assets of the
Immaterial Subsidiaries, taken as a whole, as of the last day of the fiscal
quarter set forth in the most recent financial statements delivered pursuant to
Section 7.3(a) or (b), is greater than five percent (5%) of the consolidated
total assets of the Borrower and its Subsidiaries on such date or (ii) the total
revenue of the Immaterial Subsidiaries, taken as a whole, for the four fiscal
quarter period ending on the last day of the most recent fiscal quarter covered
by financial statements is greater than five percent (5%) of the consolidated
total revenue of the Borrower and its Subsidiaries for such period, then the
Borrower shall identify in writing and cause one or more Immaterial Subsidiaries
(other than a Foreign Subsidiary) to become a Guarantor and comply with the
requirements of Section 7.9 until the total assets and total revenue of the
Immaterial Subsidiaries, taken as a whole, constitute less than five percent
(5%) of consolidated total assets and five percent (5%) of consolidated total
revenue of the Borrower and its Subsidiaries at such time.
“Increase Effective Date” has the meaning assigned thereto in Section 2.7(a).
“Incremental Equivalent Debt” is defined in Section 8.2(k).
“Indebtedness” of any Person means, without duplication (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person in respect of the deferred purchase price of property or services
(other than current trade payables incurred in the ordinary course of business),
(d) all obligations of such Person under any conditional sale or other title
retention agreement(s) relating to property acquired by such Person, (e) all
Capital Lease Obligations of such Person, (f) all obligations, contingent or
otherwise, of such Person in respect of letters of credit, acceptances or
similar extensions of credit, (g) all Guarantees of such Person of the type of
Indebtedness described in clauses (a) through (f) above, (h) all Indebtedness of
a third party secured by any Lien on property owned by such Person, whether or
not such Indebtedness has been assumed by such Person, (i) all obligations of
such Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Equity Interests of such Person, (j) all Off-Balance Sheet
Liabilities and (k) the Hedge Termination Value under any Hedge Agreement of
such Person. The Indebtedness of any Person shall include the Indebtedness of
any partnership or joint venture in which such Person is a general partner or a
joint venturer, except to the
16
126047641_6

--------------------------------------------------------------------------------



extent that the terms of such Indebtedness or Applicable Law provide that such
Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Intercreditor Agreement” means the Amended and Restated Collateral Agency and
Intercreditor Agreement, dated as of the Closing Date, in form and substance
reasonably satisfactory to the Administrative Agent, among the Administrative
Agent, as collateral agent for itself and the purchasers under the Senior Note
Purchase Agreement, and acknowledged by the Loan Parties.
“Interest Period” has the meaning assigned thereto in Section 4.1(b).
“Investment” has the meaning assigned thereto in Section 8.6.
“IRB Property” has the meaning given to such term in the definition of Permitted
IRB Financings.
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
“Issuing Lender” means Wells Fargo, in its capacity as issuer of Letters of
Credit hereunder, or any successor thereto.
“Junior Financing” has the meaning specified in Section 8.14.
“L/C Commitment” means the lesser of (a) $10,000,000 and (b) the Aggregate
Commitments.
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
“L/C Participants” means the collective reference to all the Lenders.
“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 2.7,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.
“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1.
“LIBOR” means, subject to the implementation of a Benchmark Replacement in
accordance with Section 4.8(c),
17
126047641_6

--------------------------------------------------------------------------------



(a) for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period as published by the
ICE Benchmark Administration Limited, a United Kingdom company, or a comparable
or successor quoting service approved by the Administrative Agent, at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period (rounded upward, if necessary, to the
nearest 1/100th of 1%). If, for any reason, the rate is not so published, then
“LIBOR” shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars would be offered by
first class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest
Period; and
(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) as published by the ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) on such date of determination, or, if such date is not a
Business Day, then the immediately preceding Business Day (rounded upward, if
necessary, to the nearest 1/100th of 1%). If, for any reason, the rate is not so
published, then “LIBOR” for such Base Rate Loan shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) on such date of determination for a period equal to one month commencing
on such date of determination.
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error. Notwithstanding the foregoing,
(x) in no event shall LIBOR (including, without limitation, any Benchmark
Replacement with respect thereto) be less than 0% and (y) unless otherwise
specified in any amendment to this Agreement entered into in accordance with
Section 4.8(c), in the event that a Benchmark Replacement with respect to LIBOR
is implemented then all references herein to LIBOR shall be deemed references to
such Benchmark Replacement.
“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

LIBOR Rate =LIBOR1.00-Eurodollar Reserve Percentage



“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.1(a).
“Lien” means any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing). For the avoidance of doubt, a Lien shall not include any
owner's, bailor's or similar interest with respect to any Customer Owned
Inventory.
“Loan Documents” means, collectively, this Agreement, the Notes, the Letter of
Credit Applications, the Guaranty Agreement, the Intercreditor Agreement, the
Security Documents, the Fee Letter and each other document, instrument,
certificate and agreement executed and delivered by any
18
126047641_6

--------------------------------------------------------------------------------



Loan Party in favor of or provided to the Collateral Agent, the Administrative
Agent or any Secured Party in connection with this Agreement or otherwise
referred to herein or contemplated hereby (excluding any Secured Hedge Agreement
and any Secured Cash Management Agreement).
“Loan Parties” means, collectively, the Borrower and the Guarantors.
“Loans” means the collective reference to the Revolving Credit Loans and the
Swingline Loans, and “Loan” means any of such Loans.
“Maintenance Capital Expenditures” means capital expenditures (as defined by
GAAP, subject to the provisions of Section 1.3) made in connection with the
replacement, substitution, restoration or repair of existing assets. For the
avoidance of doubt, Maintenance Capital Expenditures shall not include (a)
capital expenditures made in connection with an acquisition of new assets that
seeks to expand existing operational capacities as opposed to any such
acquisition that seeks to replace or substitute existing assets to maintain
existing operational capacities, (b) the purchase price of equipment that is
purchased simultaneously with the trade-in of existing equipment but only to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time or (c) expenditures made in connection with the replacement,
substitution, restoration or repair of assets to the extent financed with (x)
insurance proceeds paid on account of the loss or damage to the assets being
replaced, restored or repaired or (y) awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.
“Material Acquisition” means any Acquisition (or series of related Acquisitions)
consummated after the Closing Date involving aggregate consideration with a fair
market value in excess of $10,000,000.
“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences whether or not related, a material
adverse change in, or a material adverse effect on, (a) the business, results of
operations, financial condition, assets, or liabilities of the Loan Parties
taken as a whole, (b) the ability of the Borrower or any Guarantor to perform
any of its obligations under the Loan Documents, (c) the rights and remedies of
the Administrative Agent (including its capacity as Collateral Agent) or any
Lender under any of the Loan Documents or (d) the legality, validity or
enforceability of any of the Loan Documents.
“Material Contract” means (a) any contract or other agreement (other than the
Loan Documents and any documents or other agreements pertaining to any
Indebtedness permitted by Section 8.2(i) or 8.2(k)), whether written or oral, to
which any Loan Party is a party that involves payments in an aggregate amount of
more than $25,000,000 or as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto would have a Material Adverse Effect, and
(b) each Existing Supply Agreement.
“Material Disposition” means any Disposition (or series of related Dispositions)
consummated after the Closing Date involving aggregate consideration with a fair
market value in excess of $10,000,000.
“Maturity Date” means the earliest to occur of (a) February 14, 2025, (b) the
date of termination of all Commitments by the Borrower pursuant to Section 2.5,
or (c) the date of termination of all Commitments pursuant to Section 9.2(a).
“MGPI Processing” means MGPI Processing, Inc., a Kansas corporation.
19
126047641_6

--------------------------------------------------------------------------------



“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of the Issuing Lender with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the Issuing Lender in their sole
discretion.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 11.2
and (b) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit A.
“Notice of Account Designation” has the meaning assigned thereto in Section
2.3(b).
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
4.2.
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Loan Parties and each of their
respective Subsidiaries to the Lenders, the Issuing Lender, the Administrative
Agent or the Collateral Agent, in each case under any Loan Document, with
respect to any Loan or Letter of Credit of every kind, nature and description,
direct or indirect, absolute or contingent, due or to become due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any note
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Off-Balance Sheet Liabilities” of any Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transactions which do not create a liability on the balance sheet
of such Person, (c) any liability of such Person under any so-called “synthetic”
lease transaction or (d) any obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of
20
126047641_6

--------------------------------------------------------------------------------



formation and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 4.12).
“Participant” has the meaning assigned thereto in Section 11.9(d).
“Participant Register” has the meaning assigned thereto in Section 11.9(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Plans. Any
reference to “compliance” with Pension Funding Rules herein shall be deemed to
include that (a) no waiver of any applicable minimum funding standards has been
applied for or obtained and (b) as of the most recent valuation date for any
Plan, the funding target attainment percentage (as defined in Section 430(d)(2)
of the Code) is 60% or higher and neither the Borrower nor any ERISA Affiliate
knows of any facts or circumstances that could reasonably be expected to cause
the funding target attainment percentage for any Plan to drop below 60% as of
the most recent valuation date.
        “Permitted Acquisition” means any Acquisition by any Loan Party;
provided that:


        (a) no Default or Event of Default shall have occurred and be continuing
either before or after giving effect to such Acquisition and any Indebtedness
incurred in connection therewith;


        (b) such Acquisition is not a “hostile” acquisition and, if required by
applicable law, has been approved by the board of directors and/or shareholders
(or comparable persons or groups) of the applicable Loan Party and the Person to
be (or whose assets are to be) acquired;


        (c) the lines of business of the Person to be so acquired are permitted
pursuant to Section 8.4 or, in the case of an Acquisition of assets, the assets
acquired are useful in the business of the Borrower and its Subsidiaries as
conducted immediately prior to such Acquisition;


        (d) all of the requirements set forth in Section 7.9 are satisfied;


21
126047641_6

--------------------------------------------------------------------------------



        (e) the Borrower shall be in compliance with Section 8.1 on a Pro Forma
Basis after giving effect to such Acquisition and the incurrence of any
Indebtedness in connection therewith (as of the closing date of the
Acquisition); and


        (f) in the case of a Material Acquisition, at least five Business Days
before the date on which any such Acquisition is to be consummated, the Borrower
has delivered to the Administrative Agent (i) a certificate from an authorized
officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in
clauses (a) through (e) have been satisfied or will be satisfied on or prior to
the consummation of such Acquisition, (ii) copies of Permitted Acquisition
Documents, which shall be in form and substance reasonably satisfactory to the
Administrative Agent, and (iii) if requested by the Administrative Agent, a due
diligence package relative to the proposed Acquisition, including forecasted
balance sheets, profit and loss statements, and cash flow statements of the
Person or assets to be acquired, all prepared on a basis consistent with such
Person's (or assets') historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions for the 1 year
period following the date of the proposed Acquisition, on a quarter by quarter
basis), in form and substance (including as to scope and underlying assumptions)
reasonably satisfactory to the Administrative Agent.


“Permitted Acquisition Documents” means with respect to any Acquisition proposed
by any Loan Party, final copies or substantially final drafts if not executed at
the required time of delivery of the purchase agreement, sale agreement, merger
agreement or other agreement evidencing such Acquisition and each other document
executed, delivered, contemplated by or prepared in connection therewith and any
amendment, modification or supplement to any of the foregoing.
“Permitted Encumbrances” means, collectively, (a) Liens imposed by law for
taxes, assessments or governmental charges or levies on property not yet due or
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
(b) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law created in the ordinary course of
business for amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP; (c) pledges and deposits made in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations; (d)
deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business; (e) judgment and
attachment liens not giving rise to an Event of Default; (f) customary Liens and
rights of setoff upon deposits in favor of depository institutions and Liens of
a collecting bank on payment items in the course of collection, in each case
except to the extent required to be waived or subordinated pursuant to a control
agreement or subordination agreement in favor of the Administrative Agent, for
the benefit of the Secured Parties, required to be executed and delivered
pursuant to this Agreement; (g) any interest of title of a lessor under and
Liens arising from precautionary Uniform Commercial Code financing statements
(or equivalent filings, registrations or agreements) relating to leases
permitted by this Agreement; and (h) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or materially interfere with the ordinary conduct of business of any
member of the Consolidated Group; provided that the term “Permitted
Encumbrances” shall not include (x) any Lien securing Indebtedness or (y) any
leasing or subleasing of real property that is not approved in advance in
writing by the Administrative Agent or otherwise permitted under this Agreement.
22
126047641_6

--------------------------------------------------------------------------------



“Permitted Investors” means any of (a) Karen Seaberg, (b) Richard B. Cray and
(c) Laidacker M. Seaberg, or any Family Trust of such Persons.
        “Permitted IRB Financings” means financings incurred by a Loan Party or
any of its Subsidiaries in the nature of industrial revenue bonds or the like
issued by a state, county, municipality or similar political subdivision or an
industrial revenue authority or similar issuer in connection with the
acquisition, construction, installation and/or equipping of land or real
property improvements and/or personal property located thereon to be used in the
manufacture or storage of whiskey, including but not limited to whiskey
maturation warehouses or similar facilities and barrels to fill such warehouses
or similar facilities, but excluding whiskey distillate stored in such barrels
(collectively, "IRB Property"), and whereby the Borrower or one of its
Subsidiaries may transfer all or a portion of such IRB Property to the issuer of
such bonds (whether pursuant to a sale or a lease) and whereby, in such event,
the Borrower or such Subsidiary, as applicable, shall lease back or otherwise
acquire from such issuer a leasehold or similar interest in such IRB Property;
provided that all Permitted IRB Financings (excluding any Permitted IRB
Financing if the related bonds or similar debt instruments are held solely by a
Loan Party) shall not exceed an aggregate principal amount of $15,000,000
outstanding at any time.
“Permitted Real Estate” means real estate owned by the Borrower or one or more
of its Subsidiaries and located at or near: 16 Kansas Avenue, Kansas City,
Kansas; 10 Berger Avenue, Kansas City, Kansas; 101 Commercial Street, Atchison,
Kansas; and 68, 72, 84, 102 and 108 Ridge Avenue, Greendale, Indiana.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, restructuring, replacement or extension of any
Indebtedness of such Person (whether with the same or different lenders);
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, restructured, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon, (b) such modification, refinancing, refunding, renewal,
replacement or extension has a final maturity date equal to or later than the
final maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended, (c) other than
with respect to a Permitted Refinancing in respect of Indebtedness permitted
pursuant to Section 8.2(i), at the time thereof, no Default or Event of Default
shall have occurred and be continuing, (d) if such Indebtedness being modified,
refinanced, refunded, renewed or extended is secured, the terms and conditions
relating to collateral of any such modified, refinanced, refunded, renewed or
extended Indebtedness, taken as a whole, are not materially less favorable to
the Loan Parties or the Lenders than the terms and conditions with respect to
the collateral for the Indebtedness being modified, refinanced, refunded,
renewed or extended, taken as a whole (and the Liens on any Collateral securing
any such modified, refinanced, refunded, renewed or extended Indebtedness shall
have the same (or lesser) priority relative to the Liens on the Collateral
securing the Obligations), (e) the terms and conditions (excluding any
amortization, collateral, subordination, pricing, fees, rate floors, discounts,
premiums and optional prepayment or redemption terms) of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, shall
not be materially less favorable to the Loan Parties than the Indebtedness being
modified, refinanced, refunded, renewed or extended, except for covenants or
other provisions applicable only to periods after the Maturity Date; (f) such
modification, refinancing, refunding, renewal or extension is incurred by the
Person who is the obligor on the Indebtedness being modified, refinanced,
refunded, renewed or extended; and (g) if such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal,
replacement or extension is subordinated in right of payment to the Obligations
on terms (i) at least as favorable (taken as a whole) (as reasonably determined
by the Borrower) to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended, and
23
126047641_6

--------------------------------------------------------------------------------



such modification, refinancing, refunding, renewal, replacement or extension is
incurred by one or more Persons who is an obligor of the Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended or (ii) otherwise
reasonably acceptable to the Administrative Agent.
“Permitted Liens” means the Liens permitted pursuant to Section 8.3.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means a "defined benefit plan" as defined in Section 3(35) of ERISA.
“Platform” has the meaning assigned thereto in Section 7.3.
“Pledge Agreement” means the Amended and Restated Pledge Agreement, dated as of
the date hereof, executed by the Borrower and certain of its Subsidiaries in
favor of the Collateral Agent.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Pro Forma Basis” means, with respect to compliance with any test hereunder for
an applicable period of measurement, that any Investment, Disposition,
incurrence or repayment of Indebtedness, Restricted Payment, discontinuance of
operations, incurrence of any Indebtedness, or any other event or action
requiring or permitting such test to be calculated on a “Pro Forma Basis” and
the following shall be deemed to have occurred as of the first day of the
applicable period of measurement (as of the last date in the case of a balance
sheet item) in such test, in each case on a basis consistent with Article 11 of
Regulation S-X of the Securities Act, as interpreted by the Securities and
Exchange Commission or otherwise as approved by the Administrative Agent: (i)
income statement items (whether positive or negative) attributable to the
property or person subject to such transaction, event or action (A) in the case
of a Disposition of all or substantially all Equity Interests in any Subsidiary
of the Borrower or any division, product line, or facility used for operations
of the Borrower or any of its Subsidiaries, shall be excluded, and (B) in the
case of a Permitted Acquisition or Investment, shall be included, (ii) any
retirement of Indebtedness which is retired shall be excluded and shall be
deemed to have been retired as of the first day of the applicable period of
measurement, and (iii) any Indebtedness incurred or assumed by the Borrower and
its Subsidiaries and if such indebtedness has a floating or formula rate, shall
have an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination.
“Prohibited Transaction” means a prohibited transaction as defined in Section
406 of ERISA or Section 4975 of the Code, for which a statutory or
administrative exemption is not otherwise available.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lenders” has the meaning assigned thereto in Section 7.3.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.
“Register” has the meaning assigned thereto in Section 11.9(c).
24
126047641_6

--------------------------------------------------------------------------------



“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
“Required Lenders” means, as of any date of determination, Lenders having
Revolving Credit Exposure and unused Commitments representing more than 50% of
the sum of the aggregate Revolving Credit Exposure and unused Commitments at
such time; provided that (a) the Revolving Credit Exposure of, and the portion
of the unused Commitments held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders, (b) at any
time there are two or more Lenders (excluding Defaulting Lenders) that are not
Affiliates of each other, Required Lenders shall require the consent or approval
of at least two Lenders that are not Affiliates of each other, and (c) if there
is only one Lender that is a Non-Defaulting Lender, Required Lenders shall mean
such Non-Defaulting Lender.
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller or treasurer (including any
director of treasury or individual holding a similar title) of such Person or
any other officer or representative of such Person reasonably acceptable to the
Administrative Agent. Any document delivered hereunder or under any other Loan
Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interests of the Borrower or its Subsidiaries
now or hereafter outstanding, (b) any redemption, conversion, exchange,
retirement or similar payment, purchase or other acquisition for value, direct
or indirect, of any Equity Interest of the Borrower or its Subsidiaries now or
hereafter outstanding, and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
Equity Interests of the Borrower or its Subsidiaries now or hereafter
outstanding.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of LIBOR Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to Section
2.1.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Loans and such Lender’s
participation in L/C Obligations and Swingline Loans at such time.
25
126047641_6

--------------------------------------------------------------------------------



“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 2.7).
“Revolving Credit Increase” has the meaning specified in Section 2.7(a).
“Revolving Credit Loan” has the meaning specified in Section 2.1.
“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.
“Sanctioned Country” means at any time, a country, region or territory which is
itself (or whose government is) the subject or target of any Sanctions
(including, as of the Closing Date, Cuba, Iran, North Korea, Syria and Crimea).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including
OFAC’s Specially Designated Nationals and Blocked Persons List and OFAC’s
Consolidated Non-SDN List), the U.S. Department of State, the United Nations
Security Council, the European Union, any European member state, Her Majesty’s
Treasury, or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country, (c) any Person owned or
controlled by, or acting or purporting to act for or on behalf of, directly or
indirectly, any such Person or Persons described in clauses (a) and (b),
including a Person that is deemed by OFAC to be a Sanctions target based on the
ownership of such legal entity by Sanctioned Person(s) or (d) any Person
otherwise a target of Sanctions, including vessels and aircraft, that are
designated under any Sanctions program.
“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and restrictions and
anti-terrorism laws, including but not limited to those imposed, administered or
enforced from time to time by the U.S. government (including those administered
by OFAC or the U.S. Department of State), the United Nations Security Council,
the European Union, any European member state, Her Majesty’s Treasury, or other
relevant sanctions authority in any jurisdiction in which (a) the Borrower or
any of its Subsidiaries or Affiliates is located or conducts business, (b) in
which any of the proceeds of the Extensions of Credit will be used, or (c) from
which repayment of the Extensions of Credit will be derived.
“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Hedge Agreement between or among any Loan
Party and any Hedge Bank.
“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
(i) any Secured Hedge Agreement and (ii) any Secured Cash Management Agreement;
provided that the “Secured Obligations” of a Guarantor shall exclude any
Excluded Swap Obligations with respect to such Guarantor.
26
126047641_6

--------------------------------------------------------------------------------



“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 10.5, any other holder from time to time of any Secured Obligations and,
in each case, their respective successors and permitted assigns.
“Security Agreement” means the Amended and Restated Security Agreement, dated as
of the date hereof, executed by the Borrower and its Subsidiaries in favor of
the Collateral Agent.
“Security Documents” means, collectively, the Security Agreement, the Pledge
Agreement and all other agreements (including control agreements), instruments
and other documents, whether now existing or hereafter in effect, pursuant to
which the Borrower, any Guarantor or any other Person shall grant or convey to
the Collateral Agent a Lien in, or any other Person shall acknowledge any such
Lien in, property as security for all or any portion of the Secured Obligations
or any other obligation under any Loan Document or with respect to any Senior
Note Indebtedness.
“Senior Note Indebtedness” means any Indebtedness outstanding or issued under
the Senior Note Purchase Agreement; provided, in the case of any Indebtedness
issued after the Closing Date, that (i) each holder of such Indebtedness (or an
authorized representative) shall be party to the Intercreditor Agreement, (ii)
the maturity date of such Indebtedness shall be no shorter than the Maturity
Date then in effect, (iii) the Weighted Average Life to Maturity of such
Indebtedness shall be no shorter than the Weighted Average Life to Maturity of
the Senior Note Indebtedness outstanding on the Closing Date; (iv) such
Indebtedness shall not require mandatory prepayments (other than scheduled
amortization payments) that are more restrictive than any mandatory prepayments
applicable to the Loans and the Senior Note Indebtedness outstanding on the
Closing Date and may participate on a pro rata basis or on a less than pro rata
basis (but not on a greater than pro rata basis) in any mandatory prepayments
(other than scheduled amortization payments) applicable to the Loans and any
Senior Note Indebtedness outstanding on the Closing Date; (v) such Indebtedness
shall not be incurred by or subject to any Guarantee by any Person other than
the Borrower and the Guarantors, respectively, and shall not be secured by any
property or assets of any Loan Party other than Collateral, and (vi) all other
terms of such Indebtedness not covered in this definition shall be determined by
the Borrower and the investors purchasing such Indebtedness and to the extent
the terms of such Indebtedness, taken as a whole, are not substantially the same
as the terms of the Senior Note Indebtedness outstanding on the Closing Date
(other than, in each case, pricing, amortization and maturity) (as determined by
the Borrower in good faith), the terms of such Indebtedness shall be reasonably
acceptable to the Administrative Agent if they are adverse to the Borrower or
more restrictive than the terms and conditions applicable to the Loans or any
Senior Note Indebtedness outstanding on the Closing Date (except for covenants
and events of default applicable only to periods after the Maturity Date in
effect at the time such Indebtedness is issued).
“Senior Note Purchase Agreement” means that certain Note Purchase and Private
Shelf Agreement, dated as of August 23, 2017, made by the Borrower, as issuer,
and PGIM, Inc. and certain of its Affiliates, as purchasers, as amended by that
certain First Amendment to Note Purchase and Private Shelf Agreement, dated on
or about the Closing Date, among the Borrower and the Noteholders referred to
therein.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Specified Payoff Indebtedness” means, collectively, the outstanding
Indebtedness of the Borrower under that certain Credit Agreement dated as of
August 23, 2017 by and between the Borrower and Wells Fargo Bank, National
Association, as amended.
27
126047641_6

--------------------------------------------------------------------------------



“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to Section
2.2.
“Swingline Commitment” means the lesser of (a) $15,000,000 and (b) the Aggregate
Commitments.
“Swingline Lender” means Wells Fargo, in its capacity as swingline lender
hereunder, or any successor thereto.
“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Treasury Management Agreement” means any treasury management services, cash
management agreement, autoborrow, sweep or similar agreement entered into
between the Borrower and the Swingline Lender.
“Type” means, with respect to a Revolving Credit Loan, its character as a Base
Rate Loan or LIBOR Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“United States” means the United States of America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned thereto in Section
4.11(g).
28
126047641_6

--------------------------------------------------------------------------------



“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, (e)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (f) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (g) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (h) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (i) the
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form and (j) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”.
SECTION 1.3 Accounting Terms; Accounting for Derivatives; Changes in GAAP.
(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 5.1(g).
(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to
29
126047641_6

--------------------------------------------------------------------------------



such change in GAAP; provided, further that (A) for purposes of the definitions
of “Indebtedness” and “Consolidated Funded Indebtedness”, all obligations of any
Person that are or would have been treated as operating leases for purposes of
GAAP prior to the effectiveness of FASB ASC 842 shall continue to be accounted
for as operating leases for purposes of all financial definitions and
calculations for purposes of this Agreement (whether or not such operating lease
obligations were in effect on such date) notwithstanding the fact that such
obligations are required in accordance with FASB ASC 842 (on a prospective or
retroactive basis or otherwise) to be treated as Capital Lease Obligations in
the financial statements and (B) all financial statements delivered to the
Administrative Agent hereunder shall contain a schedule showing the
modifications necessary to reconcile the adjustments made pursuant to clause (A)
above with such financial statements.
(c) In making any computation or determining any amount pursuant to Section 8.1
by reference to any item appearing on the balance sheet or other financial
statement of the Consolidated Group, all adjustments to such computation or
amount resulting from the application of FASB ASC Topic 815 shall be
disregarded; provided that any realized gain or loss shall be included in such
computations.
SECTION 1.4 UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.
SECTION 1.5 Rounding; Rates. Any financial ratios required to be maintained
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio or percentage is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number). The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR” or with respect to any rate that is an alternative or
replacement for or successor to any such rate (including, without limitation,
any Benchmark Replacement) or the effect of any of the foregoing, or of any
Benchmark Replacement Conforming Changes.
SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, joinders, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) any definition or reference to any Applicable Law,
including, without limitation, Anti-Corruption Laws, Anti-Money Laundering Laws,
the Bankruptcy Code, the Code, the Commodity Exchange Act, ERISA, the Exchange
Act, the PATRIOT Act, the Securities Act of 1933, the UCC, the Investment
Company Act of 1940, the Interstate Commerce Act, the Trading with the Enemy Act
of the United States or any of the foreign assets control regulations of the
United States Treasury Department, shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Applicable Law.
SECTION 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.8 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or
30
126047641_6

--------------------------------------------------------------------------------



the Letter of Credit Application therefor (at the time specified therefor in
such applicable Letter of Credit or Letter of Credit Application and as such
amount may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).
SECTION 1.9 Adjustments for Material Acquisitions and Material Dispositions. For
each period of four fiscal quarters ending next following the date of any
Material Acquisition or Material Disposition consummated after the Closing Date,
for purposes of determining the Consolidated Leverage Ratio, the consolidated
results of operations of the Consolidated Group shall include the results of
operations of the Person or assets subject to such Material Acquisition or
exclude the results of operations of the Person or assets subject to such
Material Disposition, as the case may be, on a historical Pro Forma Basis to the
extent information in sufficient detail concerning such historical results of
such Person or assets is reasonably available, and which amounts shall include
only adjustments reasonably satisfactory to the Administrative Agent.
SECTION 1.10  Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.
ARTICLE II 
REVOLVING CREDIT FACILITY
SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Lender severally agrees to make loans (each such loan, a “Revolving Credit
Loan”) to the Borrower from time to time from the Closing Date through, but not
including, the Maturity Date as requested by the Borrower in accordance with the
terms of Section 2.3; provided that, after giving effect to any Revolving Credit
Borrowing, (a) the Revolving Credit Outstandings shall not exceed the Aggregate
Commitments and (b) the Revolving Credit Exposure of any Lender shall not exceed
such Lender’s Commitment. Each Revolving Credit Loan by a Lender shall be in a
principal amount equal to such Lender’s Commitment Percentage of the aggregate
principal amount of Revolving Credit Loans requested on such occasion. Subject
to the terms and conditions hereof, the Borrower may borrow, repay and re-borrow
Revolving Credit Loans hereunder until the Maturity Date.
SECTION 2.2 Swingline Loans.
(a) Availability. Subject to the terms and conditions of this Agreement and the
other Loan Documents, and in reliance upon the representations and warranties
set forth in this Agreement and the other Loan Documents, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time from the
Closing Date through, but not including, the Maturity Date; provided that, after
giving effect to any Swingline Borrowing, (i) the Revolving Credit Outstandings
shall not exceed the Aggregate Commitments and (ii) the aggregate principal
amount of all outstanding Swingline Loans shall not exceed the Swingline
Commitment.
(b) Refunding.
(i) Swingline Loans shall be refunded by the Lenders on demand by the Swingline
Lender. Such refundings shall be made by the Lenders in accordance with their
respective
31
126047641_6

--------------------------------------------------------------------------------



Commitment Percentages and shall thereafter be reflected as Revolving Credit
Loans of the Lenders on the books and records of the Administrative Agent. Each
Lender shall fund its respective Commitment Percentage of a Revolving Credit
Borrowing as required to repay Swingline Loans outstanding to the Swingline
Lender upon demand by the Swingline Lender but in no event later than 1:00 p.m.
on the next succeeding Business Day after such demand is made. No Lender’s
obligation to fund its respective Commitment Percentage of a Swingline Borrowing
shall be affected by any other Lender’s failure to fund its Commitment
Percentage of a Swingline Borrowing, nor shall any Lender’s Commitment
Percentage be increased as a result of any such failure of any other Lender to
fund its Commitment Percentage of a Swingline Borrowing.
(ii) The Borrower shall pay to the Swingline Lender on demand, and in any event
on the Maturity Date, the amount of any outstanding Swingline Loans to the
extent amounts received from the Lenders are not sufficient to repay in full the
outstanding Swingline Loans requested or required to be refunded. In addition,
the Borrower hereby authorizes the Administrative Agent to charge any account
maintained by the Borrower with the Swingline Lender (up to the amount available
therein) in order to immediately pay the Swingline Lender the amount of such
Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. If any portion of any such amount paid to the Swingline
Lender shall be recovered by or on behalf of the Borrower from the Swingline
Lender in bankruptcy or otherwise, the loss of the amount so recovered shall be
ratably shared among all the Lenders in accordance with their respective
Commitment Percentages (unless the amounts so recovered by or on behalf of the
Borrower pertain to a Swingline Loan extended after the occurrence and during
the continuance of an Event of Default of which the Administrative Agent has
received notice in the manner required pursuant to Section 10.3 and which such
Event of Default has not been waived by the Required Lenders or the Lenders, as
applicable).
(iii) Each Lender acknowledges and agrees that its obligation to refund
Swingline Borrowings in accordance with the terms of this Section is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article V. Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Borrowings pursuant to this Section, one
of the events described in Section 9.1(g), (h) or (i) shall have occurred, each
Lender will, on the date the applicable Revolving Credit Borrowing would have
been made, purchase an undivided participating interest in the Swingline
Borrowing to be refunded in an amount equal to its Commitment Percentage of the
aggregate amount of such Swingline Borrowing. Each Lender will immediately
transfer to the Swingline Lender, in immediately available funds, the amount of
its participation and upon receipt thereof the Swingline Lender will deliver to
such Lender a certificate evidencing such participation dated the date of
receipt of such funds and for such amount. Whenever, at any time after the
Swingline Lender has received from any Lender such Lender’s participating
interest in a Swingline Borrowing, the Swingline Lender receives any payment on
account thereof, the Swingline Lender will distribute to such Lender its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded).
(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 4.13 and Section 4.14.
32
126047641_6

--------------------------------------------------------------------------------



SECTION 2.3 Procedure for Borrowings of Revolving Credit Loans and Swingline
Loans.
(a) Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 11:00 a.m. (i) on the requested date of
any Borrowing of Base Rate Loans or Swingline Loans and (ii) at least three (3)
Business Days before the requested date of any Borrowing of LIBOR Rate Loans, of
its intention to borrow, specifying (A) the date of such Borrowing, which shall
be a Business Day, (B) the amount of such Borrowing, which shall be, (x) with
respect to a Borrowing of Base Rate Loans in an aggregate principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof, (y) with respect to
a Borrowing of LIBOR Rate Loans in an aggregate principal amount of $1,000,000
or a whole multiple of $500,000 in excess thereof and (z) with respect to a
Borrowing of Swingline Loans in an aggregate principal amount of $25,000 or a
whole multiple of $10,000 in excess thereof, (C) whether such Loan is to be a
Revolving Credit Loan or Swingline Loan, (D) the Type of Loans to be borrowed
(provided that all Swingline Loans shall be Base Rate Loans), and (E) in the
case of a Borrowing of LIBOR Rate Loans, the duration of the Interest Period
applicable thereto. A Notice of Borrowing received after 11:00 a.m. shall be
deemed received on the next Business Day. The Administrative Agent shall
promptly notify the Lenders of each Notice of Borrowing. Notwithstanding the
foregoing, Swingline Borrowings may be made and repaid pursuant to terms
otherwise set forth in any applicable Treasury Management Agreement without
giving effect to any minimum amounts, notice, time or funding requirements set
forth herein.
(b) Disbursement of Revolving Credit and Swingline Loans. Not later than 1:00
p.m. on the proposed date of any Borrowing, (i) each Lender will make available
to the Administrative Agent, for the account of the Borrower, at the office of
the Administrative Agent in funds immediately available to the Administrative
Agent, such Lender’s Commitment Percentage of the Revolving Credit Borrowing to
be made on such date and (ii) the Swingline Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
the Swingline Loans to be made on such date. The Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of each Borrowing
requested pursuant to this Section in immediately available funds by crediting
or wiring such proceeds to the deposit account of the Borrower identified in the
most recent notice substantially in the form attached as Exhibit C (a “Notice of
Account Designation”) delivered by the Borrower to the Administrative Agent or
as may be otherwise agreed upon by the Borrower and the Administrative Agent
from time to time. Subject to Section 4.7, the Administrative Agent shall not be
obligated to disburse the portion of the proceeds of any Revolving Credit
Borrowing requested pursuant to this Section to the extent that any Lender has
not made available to the Administrative Agent its Commitment Percentage of such
Revolving Credit Borrowing. Revolving Credit Loans to be made for the purpose of
refunding Swingline Loans shall be made by the Lenders as provided in Section
2.2(b).
SECTION 2.4 Repayment and Prepayment of Revolving Credit and Swingline Loans.
(a) Repayment on Maturity Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Maturity Date, and (ii) all Swingline Loans in accordance with Section 2.2(b)
(but, in any event, no later than the Maturity Date), together, in each case,
with all accrued but unpaid interest thereon.
(b) Mandatory Prepayments.
(i) Excess Revolving Credit Outstandings. If at any time the Revolving Credit
Outstandings exceed the Aggregate Commitments, the Borrower shall, immediately
upon notice from the Administrative Agent prepay Loans and Cash Collateralize
Letters of Credit in an aggregate amount equal to such excess.
33
126047641_6

--------------------------------------------------------------------------------



(ii) Application of Prepayments. Amounts prepaid and/or used for Cash Collateral
pursuant to subsection (i) above shall be applied first, to the principal amount
of outstanding Swingline Loans, second to the principal amount of outstanding
Revolving Credit Loans and third, with respect to any Letters of Credit then
outstanding, to a payment of Cash Collateral into a Cash Collateral account
opened by the Administrative Agent, for the benefit of the Secured Parties (such
Cash Collateral to be applied in accordance with Section 9.2(b)).
(c) Optional Prepayments. The Borrower may at any time and from time to time
prepay Borrowings, in whole or in part, with prior written notice to the
Administrative Agent substantially in the form attached as Exhibit D (a “Notice
of Prepayment”) given not later than 11:00 a.m. (i) on the same Business Day, in
the case of any Borrowing of Base Rate Loans or Swingline Loans (other than
Swingline Loans repaid pursuant to the terms of any Treasury Management
Agreement as to which no notice needs to be given hereunder) and (ii) at least
three (3) Business Days before, in the case of any Borrowing of LIBOR Rate
Loans, specifying the date and amount of prepayment and whether the prepayment
is of (x) a Revolving Credit Borrowing or a Swingline Borrowing, (y) in the case
of a Revolving Credit Borrowing, a Borrowing of LIBOR Rate Loans or Base Rate
Loans or (z) a combination of any of the foregoing, and, if of a combination of
any of the foregoing, the amount allocable to each. Upon receipt of such notice,
the Administrative Agent shall promptly notify each Lender. If any such notice
is given, the amount specified in such notice shall be due and payable on the
date set forth in such notice. Partial prepayments shall be in an aggregate
amount of $500,000 or a whole multiple of $100,000 in excess thereof with
respect to a Revolving Credit Borrowing of Base Rate Loans, $1,000,000 or a
whole multiple of $500,000 in excess thereof with respect to a Revolving Credit
Borrowing of LIBOR Rate Loans and $25,000 or a whole multiple of $10,000 in
excess thereof with respect to a Swingline Borrowing (except, in the case of a
Swingline Borrowing, as otherwise set forth in any applicable Treasury
Management Agreement). A Notice of Prepayment received after 11:00 a.m. shall be
deemed received on the next Business Day.
(d) Limitation on Prepayment of LIBOR Rate Loans. If the Borrower prepays
(whether such prepayment is mandatory or voluntary) any LIBOR Rate Loan on any
day other than on the last day of the Interest Period applicable thereto, such
prepayment must be accompanied by any amount required to be paid pursuant to
Section 4.9.
(e) Hedge Agreements. No repayment or prepayment pursuant to this Section shall
affect any of the Borrower’s obligations under any Hedge Agreement.
SECTION 2.5 Permanent Reduction of the Commitments.
(a) Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least five (5) Business Days prior written notice to the
Administrative Agent, to permanently reduce in whole or part, without premium or
penalty, the Aggregate Commitments; provided that any such partial reduction
shall be in an aggregate principal amount not less than $5,000,000 or any whole
multiple of $1,000,000 in excess thereof. Any reduction of the Aggregate
Commitments shall be applied to the Commitment of each Lender according to its
Commitment Percentage.
(b) Corresponding Payment. Each permanent reduction pursuant to Section 2.5(a)
shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Aggregate Commitment as
so reduced, and if the aggregate amount of all outstanding Letters of Credit
exceeds the Aggregate Commitment as so reduced, the Borrower shall be required
to deposit Cash Collateral in a Cash Collateral account opened by the
Administrative Agent in an amount equal to such excess. Such Cash Collateral
shall be applied in accordance with Section 9.2(b). Any reduction of the
Aggregate
34
126047641_6

--------------------------------------------------------------------------------



Commitment to zero shall be accompanied by payment of all outstanding Revolving
Credit Loans and Swingline Loans (and furnishing of Cash Collateral satisfactory
to the Administrative Agent for all L/C Obligations) and shall result in the
termination of the Aggregate Commitments.
SECTION 2.6 Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Aggregate Commitments shall terminate on the Maturity Date.
SECTION 2.7 Increases in Commitments.
(a) At any time, the Borrower may by written notice to the Administrative Agent
request one or more increases in the Commitments (a “Revolving Credit
Increase”); provided that (i) the aggregate principal amount for all such
Revolving Credit Increases shall not exceed $100,000,000, (ii) the aggregate
principal amount for each Revolving Credit Increase shall not be less than
$20,000,000 or, if less, the remaining amount permitted pursuant to the
foregoing clause (i), and (iii) the Borrower shall be permitted to request no
more than three (3) Revolving Credit Increases during the term of this
Agreement. Each such notice shall specify the date (each, an “Increase Effective
Date”) on which the Borrower proposes that any Revolving Credit Increase shall
be effective, which shall be a date not less than ten (10) Business Days (or
such shorter period agreed to by the Administrative Agent) after the date on
which such notice is delivered to Administrative Agent. The Borrower may invite
any Lender, any Affiliate of any Lender and/or any other Person reasonably
satisfactory to the Administrative Agent (to be added as a Lender pursuant to a
joinder agreement in form and substance reasonably satisfactory to the Borrower
and the Administrative Agent), to provide a Revolving Credit Increase. Any
proposed Lender offered or approached to provide all or a portion of any
Revolving Credit Increase may elect or decline, in its sole discretion, to
provide such Revolving Credit Increase.
(b) Each Revolving Credit Increase shall become effective on the applicable
Increase Effective Date; provided that:
(i) no Default or Event of Default shall exist on such Increase Effective Date
before or after giving effect to such Revolving Credit Increase;
(ii) the Administrative Agent and the Lenders shall have received from the
Borrower a Compliance Certificate demonstrating, in form and substance
reasonably satisfactory to the Administrative Agent, that the Borrower is in
compliance with the financial covenant set forth in Section 8.1 based on the
financial statements most recently delivered pursuant to Section 7.3(a) or
7.3(b), as applicable, both before and after giving effect (on a pro forma
basis) to (A) such Revolving Credit Increase (with any Revolving Credit Increase
being deemed to be fully funded) and (B) any transaction permitted hereunder
consummated in connection therewith; and
(iii) each of the representations and warranties contained in Article VI shall
be true and correct in all material respects, except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects, on such Increase Effective Date with the
same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date).
(c) On the applicable Increase Effective Date, the outstanding Revolving Credit
Loans and Commitment Percentages of Swingline Loans and L/C Obligations will be
reallocated by the Administrative Agent among the Lenders (including any new
Lenders) in accordance with their revised Commitment Percentages and the Lenders
(including any new Lenders) agree to make all payments and
35
126047641_6

--------------------------------------------------------------------------------



adjustments necessary to effect such reallocation and the Borrower shall pay any
and all costs required pursuant to Section 4.9 in connection with such
reallocation as if such reallocation were a repayment.
(d) Each Revolving Credit Increase shall be on the same terms and conditions,
including maturity, Applicable Margin and commitment fees, applicable to the
Revolving Credit Facility; provided that any upfront fees payable by the
Borrower to the Lenders under any Revolving Credit Increase may differ from
those payable under the then existing Commitments.
(e) Each Revolving Credit Increase shall be effected pursuant to an amendment to
this Agreement executed and delivered by the Borrower, the Administrative Agent
and the applicable increasing Lenders (which may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.7).
(f) The Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Loan
Party authorizing such Revolving Credit Increase) reasonably requested by
Administrative Agent in connection with any such transaction.
ARTICLE III 
LETTER OF CREDIT FACILITY
SECTION 3.1 L/C Commitment.
(a) Availability. Subject to the terms and conditions of this Agreement and the
other Loan Documents and in reliance upon the representations and warranties set
forth in this Agreement and the other Loan Documents and on the agreements of
the Lenders set forth in Section 3.4(a), the Issuing Lender agrees to issue
standby letters of credit (or, if the Issuing Lender so agrees in its sole
discretion, documentary or other letters of credit subject to terms and
conditions acceptable to the Issuing Lender) (the “Letters of Credit”) for the
account of the Borrower or any other Loan Party on any Business Day from the
Closing Date through but not including the fifth (5th) Business Day prior to the
Maturity Date in such form as may be approved from time to time by the Issuing
Lender; provided that the Issuing Lender shall have no obligation to issue any
Letter of Credit if, after giving effect to such issuance, (a) the L/C
Obligations would exceed the L/C Commitment or (b) the Revolving Credit
Outstandings would exceed the Aggregate Commitments. Each Letter of Credit shall
(i) be denominated in Dollars in a minimum amount of $100,000 (or such lesser
amount as agreed to by the Issuing Lender), (ii) be a standby letter of credit
issued to support obligations of the Borrower or any other Loan Party,
contingent or otherwise, (iii) expire on a date no more than twelve (12) months
after the date of issuance or last renewal of such Letter of Credit, which date
shall be no later than the fifth (5th) Business Day prior to the Maturity Date
and (iv) be subject to ISP98 as set forth in the Letter of Credit Application or
as determined by the Issuing Lender and, to the extent not inconsistent
therewith, the laws of the State of New York. The Issuing Lender shall not at
any time be obligated to issue any Letter of Credit hereunder if (A) any order,
judgment or decree of any Governmental Authority or arbitrator shall by its
terms purport to enjoin or restrain the Issuing Lender from issuing such Letter
of Credit, or any Applicable Law applicable to the Issuing Lender or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to letters of credit generally or such Letter of
Credit in particular any restriction or reserve or capital requirement (for
which the Issuing Lender is not otherwise compensated) not in effect on the
Closing Date, or any unreimbursed loss, cost or expense that was not applicable,
in effect or known to the Issuing Lender as of the Closing Date and that the
Issuing Lender in good faith deems material to it, (B) the conditions set
36
126047641_6

--------------------------------------------------------------------------------



forth in Section 5.2 are not satisfied, (C) the issuance of such Letter of
Credit would violate one or more policies of the Issuing Lender applicable to
letters of credit generally or (D) the beneficiary of such Letter of Credit is a
Sanctioned Person. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires.
(b) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 4.13 and Section 4.14.
SECTION 3.2 Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at the Administrative Agent’s Office a Letter
of Credit Application therefor, completed to the satisfaction of the Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender may reasonably request. Upon receipt of any Letter of
Credit Application, the Issuing Lender shall process such Letter of Credit
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall, subject to Section 3.1 and Article V, promptly issue the
Letter of Credit requested thereby (but in no event shall the Issuing Lender be
required to issue any Letter of Credit earlier than three (3) Business Days
after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by the Issuing Lender and the Borrower. The Issuing
Lender shall promptly furnish to the Borrower a copy of such Letter of Credit
and promptly notify each Lender of the issuance and upon request by any Lender,
furnish to such Lender a copy of such Letter of Credit and the amount of such
Lender’s participation therein.
SECTION 3.3 Commissions and Other Charges.
(a) Letter of Credit Commissions. Subject to Section 4.14(a)(iii)(B), the
Borrower shall pay to the Administrative Agent, for the account of the Issuing
Lender and the L/C Participants, a letter of credit commission with respect to
each Letter of Credit in the amount equal to the daily amount available to be
drawn under such Letter of Credit times the Applicable Margin with respect to
LIBOR Rate Loans (determined on a per annum basis). Such commission shall be
payable quarterly in arrears on the last Business Day of each calendar quarter,
on the Maturity Date and thereafter on demand of the Administrative Agent. The
Administrative Agent shall, promptly following its receipt thereof, distribute
to the Issuing Lender and the L/C Participants all commissions received pursuant
to this Section 3.3 in accordance with their respective Commitment Percentages.
(b) Issuance Fee. In addition to the foregoing commission, the Borrower shall
pay to the Administrative Agent, for the account of the Issuing Lender, an
issuance fee with respect to each Letter of Credit as set forth in the Fee
Letter. Such issuance fee shall be payable quarterly in arrears on the last
Business Day of each calendar quarter commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Maturity Date and
thereafter on demand of the Administrative Agent.
(c) Other Costs. In addition to the foregoing fees and commissions, the Borrower
shall pay or reimburse the Issuing Lender for such normal and customary costs
and expenses as are incurred or charged by the Issuing Lender in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit.
SECTION 3.4 L/C Participations.
(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant
37
126047641_6

--------------------------------------------------------------------------------



irrevocably agrees to accept and purchase and hereby accepts and purchases from
the Issuing Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Commitment Percentage in the Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit issued hereunder and the
amount of each draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower through a Revolving Credit Loan or otherwise
in accordance with the terms of this Agreement, such L/C Participant shall pay
to the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Commitment Percentage
of the amount of such draft, or any part thereof, which is not so reimbursed.
(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to the Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by the Issuing Lender under any Letter of Credit,
the Issuing Lender shall notify each L/C Participant of the amount and due date
of such required payment and such L/C Participant shall pay to the Issuing
Lender the amount specified on the applicable due date. If any such amount is
paid to the Issuing Lender after the date such payment is due, such L/C
Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of the Issuing Lender with respect to
any amounts owing under this Section shall be conclusive in the absence of
manifest error. With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.
(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Commitment
Percentage of such payment in accordance with this Section, the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise), or any payment of interest on account thereof, the
Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.
(d) Each L/C Participant’s obligation to make the Revolving Credit Loans
referred to in Section 3.4(b) and to purchase participating interests pursuant
to Section 3.4(a) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or the Borrower may have against the Issuing
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Article V, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower or any other
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.
SECTION 3.5 Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, the Issuing Lender on each
date on which the Issuing Lender notifies the Borrower of the date and amount of
38
126047641_6

--------------------------------------------------------------------------------



a draft paid under any Letter of Credit for the amount of (a) such draft so paid
and (b) any amounts referred to in Section 3.3(c) incurred by the Issuing Lender
in connection with such payment. Unless the Borrower shall immediately notify
the Issuing Lender that the Borrower intends to reimburse the Issuing Lender for
such drawing from other sources or funds, the Borrower shall be deemed to have
timely given a Notice of Borrowing to the Administrative Agent requesting that
the Lenders make a Revolving Credit Borrowing of Base Rate Loans on such date in
the amount of (a) such draft so paid and (b) any amounts referred to in Section
3.3(c) incurred by the Issuing Lender in connection with such payment, and the
Lenders shall make a Revolving Credit Borrowing of Base Rate Loans in such
amount, the proceeds of which shall be applied to reimburse the Issuing Lender
for the amount of the related drawing and costs and expenses. Each Lender
acknowledges and agrees that its obligation to fund a Revolving Credit Loan in
accordance with this Section to reimburse the Issuing Lender for any draft paid
under a Letter of Credit is absolute and unconditional and shall not be affected
by any circumstance whatsoever, including, without limitation, non-satisfaction
of the conditions set forth in Section 2.3(a) or Article V. If the Borrower has
elected to pay the amount of such drawing with funds from other sources and
shall fail to reimburse the Issuing Lender as provided above or if the amount of
such drawing is not fully funded through a Revolving Credit Loan as provided
above, the unreimbursed amount of such drawing shall bear interest at the rate
which would be payable on any outstanding Base Rate Loans which were then
overdue from the date such amounts become payable (whether at stated maturity,
by acceleration or otherwise) until payment in full.
SECTION 3.6 Obligations Absolute. The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment which the Borrower may have
or have had against the Issuing Lender or any beneficiary of a Letter of Credit
or any other Person; provided, however, that notwithstanding any such
reimbursement, the Borrower may have a claim against the Issuing Lender, and the
Issuing Lender may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the Issuing
Lender’s willful misconduct or gross negligence as determined by a court of
competent jurisdiction by final non-appealable judgment. The Borrower also
agrees that the Issuing Lender and the L/C Participants shall not be responsible
for, and the Borrower’s Reimbursement Obligation under Section 3.5 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. The Issuing
Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by the Issuing Lender’s gross negligence or willful misconduct,
as determined by a court of competent jurisdiction by final non-appealable
judgment. The Borrower agrees that any action taken or omitted by the Issuing
Lender under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct
shall be binding on the Borrower and shall not result in any liability of the
Issuing Lender or any L/C Participant to the Borrower. The responsibility of the
Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit.
SECTION 3.7 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.
39
126047641_6

--------------------------------------------------------------------------------



ARTICLE IV 
GENERAL LOAN PROVISIONS


SECTION 4.1 Interest.
(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, (i) Revolving Credit Loans shall bear interest at
(A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin and (ii) any Swingline Loan shall bear interest at the Base
Rate plus the Applicable Margin. The Borrower shall select the Type and Interest
Period, if any, applicable to any Borrowing at the time a Notice of Borrowing is
given or at the time a Notice of Conversion/Continuation is given pursuant to
Section 4.2. If the Borrower has not duly specified an interest rate as provided
herein, in the case of a Revolving Credit Loan, such Borrowing shall be deemed a
Base Rate Loan.
(b) Interest Periods. In connection with each Borrowing of LIBOR Rate Loans, the
Borrower, by giving notice at the times described in Section 2.3, shall elect an
interest period (each, an “Interest Period”) to be applicable to such Loan,
which Interest Period shall be a period of one (1), three (3) or six (6) months;
provided that:
(i) the Interest Period shall commence on the date of advance of or conversion
to any Borrowing of LIBOR Rate Loans and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;
(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a Borrowing of LIBOR
Rate Loans would otherwise expire on a day that is not a Business Day but is a
day of the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;
(iii) any Interest Period with respect to a Borrowing of LIBOR Rate Loans that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the relevant calendar
month at the end of such Interest Period;
(iv) no Interest Period shall extend beyond the Maturity Date; and
(v) there shall be no more than five (5) Interest Periods in effect at any time.
(c) Default Rate. Subject to Section 9.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 9.1(a), (g), (h)
or (i), or (ii) at the election of the Required Lenders (or the Administrative
Agent at the direction of the Required Lenders), upon the occurrence and during
the continuance of any other Event of Default, (A) the Borrower shall no longer
have the option to request LIBOR Rate Loans, Swingline Loans or Letters of
Credit, (B) all outstanding LIBOR Rate Loans shall bear interest at a rate per
annum of two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to LIBOR Rate Loans until the end of the applicable
Interest Period and thereafter at a rate equal to two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to Base Rate Loans,
(C) all outstanding Swingline Loans shall thereafter bear interest at a rate per
annum equal to two (2%) in excess of the rate (including the Applicable Margin)
then applicable to such Loans, (D) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to
40
126047641_6

--------------------------------------------------------------------------------



Base Rate Loans or such other Obligations arising hereunder or under any other
Loan Document and (E) all accrued and unpaid interest shall be due and payable
on demand of the Administrative Agent. Interest shall continue to accrue on the
Obligations after the filing by or against the Borrower of any petition seeking
any relief in bankruptcy or under any Debtor Relief Law.
(d) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
(commencing March 31, 2020) and interest on each LIBOR Rate Loan shall be due
and payable on the last day of each Interest Period applicable thereto, and if
such Interest Period extends over three (3) months, at the end of each three (3)
month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).
(e) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations on a pro rata
basis. It is the intent hereof that the Borrower not pay or contract to pay, and
that neither the Administrative Agent nor any Lender receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by the Borrower under Applicable Law.
SECTION 4.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default has occurred and is then continuing, the Borrower shall have the
option to (a) convert at any time all or any portion of any outstanding
Borrowing of Base Rate Loans in a principal amount equal to $1,000,000 or any
whole multiple of $500,000 in excess thereof into one or more Borrowings of
LIBOR Rate Loans and (b) upon the expiration of any Interest Period, (i) convert
all or any part of any outstanding Borrowing of LIBOR Rate Loans in a principal
amount equal to $500,000 or a whole multiple of $100,000 in excess thereof into
one or more Borrowings of Base Rate Loans or (ii) continue any outstanding
Borrowing of LIBOR Rate Loans as a Borrowing of LIBOR Rate Loans. Whenever the
Borrower desires to convert or continue Borrowings as provided above, the
Borrower shall give the Administrative Agent prior written notice in the form
attached as Exhibit E (a “Notice of Conversion/Continuation”) not later than
11:00 a.m. three (3) Business Days before the day on which a proposed conversion
or continuation of such Borrowing is to be effective specifying (A) the
Borrowing to be converted or continued, and, in the case of any Borrowing of
LIBOR Rate Loans to be converted or continued, the last day of the Interest
Period therefor, (B) the effective date of such conversion or continuation
(which shall be a Business Day), (C) the principal amount to be converted or
continued, and (D) the Interest Period to be applicable to such converted or
continued Borrowing of LIBOR Rate Loans. The Administrative Agent shall promptly
notify the affected Lenders of such Notice of Conversion/Continuation.
SECTION 4.3 Fees.
(a) Commitment Fee. Commencing on the Closing Date, subject to Section
4.14(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for the
account of the Lenders, a non-refundable commitment fee (the “Commitment Fee”)
at a rate per annum equal to the applicable amount for
41
126047641_6

--------------------------------------------------------------------------------



Commitment Fees set forth in the definition of Applicable Margin on the daily
unused portion of the Aggregate Commitments; provided that the amount of
outstanding Swingline Loans shall not be considered usage of the Aggregate
Commitments for the purpose of calculating the Commitment Fee. The Commitment
Fee shall be payable in arrears on the last Business Day of each calendar
quarter during the term of this Agreement commencing March 31, 2020 and ending
on the date upon which all Obligations (other than contingent indemnification or
similar obligations not then due) shall have been indefeasibly and irrevocably
paid and satisfied in full, all Letters of Credit have expired, been terminated
or been Cash Collateralized and the Aggregate Commitments have been terminated.
Such commitment fee shall be distributed by the Administrative Agent to the
Lenders (other than any Defaulting Lender) pro rata in accordance with each
Lender’s Commitment Percentage.
(b) Other Fees. The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times specified in the Fee Letter. The
Borrower shall pay to the Lenders such fees as shall have been separately agreed
upon in writing in the amounts and at the times so specified.
SECTION 4.4 Manner of Payment.
(a) Sharing of Payments. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any set off,
counterclaim or deduction whatsoever. Any payment received after such time but
before 2:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 9.1, but for all other purposes shall be deemed to have been
made on the next succeeding Business Day. Any payment received after 2:00 p.m.
shall be deemed to have been made on the next succeeding Business Day for all
purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage (or other applicable share as
provided herein) of such payment and shall wire advice of the amount of such
credit to each Lender. Each payment to the Administrative Agent on account of
the principal of or interest on the Swingline Loans or of any fee, commission or
other amounts payable to the Swingline Lender shall be made in like manner, but
for the account of the Swingline Lender. Each payment to the Administrative
Agent of the Issuing Lender’s fees or L/C Participants’ commissions shall be
made in like manner, but for the account of the Issuing Lender or the L/C
Participants, as the case may be. Each payment to the Administrative Agent of
Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Sections 4.9,
4.10, 4.11 or 11.3 shall be paid to the Administrative Agent for the account of
the applicable Lender. Subject to Section 4.1(b)(ii), if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.
(b) Defaulting Lenders. Notwithstanding the foregoing clause (a), if there
exists a Defaulting Lender each payment by the Borrower to such Defaulting
Lender hereunder shall be applied in accordance with Section 4.14(a)(ii).
SECTION 4.5 Evidence of Indebtedness.
(a) Extensions of Credit. The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative
42
126047641_6

--------------------------------------------------------------------------------



Agent and each Lender shall be conclusive absent manifest error of the amount of
the Extensions of Credit made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.
(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
SECTION 4.6 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 4.9, 4.10, 4.11 or 11.3) greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 4.13 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Credit Loans or participations in Swingline Loans and Letters of
Credit to any assignee or participant, other than to the Borrower or any of its
Subsidiaries or Affiliates (as to which the provisions of this paragraph shall
apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
SECTION 4.7 Administrative Agent’s Clawback.
(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any
43
126047641_6

--------------------------------------------------------------------------------



borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.3(b) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the daily average Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(B) in the case of a payment to be made by the Borrower, the interest rate
applicable to Base Rate Loans. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(b) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders, the Issuing Lender or the Swingline Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, the Issuing Lender
or the Swingline Lender, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders, the
Issuing Lender or the Swingline Lender, as the case maybe, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, Issuing Lender or the Swingline Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, as the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
(c) Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit and Swingline Loans are several and are not
joint or joint and several. The failure of any Lender to make available its
Commitment Percentage of any Loan requested by the Borrower shall not relieve it
or any other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on the borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Commitment
Percentage of such Loan available on the borrowing date.
SECTION 4.8 Changed Circumstances.
(a) Circumstances Affecting LIBOR Rate Availability. Unless and until a
Benchmark Replacement is implemented in accordance with clause (c) below, in
connection with any request for a LIBOR Rate Loan or a Base Rate Loan as to
which the interest rate is determined with reference to LIBOR or a conversion to
or continuation thereof, if for any reason (i) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Loan, (ii) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that reasonable and
adequate means do not exist for the ascertaining the LIBOR Rate for such
Interest Period with respect to a
44
126047641_6

--------------------------------------------------------------------------------



proposed LIBOR Rate Loan or any Base Rate Loan as to which the interest rate is
determined with reference to LIBOR or (iii) the Required Lenders shall determine
(which determination shall be conclusive and binding absent manifest error) that
the LIBOR Rate does not adequately and fairly reflect the cost to such Lenders
of making or maintaining such Loans during such Interest Period, then the
Administrative Agent shall promptly give notice thereof to the Borrower.
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, the obligation of the Lenders to make LIBOR Rate
Loans or Base Rate Loan as to which the interest rate is determined with
reference to LIBOR and the right of the Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan or a Base Rate Loan as to which the
interest rate is determined with reference to LIBOR shall be suspended, and (i)
in the case of LIBOR Rate Loans, the Borrower shall either (A) repay in full (or
cause to be repaid in full) the then outstanding principal amount of each such
LIBOR Rate Loan together with accrued interest thereon (subject to Section
4.1(d)), on the last day of the then current Interest Period applicable to such
LIBOR Rate Loan; or (B) convert the then outstanding principal amount of each
such LIBOR Rate Loan to a Base Rate Loan as to which the interest rate is not
determined by reference to LIBOR as of the last day of such Interest Period; or
(ii) in the case of Base Rate Loans as to which the interest rate is determined
by reference to LIBOR, the Borrower shall immediately convert the then
outstanding principal amount of each such Loan to a Base Rate Loan as to which
the interest rate is not determined by reference to LIBOR.
(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration of any Applicable Law by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or if compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or any Base Rate Loan as to which the interest rate
is determined by reference to LIBOR, such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Borrower and the other Lenders. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBOR Rate Loans or Base Rate
Loans as to which the interest rate is determined by reference to LIBOR, and the
right of the Borrower to convert any Loan to a LIBOR Rate Loan or continue any
Loan as a LIBOR Rate Loan or a Base Rate Loan as to which the interest rate is
determined by reference to LIBOR shall be suspended and thereafter the Borrower
may select only Base Rate Loans as to which the interest rate is not determined
by reference to LIBOR hereunder, (ii) all Base Rate Loans shall cease to be
determined by reference to LIBOR, and (iii) if any of the Lenders may not
lawfully continue to maintain a LIBOR Rate Loan to the end of the then current
Interest Period applicable thereto, the applicable Loan shall immediately be
converted to a Base Rate Loan as to which the interest rate is not determined by
reference to LIBOR for the remainder of such Interest Period.
(c) Effect of Benchmark Transition Event.
(i) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace LIBOR with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as the Administrative Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Required Lenders. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that
45
126047641_6

--------------------------------------------------------------------------------



Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders accept such amendment. No
replacement of LIBOR with a Benchmark Replacement pursuant to this Section
4.8(c) will occur prior to the applicable Benchmark Transition Start Date.
(ii) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
(iii) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (A) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
4.8(c), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 4.8(c).
(iv) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a LIBOR Rate Loan of, conversion to or continuation of LIBOR
Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
the Base Rate based upon LIBOR will not be used in any determination of the Base
Rate.
SECTION 4.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrower to borrow, continue or convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Borrower through the Administrative Agent
and shall be conclusively presumed to be correct save for manifest error. The
Borrower shall be entitled to request that a Lender submit such a certificate
prior to the Borrower paying any such amount to compensate such Lender.
46
126047641_6

--------------------------------------------------------------------------------



SECTION 4.10 Increased Costs.
(a) Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or the Issuing Lender;
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, the Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender, the
Issuing Lender or other Recipient, the Borrower shall promptly pay to any such
Lender, the Issuing Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the Issuing Lender
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.
(b) Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any Lending
Office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Commitment of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time upon written request of such Lender or such Issuing Lender the Borrower
shall promptly pay to such Lender or the Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.
(c) Certificates for Reimbursement. A certificate of a Lender, the Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender, the Issuing Lender, such other Recipient or any of their
respective holding companies, as the case may be, as specified in paragraph (a)
or (b) of this Section and delivered to the Borrower, shall be conclusive absent
manifest error. The Borrower shall pay such Lender, the Issuing Lender or such
other Recipient, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt
47
126047641_6

--------------------------------------------------------------------------------



thereof. The Borrower shall be entitled to request that a Recipient submit such
a certificate prior to the Borrower paying any such amount to compensate such
Recipient.
(d) Delay in Requests. Failure or delay on the part of any Lender, the Issuing
Lender or such other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s, the Issuing Lender’s or such
other Recipient’s right to demand such compensation; provided that the Borrower
shall not be required to compensate any Lender, the Issuing Lender or any other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender, the
Issuing Lender or such other Recipient, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s, the Issuing Lender’s or such other Recipient’s intention
to claim compensation therefor (except that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
SECTION 4.11 Taxes.
(a) Issuing Lender. For purposes of this Section 4.11, the term “Lender”
includes the Issuing Lender.
(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Recipient (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Recipient, shall be conclusive absent manifest error.
The Borrower shall be entitled to request that a Recipient submit such a
certificate prior to the Borrower paying any such amount to compensate such
Recipient.
(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower
48
126047641_6

--------------------------------------------------------------------------------



to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 4.11, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(g) Status of Lenders.
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii) Without limiting the generality of the foregoing:
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
49
126047641_6

--------------------------------------------------------------------------------



interest under any Loan Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2) executed copies of IRS Form W-8ECI;
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E; or
(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit
H-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
(D) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.
50
126047641_6

--------------------------------------------------------------------------------



Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.11 (including by
the payment of additional amounts pursuant to this Section 4.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(i) Survival. Each party’s obligations under this Section 4.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
SECTION 4.12 Mitigation Obligations; Replacement of Lenders.
(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 4.10 or Section 4.11, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b) Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 4.11, and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 4.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
51
126047641_6

--------------------------------------------------------------------------------



contained in, and consents required by, Section 11.9), all of its interests,
rights (other than its existing rights to payments pursuant to Section 4.10 or
Section 4.11) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.9;
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letters of
Credit and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 4.9) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.10 or payments required to be made pursuant to Section 4.11,
such assignment will result in a reduction in such compensation or payments
thereafter;
(iv) such assignment does not conflict with Applicable Law; and
(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
SECTION 4.13 Cash Collateral.
(a) Existence of Defaulting Lender. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent, the Issuing Lender or the Swingline Lender (with a copy to
the Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of the Issuing Lender and/or the Swingline Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to Section
4.14(a)(iv) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the Minimum Collateral Amount.
(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Lender and the Swingline Lender, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (c) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Issuing Lender and the Swingline Lender
as herein provided, or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, the Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).
(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 4.13 or Section 4.14 in
respect of Letters of Credit and
52
126047641_6

--------------------------------------------------------------------------------



Swingline Loans shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of L/C Obligations and Swingline
Loans (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
(d) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 4.13 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Lender and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 4.14, the
Person providing Cash Collateral, the Issuing Lender and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.
SECTION 4.14 Defaulting Lenders.
(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
11.2.
(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lender and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 4.13; fourth, as the Borrower may request (so long as no
Default exists), to the funding of any Loan or funded participation in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (A) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans and funded
participations under this Agreement and (B) Cash Collateralize the Issuing
Lender’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit and Swingline Loans issued under this
Agreement, in accordance with Section 4.13; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Lender or the Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Lender or the Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of
53
126047641_6

--------------------------------------------------------------------------------



such Defaulting Lender's breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (1) such payment is a payment of the
principal amount of any Loans or funded participations in Letters of Credit or
Swingline Loans in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (2) such Loans were made or the related Letters of
Credit or Swingline Loans were issued at a time when the conditions set forth in
Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and funded participations in Letters of Credit or Swingline
Loans owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or funded participations in Letters of
Credit or Swingline Loans owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with their respective
Commitment Percentages without giving effect to Section 4.14(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 4.14(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii) Certain Fees.
(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).
(B) Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Commitment Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 4.13.
(C) With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to each Issuing Lender and Swingline Lender, as applicable, the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s or Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (3) not be required to pay the remaining amount of
any such fee.
(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Commitment Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 5.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment. Subject to Section 11.22, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting
54
126047641_6

--------------------------------------------------------------------------------



Lender, including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, repay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 4.13.
(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Issuing Lender and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swingline Loans to be held pro rata by the Lenders in accordance with
their Commitment Percentages (without giving effect to Section 4.14(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
ARTICLE V 
CONDITIONS OF EXTENSIONS OF CREDIT
SECTION 5.1 Conditions to Initial Extensions of Credit. The obligation of each
Lender to make its initial Loan and the obligation of the Issuing Lender to
issue its initial Letter of Credit is subject to the satisfaction or waiver of
each of the following conditions:
(a) Approval of Counsel. All legal matters incidental to the extension of credit
by any Lender or the Issuing Lender shall be reasonably satisfactory to the
Administrative Agent and its counsel.
(b) Documentation. The Administrative Agent shall have received, in form and
substance reasonably satisfactory to the Administrative Agent, each Lender and
the Issuing Lender, each of the following, duly executed and acknowledged where
appropriate by all parties thereto:
(i) this Agreement, the Guaranty Agreement, the Security Agreement, the Pledge
Agreement, the Intercreditor Agreement and each other Loan Document;
(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;
(iii) opinions of counsel to the Borrower and the Guarantors;
(iv) specimen signatures certified by the Secretary, Manager or other
appropriate officer, as applicable, of each Loan Party;
(v) Organization Documents and consents or resolutions of the board of directors
(or other appropriate governing body) of each Loan Party, together with such
other documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the
55
126047641_6

--------------------------------------------------------------------------------



organization, existence and good standing of each Loan Party, the authorization
of the transactions contemplated hereby and any other legal matters relating to
the Loan Parties, the Loan Documents or the transactions contemplated hereby;
(vi) Uniform Commercial Code search results and other lien search results
reasonably satisfactory to the Administrative Agent;
(vii) security agreements duly executed by the applicable Loan Parties for all
federally registered copyrights, copyright applications, patents, patent
applications, trademarks and trademark applications included in the Collateral,
in each case in proper form for filing with the U.S. Patent and Trademark Office
or U.S. Copyright Office, as applicable; and
(viii) such other documents as the Administrative Agent or the Lenders may
require.
(c) Pledged Collateral. The Collateral Agent shall have received (A) original
stock certificates or other certificates evidencing the certificated Equity
Interests pledged pursuant to the Security Documents, together with an undated
stock power for each such certificate duly executed in blank by the registered
owner thereof and (B) each original promissory note pledged pursuant to the
Security Documents together with an undated allonge for each such promissory
note duly executed in blank by the holder thereof.
(d) Notice of Borrowing/Notice of Account Designation. The Administrative Agent
shall have received a Notice of Borrowing from the Borrower in accordance with
Section 2.3(a), and a Notice of Account Designation specifying the account or
accounts to which the proceeds of any Loans made on or after the Closing Date
are to be disbursed.
(e) Financial Condition. Since December 31, 2018, no event or circumstance has
occurred, as determined by any Lender, that could reasonably be expected to have
a Material Adverse Effect, and no Lender shall have learned of any material
adverse fact or information regarding the Borrower or any of its Subsidiaries,
as represented to the date hereof, or of any material decline, as determined by
any Lender, in the market value of any Collateral required hereunder or a
substantial or material portion of the assets of the Borrower or any of its
Subsidiaries.
(f) Insurance. The Borrower shall have delivered to the Administrative Agent
evidence of insurance coverage on the Consolidated Group’s property, in form,
substance, amounts, covering risks and issued by companies satisfactory to the
Administrative Agent, and where required by the Administrative Agent, with
lender’s loss payable and additional insured endorsements in favor of the
Collateral Agent, for the benefit of the Secured Parties.
(g) Financial Information. The Administrative Agent and the Lenders shall have
completed a satisfactory review of (i) the financial statements of the
Consolidated Group for the fiscal year ended 2018, including balance sheets,
income and cash flow statements audited by public accountants acceptable to the
Administrative Agent and prepared in conformity with GAAP; (ii) the financial
statements of the Consolidated Group for the fiscal quarters ended March 31,
2019, June 30, 2019 and September 30, 2019, including management-prepared
balance sheets, income and cash flow statements prepared in conformity with
GAAP; and (iii) such other financial information as the Administrative Agent or
any Lender may request.
(h) Amendment to Senior Note Purchase Agreement. The Administrative Agent shall
have received, in form and substance reasonably satisfactory to the
Administrative Agent, a concurrent amendment of the Senior Note Purchase
Agreement in order to permit the Revolving Credit Facility hereunder (including
any Revolving Credit Increase) and provide for revisions to the covenants
thereunder in a manner consistent with this Agreement (such amendment being the
First Amendment to
56
126047641_6

--------------------------------------------------------------------------------



Note Purchase and Private Shelf Agreement referred to in the definition of
Senior Note Purchase Agreement in Section 1.1).
(i) PATRIOT Act.
(i) The Administrative Agent and the Lenders shall have received, prior to the
Closing Date, all documentation and other information requested by the
Administrative Agent or any Lender or required by regulatory authorities in
order for the Administrative Agent and the Lenders to comply with requirements
of any Anti-Money Laundering Laws, including the PATRIOT Act and any applicable
“know your customer” rules and regulations.
(ii) The Borrower shall have delivered to the Administrative Agent, and directly
to any Lender requesting the same, a Beneficial Ownership Certification in
relation to it (or a certification that the Borrower qualifies for an express
exclusion from the “legal entity customer” definition under the Beneficial
Ownership Regulations), in each case prior to the Closing Date.
(j) Specified Payoff Indebtedness. The Administrative Agent shall have received
evidence satisfactory to it that, concurrently with the closing, the Specified
Payoff Indebtedness will be paid in full, the related credit facilities
thereunder are terminated and any Liens securing the same are released.
(k) Fees and Expenses. The Borrower shall have delivered evidence of payment of
all fees and expenses due the Administrative Agent and its counsel as of the
date hereof.
Without limiting the generality of the provisions of the last paragraph of
Section 10.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
SECTION 5.2 Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit) and/or the Issuing Lender to issue or extend any
Letter of Credit are subject to the satisfaction of the following conditions
precedent on the relevant borrowing, issuance or extension date:
(a) Representations and Warranties. The representations and warranties contained
in this Agreement and the other Loan Documents shall be true and correct in all
material respects (except to the extent already subject to a materiality
standard in which case such representation or warranty shall be true and correct
in all respects) on and as of such borrowing, issuance or extension date with
the same effect as if made on and as of such date, except that (i) to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (except to
the extent already subject to a materiality standard in which case such
representation or warranty shall be true and correct in all respects) as of such
earlier date and (ii) for purposes of this Section 5.2(a), the representations
and warranties contained in Section 6.5 shall be deemed to refer to the most
recent statements furnished pursuant to Sections 7.3(a) and (b), respectively.
(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing date with respect to such Loan or after
giving effect to the Loans to be made on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date.
57
126047641_6

--------------------------------------------------------------------------------



(c) Notices. The Administrative Agent and, if applicable, the Issuing Lender
shall have received a Notice of Borrowing or Letter of Credit Application, as
the case may be, in accordance with the requirements hereof.
(d) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) the Issuing Lender shall not be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.
The delivery by the Borrower of any Notice of Borrowing or Letter of Credit
Application shall be deemed to be a representation and warranty by the Borrower
that the conditions specified in Sections 5.2(a) and (b) have been satisfied on
and as of the date the applicable Loan is made or Letter of Credit is issued, as
the case may be.


ARTICLE VI 
REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Loan Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 5.2, that:
SECTION 6.1 Legal Status. The Borrower and each of its Subsidiaries (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has all requisite corporate, partnership
or limited liability company, as applicable, power and authority to carry on its
business as now conducted, and (c) except where a failure to be so qualified
could not reasonably be expected to result in a Material Adverse Effect, is duly
qualified to do business, and is in good standing, in each jurisdiction where
such qualification is required. No Loan Party nor any Subsidiary thereof is an
EEA Financial Institution.
SECTION 6.2 Organizational Power; Authorization; Enforceability. The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party and the consummation of the transactions contemplated hereby are within
such Loan Party’s corporate, partnership or limited liability company, as
applicable, powers and have been duly authorized by all necessary corporate,
partnership or limited liability company, as applicable, action, and if
required, shareholder, member, or partner action. This Agreement has been duly
executed and delivered by the Borrower, and constitutes, and each other Loan
Document to which any Loan Party is a party, when executed and delivered by such
Loan Party, will constitute, valid and binding obligations of the Borrower or
such Loan Party (as the case may be), enforceable against it in accordance with
their respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditors' rights generally and by general principles of equity.
SECTION 6.3 Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party and the consummation of the
transactions contemplated hereby (a) do not require any consent or approval of,
registration or filing with, or any action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
filings necessary to perfect Liens created under the Loan Documents, (b) will
not violate any Applicable Law or the Organization Documents of the Borrower or
such Loan Party or any order of any Governmental Authority applicable to
58
126047641_6

--------------------------------------------------------------------------------



the Borrower or such Loan Party, (c) will not violate or result in a default
under any indenture, instrument or other material agreement binding on the
Borrower or such Loan Party (including any Material Contract) or any of its
assets or give rise to a right thereunder to require any payment to be made by
the Borrower or such Loan Party and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or such Loan Party, except
Permitted Liens.
SECTION 6.4 Litigation. No litigation, investigation or proceeding of or before
any arbitrators or Governmental Authorities is pending against or, to the
knowledge of the Borrower, threatened against the Borrower or any of its
Subsidiaries or any of their respective assets or properties (a) that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or result in monetary judgments or Liens against any
Loan Party or any Subsidiary, individually or in the aggregate, in excess of
$10,000,000, or (b) which in any manner draws into question the validity or
enforceability of this Agreement or any other Loan Document or the transactions
contemplated hereby.
SECTION 6.5 Correctness of Financial Statements; Absence of Material Adverse
Change. The financial statements described in Section 5.1(g), true copies of
which have been delivered by the Borrower to the Administrative Agent prior to
the Closing Date and all financial and other information supplied to the
Administrative Agent after the Closing Date pursuant to Section 7.3, (a) are
complete and correct and presents fairly the financial condition of the
Consolidated Group, (b) discloses all liabilities of the Consolidated Group that
are required to be reflected or reserved against under generally accepted
accounting principles, whether liquidated or unliquidated, fixed or contingent,
and (c) has been prepared in accordance with GAAP consistently applied except as
noted therein. Since December 31, 2018, there has been no event or circumstance,
or series or events or circumstances, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
SECTION 6.6 Taxes. The Borrower, the Subsidiaries of the Borrower and each other
Person for whose taxes any of the foregoing is liable have timely filed or
caused to be filed all federal income tax returns and all other material tax
returns that are required to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any material assessments made against
it or its property and all other material taxes, fees or other charges imposed
on it or any of its property by any Governmental Authority, except where the
same are currently being contested in good faith by appropriate proceedings and
for which such Person has set aside on its books adequate reserves in accordance
with GAAP. The charges, accruals and reserves on the books of the Consolidated
Group in respect of such taxes are adequate, and no tax liabilities that could
be materially in excess of the amount so provided are anticipated. Without
limitation of the foregoing, the Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year,
which could reasonably be expected to result in an assessment or unfavorable
adjustment in excess of $10,000,000.
SECTION 6.7 No Subordination. There is no agreement, indenture, contract or
instrument to which the Borrower or any of its Subsidiaries is a party or by
which such Person may be bound that requires the subordination in right of
payment of any of such member’s obligations subject to this Agreement or any
other Loan Document to any other obligation of any such member.
SECTION 6.8 Permits, Franchises. The Borrower and each of its Subsidiaries,
respectively, possesses all material permits, consents, approvals, franchises
and licenses required, as may be applicable to such Person, and rights to all
trademarks, trade names, service marks, patents, and fictitious names, if any,
and other rights with respect to the foregoing which are necessary to enable it
to conduct the business in which it is now engaged in compliance in all material
respects with Applicable Law, without known conflict with any such trademark,
trade names, service marks, patents or other proprietary right of any Person
where such conflict could reasonably be expected to have a Material Adverse
Effect.
59
126047641_6

--------------------------------------------------------------------------------



SECTION 6.9 ERISA. In each case except as could not, individually or in the
aggregate reasonably be expected to result in liabilities of any Loan Party in
excess of $10,000,000, (a) the Borrower and each ERISA Affiliate is in
compliance in all material respects with all applicable provisions of ERISA; (b)
neither the Borrower nor any ERISA Affiliate has violated any provision of any
Plan or Multiemployer Plan maintained or contributed to by the Borrower or any
ERISA Affiliate; (c) no ERISA Event has occurred and is continuing with respect
to any Plan initiated by the Borrower or any ERISA Affiliate; (d) the Borrower
and each ERISA Affiliate has met its obligations under the Pension Funding Rules
with respect to each Plan; (e) each Plan or Multiemployer Plan will be able to
fulfill its benefit obligations as they come due in accordance with the Plan or
Multiemployer Plan documents and under generally accepted accounting principles;
and (f) there is no pending or, to the best knowledge of the Borrower or any
ERISA Affiliate, any ERISA Litigation. As of the Closing Date, the Borrower is
not nor will be using “plan assets” (within the meaning of 29 CFR § 2510.3-101,
as modified by Section 3(42) of ERISA) of one or more Benefit Plans in
connection with the Loans, the Letters of Credit or the Commitments.
SECTION 6.10 Compliance with Laws and Agreements. The Borrower and each of its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default or Event of Default
has occurred and is continuing.
SECTION 6.11 Environmental Matters. Except as set forth on Schedule 6.11, the
Borrower and each of its Subsidiaries is in compliance in all material respects
with all applicable Environmental Laws. None of the operations of the Borrower
or any of its Subsidiaries is the subject of any federal or state investigation
evaluating whether any remedial action involving a material expenditure is
needed to respond to a Release of Hazardous Material into the environment.
Except as set forth on Schedule 6.11, neither the Borrower nor any of its
Subsidiaries has (a) become subject to any material Environmental Liability, (b)
received notice of any claim with respect to any material Environmental
Liability or (c) knows of any basis for any material Environmental Liability.
SECTION 6.12 Collateral.
(a) All of the Collateral is owned by the grantor of the security interest
therein in favor of the Collateral Agent, for the benefit of the Secured
Parties, free of any material title defects or any Liens, except for Permitted
Liens.
(b) The Liens and security interests granted to the Collateral Agent for the
benefit of the Secured Parties are valid first priority Liens and security
interests in the Collateral (subject only to Permitted Liens), which Liens and
security interests will, upon the filing of the UCC-1 financing statements, have
been perfected in accordance with the requirements of all states in which any
item of the Collateral is located or any grantor is organized to the extent that
the filing of Uniform Commercial Code financing statements is sufficient to
perfect such lien or security interest. Schedule 6.12 sets forth the address of
all real property that is owned or leased by the Borrower or any of its
Subsidiaries or at which any Collateral (except goods in transit) is located as
of the Closing Date, in each case after giving effect to the transactions
occurring on the Closing Date. For the avoidance of doubt, Customer Owned
Inventory shall not be considered an asset of the Borrower or any of its
Subsidiaries for purposes of this Agreement or any of the other Loan Documents;
it being understood and agreed that, for purposes of this Agreement and the
other Loan Documents, Borrower's or any of its Subsidiaries' interest in any
Customer Owned Inventory is limited to a bailee's interest or the like.
60
126047641_6

--------------------------------------------------------------------------------



SECTION 6.13 Employee Relations. As of the Closing Date, no Loan Party nor any
Subsidiary thereof is party to any collective bargaining agreement, nor has any
labor union been recognized as the representative of its employees except as set
forth on Schedule 6.13. The Borrower does not know of any pending, threatened or
contemplated strikes, work stoppage or other collective labor disputes involving
its employees or those of its Subsidiaries.
SECTION 6.14 Disclosure. No report, financial statement, certificate or document
delivered by the Borrower, any Subsidiary or any Guarantor in connection with
this Agreement or any other Loan Document nor any statement, representation, or
warranty provided to the Administrative Agent or any Lender in connection with
the negotiation or preparation of the Loan Documents contains any
misrepresentation or untrue statement of material fact or omits to state a
material fact necessary, in light of the circumstances under which it was made,
in order to make any such warranty, representation or statement contained
therein not misleading; provided that, with respect to projections, estimates
and other forward-looking information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed by it to
be reasonable at the time. As of the Closing Date, all of the information
included in the Beneficial Ownership Certification is true and correct.
SECTION 6.15 Properties. The Borrower and each of its Subsidiaries has good and
marketable title to all its real and personal properties, subject to no transfer
restrictions or Liens of any kind, except for Permitted Liens and transfer
restrictions permitted under Section 8.9.
SECTION 6.16 Insurance. The properties of the Borrower and each of its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where such Person
operates.
SECTION 6.17 Use of Proceeds. The proceeds of the Loans made on the Closing Date
will be used only for (a) the repayment of the Specified Payoff Indebtedness and
(b) the payment of fees and expenses related to the negotiation, execution and
delivery of the Loan Documents and the consummation of the transactions
contemplated thereby. The proceeds of Loans made after the Closing Date and
Letters of Credit will be used only for working capital needs, capital
expenditures and for other general corporate purposes of the Loan Parties,
including Permitted Acquisitions. No part of the proceeds of any Loan or Letter
of Credit will be used, whether directly or indirectly, for any purpose that
entails a violation of any rule or regulation of the Board of Governors of the
Federal Reserve System, including Regulations T, U or X. Following the
application of the proceeds of each Extension of Credit, not more than
twenty-five percent (25%) of the value of the assets (either of the Borrower
only or of the Borrower and its Subsidiaries on a consolidated basis) subject to
the provisions of Section 8.3 or Section 8.5 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness will be “margin stock”.
SECTION 6.18 Subsidiaries. As of the Closing Date, Schedule 6.18 sets forth an
accurate and complete list of the Borrower and its Subsidiaries, showing the
full legal name of such Person, its jurisdiction of organization, the location
of its chief executive office, and the holders of the Equity Interests of such
Person and the percentage of such Equity Interests held.
SECTION 6.19 Investment Company Act, Etc. No member of the Consolidated Group is
(a) an “investment company”, as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, or (b) otherwise subject to any
other regulatory scheme limiting its ability to incur debt under this Agreement
or the other Loan Documents.
SECTION 6.20 Solvency. Immediately after the consummation of the transactions
contemplated hereby to occur on the Closing Date and immediately following the
making of each Loan
61
126047641_6

--------------------------------------------------------------------------------



made on the Closing Date and after giving effect to the application of the
proceeds of such Loans, (a) the fair value of the assets of each Loan Party, at
a fair valuation, will exceed its debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
each Loan Party will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) no Loan Party will have unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Closing Date.
SECTION 6.21 Burdensome Provisions. No Subsidiary is party to any agreement or
instrument or otherwise subject to any restriction or encumbrance that violates
the provisions of Section 8.9 (including any agreement or instrument existing on
the Closing Date that, if entered into after the Closing Date, would have
violated the provisions of Section 8.9).
SECTION 6.22 Material Contracts. Schedule 6.22 sets forth a complete and
accurate list of all Material Contracts of each Loan Party and each Subsidiary
thereof in effect as of the Closing Date. Other than as set forth in Schedule
6.22, as of the Closing Date, each such Material Contract is, and after giving
effect to the consummation of the transactions contemplated by the Loan
Documents will be, in full force and effect in accordance with the terms
thereof. To the extent requested by the Administrative Agent, each Loan Party
and each Subsidiary thereof has delivered to the Administrative Agent a true and
complete copy of each Material Contract required to be listed on Schedule 6.22
or any other Schedule hereto. As of the Closing Date, no Loan Party nor any
Subsidiary thereof (nor, to its knowledge, any other party thereto) is in breach
of or in default under any Material Contract in any material respect.
SECTION 6.23 Intellectual Property Matters. The Borrower and each of its
Subsidiaries owns or possesses rights to use all franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing (collectively, “IP Rights”) which are reasonably necessary to conduct
its business, without conflict with the rights of any other Person where such
conflict could reasonably be expected to have a Material Adverse Effect, and
Schedule 3 to the Security Agreement sets forth a complete and accurate list of
all such IP Rights owned or used by the Borrower and each of its Subsidiaries
(limited, in the case of trademarks, to those that are registered with the
United States Patent and Trademark Office or otherwise material to the business
of such Person). To the best knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or any of its
Subsidiaries infringes upon any rights held by any other Person, where such
infringement could reasonably be expected to have a Material Adverse Effect. No
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
SECTION 6.24 Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.
(a) None of (i) the Borrower, any Subsidiary or, to the knowledge of the
Borrower or such Subsidiary, any of their respective directors, officers,
employees or Affiliates, or (ii) to the knowledge of the Borrower, any agent or
representative of the Borrower or any Subsidiary that will act in any capacity
in connection with or benefit from the Loans, (A) is a Sanctioned Person or
currently the subject or target of any Sanctions, (B) has its assets located in
a Sanctioned Country, (C) is under administrative, civil or criminal
investigation for an alleged violation of, or received notice from or made a
voluntary disclosure to any governmental entity regarding a possible violation
of, Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions by a
governmental authority that enforces
62
126047641_6

--------------------------------------------------------------------------------



Sanctions or any Anti-Corruption Laws or Anti-Money Laundering Laws, or (D)
directly or indirectly derives revenues from investments in, or transactions
with, Sanctioned Persons.
(b) Each of the Borrower and its Subsidiaries has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Borrower and
its Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with all Anti-Corruption Laws, Anti-Money Laundering Laws and
applicable Sanctions.
(c) Each of the Borrower and its Subsidiaries, and to the knowledge of the
Borrower, director, officer, employee, agent and Affiliate of Borrower and each
such Subsidiary, is in compliance with all Anti-Corruption Laws, Anti-Money
Laundering Laws in all respects and applicable Sanctions.
(d) No proceeds of any Extension of Credit have been used, directly or
indirectly, by the Borrower, any of its Subsidiaries or any of its or their
respective directors, officers, employees and agents in violation of Section
8.11.
ARTICLE VII 
AFFIRMATIVE COVENANTS
Until all of the Obligations (other than contingent indemnification or similar
obligations not then due) have been paid and satisfied in full in cash, all
Letters of Credit have expired, been terminated or been Cash Collateralized in
accordance with the terms hereof and the Aggregate Commitments have expired or
been terminated, the Borrower will, and will cause each of its Subsidiaries to:
SECTION 7.1 Punctual Payments. Punctually pay all principal, interest, fees or
other liabilities due under any of the Loan Documents at the times and place and
in the manner specified therein, and immediately upon demand by the
Administrative Agent, the amount by which the outstanding principal balance of
any credit subject hereto at any time exceeds any limitation on borrowings
applicable thereto.
SECTION 7.2 Accounting Records. Maintain adequate books and records in
accordance with GAAP consistently applied, and permit any representative of the
Administrative Agent or any Lender, at any reasonable time, to inspect, audit
and examine such books and records, to make copies of the same, and to inspect
the properties of the Borrower and its Subsidiaries.
SECTION 7.3 Financial Statements. Provide to the Administrative Agent all of the
following, in form and detail reasonably satisfactory to the Administrative
Agent:
(a) not later than 120 days after and as of the end of each fiscal year of the
Consolidated Group (commencing with the fiscal year ended December 31, 2019),
the Consolidated Group’s audited consolidated balance sheet and related
statements of operations, equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by KPMG LLP or another independent public
accounting firm acceptable to the Administrative Agent (without any
qualification or exception) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Consolidated Group on a consolidated basis in
accordance with GAAP consistently applied;
(b) not later than forty-five (45) days after and as of the end of each fiscal
quarter of the Consolidated Group (except the last fiscal quarter of each fiscal
year), the Consolidated Group’s consolidated balance sheet and related
statements of operations, equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in
63
126047641_6

--------------------------------------------------------------------------------



comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, such
consolidated financial statements to be certified by a Responsible Officer of
the Borrower as presenting fairly in all material respects the financial
condition and results of operations of the Consolidated Group on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;
(c) contemporaneously with each annual and quarterly financial statement of the
Consolidated Group required hereby, a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower demonstrating compliance with
Section 8.1, together with such supporting information as is reasonably required
by the Administrative Agent;
(d) on or before January 31 of each fiscal year, a budget for such fiscal year
in form, substance and detail acceptable to the Administrative Agent, including,
monthly operating and capital budgets, and projected monthly income statements
and cash flows;
(e) promptly upon the request thereof, other information and documentation
required under applicable “know your customer” rules and regulations, the
PATRIOT Act or any applicable Anti-Money Laundering Laws, in each case as from
time to time reasonably requested by the Administrative Agent or any Lender; and
(f) promptly, from time to time such other information as the Administrative
Agent or any Lender may reasonably request.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”) and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower or its securities) (each, a “Public
Lender”). The Borrower hereby agrees that so long as the Borrower is the issuer
of any outstanding debt or equity securities that are registered or issued
pursuant to a private offering or is actively contemplating issuing any such
securities it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Issuing Lender and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.10); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the
Arrangers, shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”


SECTION 7.4 Compliance. Preserve and maintain all material licenses, permits,
government approvals, rights, privileges and franchises necessary for the
conduct of its business; and comply with (a) the provisions of all documents
pursuant to which the Borrower and each Subsidiary is organized and/or which
govern the Borrower’s or any Subsidiary’s continued existence, (b) the
provisions of all Material Contracts, and (c) the requirements of all laws,
rules, regulations and orders of any
64
126047641_6

--------------------------------------------------------------------------------



Governmental Authority applicable to the Borrower or any Subsidiary and/or its
business, including Environmental Laws and ERISA, except where, the case of
clauses (a), (b) and (c) above, such failure to comply could not reasonably be
expected to have a Material Adverse Effect.
SECTION 7.5 Insurance. Maintain and keep in force insurance of the types and in
amounts and with deductibles customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower or the
applicable Subsidiary operates, with all such insurance carried with financially
sound and reputable insurance companies not Affiliates of the Borrower, and
deliver to the Administrative Agent from time to time at the Administrative
Agent’s request schedules setting forth all insurance then in effect. Such
insurance shall (a) provide for not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance
(except in the case of the foregoing as a result of non-payment of premium in
which case only 10 days’ prior notice shall be required), (b) have lender’s loss
payable (in the case of property policies) and additional insured (in the case
of liability policies) endorsements satisfactory to the Administrative Agent,
and (c) otherwise comply with the provisions of the Security Documents.
SECTION 7.6 Facilities. Keep all properties useful or necessary to such Person’s
business in good repair and condition, ordinary wear and tear excepted, and from
time to time make necessary repairs, renewals and replacements thereto, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.
SECTION 7.7 Taxes and Other Liabilities. Pay and discharge when due any and all
taxes, assessments and similar obligations, relating to both real or personal
property, including without limitation federal and state income taxes and state
and local property taxes and assessments, except where the same are currently
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves.
SECTION 7.8 Notice to the Administrative Agent. Promptly (but in no event more
than five (5) Business Days (or such longer period as the Administrative Agent
may agree in is sole discretion) after the occurrence of each such event or
matter) give written notice to the Administrative Agent in reasonable detail of:
(a) the occurrence of any Default or Event of Default; (b) any change in the
name, jurisdiction or the organizational structure of the Borrower or any
Subsidiary; (c) the occurrence and nature of any ERISA Event or Prohibited
Transaction, each as defined in ERISA, or any failure to comply with the Pension
Funding Rules with respect to any Plan or Multiemployer Plan, in each case that
could individually or in the aggregate reasonably be expected to have a Material
Adverse Effect; (d) any termination or cancellation of any insurance policy
which any member of the Consolidated Group is required to maintain, any
uninsured or partially uninsured loss through liability or property damage, or
through fire, theft or any other cause affecting any such member’s property in
excess of an aggregate of $5,000,000; (e) the occurrence and nature of any
notices, complaints, orders or other claim received by the Borrower or any of
its Subsidiaries relating to the violation by the Borrower or any of its
Subsidiaries of any applicable Environmental Laws, any Release by the Borrower
or any of its Subsidiaries of, or by any Person handling, transporting or
disposing of, Hazardous Materials on its behalf into the environment except
where occurring legally pursuant to a permit or license or except where such
violation or Release could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, or any material Environmental
Liability; (f) any action, litigation, suit, proceeding, claim or dispute
pending or, to the knowledge of the Borrower, threatened, or contemplated at
law, in equity, in arbitration or before any Governmental Authority, arbitrator,
court or administrative agency involving a claim in excess of $10,000,000
against the Borrower or any of its Subsidiaries or any of their respective
assets; (g) any material change in accounting policies or practices by any
member of the Consolidated Group; and (h) any development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.
65
126047641_6

--------------------------------------------------------------------------------



SECTION 7.9 Additional Subsidiaries.
(a) Additional Domestic Subsidiaries. Promptly notify the Administrative Agent
of the creation or acquisition of any Subsidiary that is a Domestic Subsidiary
(other than an Excluded Subsidiary) or if any Subsidiary is required to become a
Guarantor pursuant to the financial tests set forth in the definition of
“Immaterial Subsidiary” (including as a result of the aggregation tests set
forth in such definition) and, within thirty (30) days after such creation,
acquisition or qualification, as such time period may be extended by the
Administrative Agent in its sole discretion, cause such Domestic Subsidiary to
(i) become a Guarantor by delivering to the Administrative Agent a duly executed
supplement to the Guaranty Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, (ii) grant a
security interest in all Collateral (other than Excluded Assets) owned by such
Domestic Subsidiary by delivering to the Collateral Agent a duly executed
supplement to each applicable Security Document or such other document as the
Collateral Agent shall deem appropriate for such purpose and comply with the
terms of each applicable Security Document (provided that no actions shall be
required in any non-U.S. jurisdiction in order to perfect the Collateral Agent’s
security interests in any intellectual property), (iii) deliver to the
Administrative Agent such opinions, documents and certificates referred to in
Section 5.1 as may be reasonably requested by the Administrative Agent, (iv) if
such Equity Interests are certificated, deliver to the Collateral Agent such
original certificated Equity Interests or other certificates and stock or other
transfer powers evidencing the Equity Interests of such Person, (v) deliver to
the Administrative Agent such updated Schedules to the Loan Documents as
requested by the Administrative Agent with respect to such Domestic Subsidiary,
and (vi) deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.
(b) Additional Foreign Subsidiaries. Notify the Administrative Agent promptly
after any Person becomes a First-Tier Foreign Subsidiary, and promptly
thereafter (and, in any event, within forty five (45) days after such
notification, as such time period may be extended by the Administrative Agent in
its sole discretion), cause (i) the applicable Loan Party to deliver to the
Collateral Agent Security Documents pledging sixty‑five percent (65%) of the
total outstanding voting Equity Interests (and one hundred percent (100%) of the
non-voting Equity Interests) of any such new First-Tier Foreign Subsidiary and a
consent thereto executed by such new First-Tier Foreign Subsidiary (including,
without limitation, if applicable, original certificated Equity Interests (or
the equivalent thereof pursuant to the Applicable Laws and practices of any
relevant foreign jurisdiction) evidencing the Equity Interests of such new
First-Tier Foreign Subsidiary, together with an appropriate undated stock or
other transfer power for each certificate duly executed in blank by the
registered owner thereof), (ii) such Person to deliver to the Administrative
Agent such opinions, documents and certificates referred to in Section 5.1 as
may be reasonably requested by the Administrative Agent, (iii) such Person to
deliver to the Administrative Agent such updated Schedules to the Loan Documents
as requested by the Administrative Agent with regard to such Person and
(iv) such Person to deliver to the Administrative Agent such other documents as
may be reasonably requested by the Administrative Agent, all in form, content
and scope reasonably satisfactory to the Administrative Agent.
SECTION 7.10 Information Regarding Collateral. Furnish to the Administrative
Agent and the Collateral Agent prompt written notice of any change (a) in any
Loan Party’s legal name or in any trade name used to identify it in the conduct
of its business or in the ownership of its properties, (b) in the location of
any Loan Party’s chief executive office, its principal place of business, any
office in which it maintains books or records relating to Collateral owned by it
or any office or facility at which Collateral owned by it is located (including
the establishment of any such new office or facility), (c) in any Loan Party’s
legal identity or legal organizational structure or (d) in any Loan Party’s
Federal Taxpayer Identification Number. The Borrower agrees not to effect or
permit any change referred to in the
66
126047641_6

--------------------------------------------------------------------------------



preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral. The Borrower also agrees
promptly to notify the Administrative Agent and the Collateral Agent if any
material portion of the Collateral is damaged or destroyed.
SECTION 7.11 Further Assurances.
(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents, but excluding (i) the
recordation or filing of any mortgages, fixture filings or similar security
documents in any real property records and (ii) any actions in any non-U.S.
jurisdiction to perfect the Collateral Agent’s security interests in any
intellectual property), which may be required under any Applicable Law, or which
the Administrative Agent or the Collateral Agent may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties.
(b) If any material assets (excluding (i) any real property and (ii) any
Excluded Assets) are acquired by the Borrower or any Subsidiary after the
Closing Date (other than assets constituting Collateral under the Security
Documents that have become subject to the Liens granted under such Security
Documents upon acquisition thereof), promptly notify the Administrative Agent
thereof, and, if requested by the Administrative Agent or the Collateral Agent,
cause such assets to be subjected to a Lien securing the Secured Obligations
(and the Senior Note Indebtedness) and take, and cause its Subsidiaries to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent or the Collateral Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties.
(c) From time to time take such actions and execute and deliver such documents
and instruments as the Administrative Agent shall require to ensure that the
Collateral Agent, on behalf of the Secured Parties, shall have received
currently effective Loan Documents pledging and granting security interests or
other Liens acceptable to the Administrative Agent, as security for the Secured
Obligations, on substantially all of the assets of the Borrower and each of its
Subsidiaries, now owned or hereafter acquired, including all accounts, chattel
paper, commercial tort claims, deposit accounts, documents, equipment, general
intangibles, instruments, inventory and investment property (each as defined in
Article 9 of the UCC), but excluding any real property and any Excluded Assets,
subject to no prior Lien or other encumbrance or restriction on transfer except
as expressly permitted hereunder; provided that, except to the extent requested
by the Administrative Agent or the Collateral Agent, no Loan Party shall be
required to record the Collateral Agent’s lien on the certificate of title with
respect to any motor vehicles, trailers, mobile homes, manufactured homes, boats
or rolling stock that constitute Collateral. All of the foregoing shall be
evidenced by and subject to the terms of such security agreements, financing
statements and other documents as the Administrative Agent or the Collateral
Agent shall reasonably require, all in form and substance satisfactory to the
Administrative Agent and the Collateral Agent. Without limitation of the
foregoing, the Borrower will, and will cause each Subsidiary to, at the expense
of the Borrower, make, execute, endorse, acknowledge, file and/or deliver to the
Collateral Agent from time to time such vouchers, invoices, schedules,
assignments, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports and other assurances or instruments and take
such further steps relating to the collateral covered by any of the Security
Documents as the Administrative Agent or the Collateral Agent may reasonably
require from time to time. The Borrower shall reimburse the Administrative Agent
immediately upon demand
67
126047641_6

--------------------------------------------------------------------------------



for all reasonable costs and expenses incurred by the Administrative Agent in
connection with any of the foregoing security, including without limitation,
filing and recording fees and taxes.
SECTION 7.12 Deposit Accounts and Collections.
(a) Maintain its primary depositary and operating accounts with one or more
Lenders; and
(b) Cause all collections and/or payments in respect of accounts or other
Collateral and all other proceeds whatsoever of or from any Collateral to be
promptly paid into one or more (i) deposit accounts maintained with the
Administrative Agent or, (ii) except with respect to deposit accounts with
aggregate balances not exceeding $1,000,000 at any time for all such deposit
accounts, deposit accounts subject to a deposit account control agreement in
form and substance satisfactory to the Administrative Agent, in each case in
accordance with procedures and arrangements reasonably acceptable to the
Administrative Agent and subject only to such changes as may be approved in
advance by the Administrative Agent.
SECTION 7.13 Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time upon prior reasonable
notice and at such times during normal business hours, at the expense of the
Borrower, to visit and inspect its properties; inspect, audit and make extracts
from its books, records and files, including, but not limited to, management
letters prepared by independent accountants; and discuss with its principal
officers, and its independent accountants, its business, assets, liabilities,
financial condition, results of operations and business prospects; provided that
excluding any such visits and inspections during the continuation of an Event of
Default, the Administrative Agent shall not exercise such rights more often than
one (1) time during any calendar year at the Borrower’s expense; provided
further that upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent or any Lender may do any of the foregoing at
the expense of the Borrower at any time without advance notice.
SECTION 7.14 Compliance with Anti-Corruption Laws; Beneficial Ownership
Regulation; Anti-Money Laundering Laws and Sanctions. The Borrower will (a)
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with all Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions, (b) notify the Administrative Agent
and each Lender that previously received a Beneficial Ownership Certification
(or a certification that the Borrower qualifies for an express exclusion to the
“legal entity customer” definition under the Beneficial Ownership Regulation) of
any change in the information provided in the Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified
therein (or, if applicable, the Borrower ceasing to fall within an express
exclusion to the definition of “legal entity customer” under the Beneficial
Ownership Regulation) and (c) promptly upon the reasonable request of the
Administrative Agent or any Lender, provide the Administrative Agent or directly
to such Lender, as the case may be, any information or documentation requested
by it for purposes of complying with the Beneficial Ownership Regulation.
ARTICLE VIII 
NEGATIVE COVENANTS
Until all of the Obligations (other than contingent indemnification or similar
obligations not then due) have been paid and satisfied in full in cash, all
Letters of Credit have expired, been terminated or been Cash Collateralized in
accordance with the terms hereof and the Aggregate Commitments have expired or
been terminated, the Borrower will not, and will not permit any of its
Subsidiaries to:
SECTION 8.1 Financial Covenants.
68
126047641_6

--------------------------------------------------------------------------------



(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the last day of any fiscal quarter to be greater than 3.50 to 1.00; provided
that if the aggregate consideration paid in connection with any Permitted
Acquisition, when taken together with the aggregate consideration for any
previous Permitted Acquisitions since the Closing Date, is in excess of
$100,000,000, then the Borrower shall have the right to elect to increase the
maximum permitted Consolidated Leverage Ratio required to be maintained by this
Section 8.1(a) to 4.00 to 1.00 during the fiscal quarter in which such
acquisition is consummated (the “Trigger Quarter”) and each of the following
three fiscal quarters following the Trigger Quarter (such period, the “Elevated
Ratio Period”) so long as (a) there is at least one fiscal quarter end after the
end of each Elevated Ratio Period at which the Consolidated Leverage Ratio is
less than or equal to 3.50 to 1.00, (b) there shall be no more than one Elevated
Ratio Period in effect at any given time, (c) there shall be no more than two
Elevated Ratio Periods during the term of this Agreement, and (d) the aggregate
consideration for the Permitted Acquisition giving rise to the second Elevated
Ratio Period must be in excess of $5,000,000. Such election shall be made by the
delivery of a written notice by the Borrower to the Administrative Agent making
reference to this Section 8.1(a) and notifying the Administrative Agent of the
Borrower’s exercise of this right on or prior to the date of the actual or
required delivery of a Compliance Certificate for the Trigger Quarter.
(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio at the end of any fiscal quarter to be less than 1.25 to
1.00.
SECTION 8.2 Indebtedness. Create, incur, assume or permit to exist any
Indebtedness, except:
(a) the Obligations;
(b) any Indebtedness existing on the date hereof and set forth on Schedule 8.2,
together with any Permitted Refinancings thereof;
(c) the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;
(d) Indebtedness incurred to make capital expenditures or acquire, construct or
improve a fixed or capital asset so long as the aggregate outstanding principal
amount of such Indebtedness does not at any time exceed $15,000,000;
(e) Indebtedness and obligations owing under (i) Hedge Agreements entered into
in order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes and (ii) Secured Cash
Management Agreements entered into in the ordinary course of business;
(f) Indebtedness of a Loan Party owing to another Loan Party or, to the extent
permitted by Section 8.6 below, of a Subsidiary of a Loan Party to a Loan Party;
(g) Guarantees by any Loan Party of Indebtedness of another Loan Party that is
otherwise permitted hereunder;
(h) contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete or similar obligation of any Loan
Party incurred in connection with the consummation of any Permitted Acquisition
or any Disposition permitted hereunder;
69
126047641_6

--------------------------------------------------------------------------------



(i) the Senior Note Indebtedness in an aggregate principal amount up to
$125,000,000, together with any increases thereto to the extent such increase
satisfies the requirements for the incurrence of Incremental Equivalent Debt set
forth in the proviso to clause (k) below and, in each case, any Permitted
Refinancings thereof;
(j) unsecured Indebtedness of the Borrower owing to former employees, officers,
or directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase or redemption by the Borrower of its
Equity Interests that have been issued to such Persons, so long as (A) no
Default or Event of Default has occurred and is continuing or would result from
the incurrence of such Indebtedness, and (B) the aggregate amount of all such
Indebtedness outstanding at any one time does not exceed $5,000,000;
(k) Indebtedness in respect of:
(i) one or more series of senior or subordinated notes issued by the Borrower
that are either, at the option of the Borrower, (x) unsecured or (y) secured by
Liens on the Collateral ranking junior to or pari passu with the Liens securing
the Obligations and the Senior Note Indebtedness; and
(ii) senior or subordinated loans made to the Borrower that are either, at the
option of the Borrower, (x) unsecured or (y) secured by Liens on Collateral
ranking junior to or pari passu with the Liens securing the Obligations and the
Senior Note Indebtedness (any such Indebtedness described in clause (i) above or
this clause (ii), “Incremental Equivalent Debt”) and any Permitted Refinancing
of any Incremental Equivalent Debt; provided that:
(1)  no Incremental Equivalent Debt may be incurred unless, after giving effect
to the incurrence of such Incremental Equivalent Debt, and after giving effect
to any Permitted Acquisition, other Investment, or any sale, transaction or
other Disposition or any incurrence of Indebtedness or repayment of Indebtedness
consummated concurrently therewith, the Borrower has, on a Pro Forma Basis, a
Consolidated Leverage Ratio not greater than 3.25 to 1.00; provided that the
maximum Consolidated Leverage Ratio limitation set forth in this clause (1)
shall not apply to incurrences of Incremental Equivalent Debt that are used to
term out or otherwise refinance then existing Indebtedness (and, in the case of
any refinanced Indebtedness that consists of revolving credit Indebtedness, to
permanently reduce the available amount of such Indebtedness by the amount so
refinanced);
(2)  no Default or Event of Default shall have occurred and be continuing or
would exist immediately after giving effect to the incurrence of such
Incremental Equivalent Debt;
(3)  the Borrower shall be in compliance with Section 8.1 on a Pro Forma Basis
after giving effect to the incurrence of such Incremental Equivalent Debt, and
after giving effect to any Permitted Acquisition, other Investment, or any sale,
transaction or other Disposition or any incurrence of Indebtedness or repayment
of Indebtedness consummated concurrently therewith, as of the end of the most
recently ended fiscal quarter;
(4)  the Weighted Average Life to Maturity of such Incremental Equivalent Debt
shall be no shorter than the Weighted Average Life to Maturity
70
126047641_6

--------------------------------------------------------------------------------



of any Senior Note Indebtedness then outstanding or any Permitted Refinancings
thereof;
(5)  all other terms of such Indebtedness not covered in this clause (k) shall
be determined by the Borrower and the investors or lenders of such Incremental
Equivalent Debt and to the extent such Incremental Equivalent Debt takes the
form of loans or senior notes and the terms and documentation for such loans or
senior notes, taken as a whole, are not substantially the same as the Loans or
Senior Note Indebtedness (other than, in each case, pricing, amortization and
maturity) (as determined by the Borrower in good faith), such terms and
conditions shall be reasonably acceptable to the Administrative Agent if they
are adverse to the Borrower or more restrictive than the terms and conditions
applicable to the Loans or any Senior Note Indebtedness (except for covenants
and events of default applicable only to periods after the later of the Maturity
Date in effect at the time such Incremental Equivalent Debt is entered into or
the maturity date of any Senior Note Indebtedness that is outstanding at the
time such Incremental Equivalent Debt is entered into);
(6) no Incremental Equivalent Debt shall be incurred by or subject to any
Guarantee by any Person other than the Borrower and the Guarantors,
respectively, and shall not be secured by any property or assets of any Loan
Party other than Collateral;
          provided, further, if such Incremental Equivalent Debt:
         (x) is secured on a pari passu basis with the Loans and the Senior Note
Indebtedness,
(1) the holders of such Indebtedness or a representative thereof will join in
and become a party to the Intercreditor Agreement, or otherwise enter into an
intercreditor agreement with the Administrative Agent and the holders of any
outstanding Senior Note Indebtedness or a representative thereof, in each case
in a manner or pursuant to such documentation as is reasonably acceptable to the
Administrative Agent and the requisite holders of such Senior Note Indebtedness;
and
(2) such Indebtedness shall not require mandatory prepayments (except scheduled
amortization permitted by clause (4) to the first proviso above) that are more
restrictive than any mandatory prepayments applicable to the Loans and any
Senior Note Indebtedness and may participate on a pro rata basis or on a less
than pro rata basis (but not on a greater than pro rata basis) in any mandatory
prepayments (except scheduled amortization permitted by clause (4) to the first
proviso above) applicable to the Loans and any Senior Note Indebtedness, or
(y) is secured on a junior basis with the Loans and the Senior Note
Indebtedness, (1) the holders of such indebtedness or a representative thereof
will enter into an intercreditor agreement with the Administrative Agent and the
holders of the Senior Note Indebtedness or a representative thereof that is
reasonably acceptable to the Administrative Agent and the requisite holders of
any Senior Note Indebtedness and (2) such Indebtedness shall not have any
scheduled principal prepayments or be subject to any mandatory redemption or
prepayment provisions (except for customary change of control provisions and
71
126047641_6

--------------------------------------------------------------------------------



customary asset sale provisions that permit application of the applicable
proceeds to the payment of the Obligations and any Senior Note Indebtedness or
other secured Incremental Equivalent Debt prior to application to such
Indebtedness) due prior to the date that is ninety-one (91) days after the later
of the Maturity Date then in effect or the latest maturity date of any of the
Senior Note Indebtedness then outstanding, or
(z) is unsecured, such Indebtedness shall not have any scheduled principal
prepayments (except scheduled amortization permitted by clause (4) to the first
proviso above) or be subject to any mandatory redemption or prepayment
provisions (except for customary change of control provisions and customary
asset sale provisions that permit application of the applicable proceeds to the
payment of the Obligations and any Senior Note Indebtedness or other secured
Incremental Equivalent Debt prior to application to such Indebtedness) due prior
to the date that is ninety-one (91) days after the later of the Maturity Date
then in effect or the latest maturity date of any of the Senior Note
Indebtedness then outstanding;
(l) Permitted IRB Financings, and Permitted Refinancings thereof;
(m) Indebtedness incurred by a Loan Party to acquire a new or replacement
aircraft for its own use or another Loan Party’s use, so long as the aggregate
outstanding principal amount of such Indebtedness does not at any time exceed
$10,000,000; and
(n) other unsecured Indebtedness so long as the aggregate outstanding principal
amount of such Indebtedness does not at any time exceed $10,000,000.
SECTION 8.3 Liens. Mortgage, pledge, grant or permit to exist a security
interest in, or other Lien upon, all or any portion of the Borrower’s or any
Subsidiary’s assets now owned or hereafter acquired, except:
(a) any Lien in favor of the Collateral Agent pursuant to the Security
Documents;
(b) any Lien that is existing on the Closing Date and set forth on Schedule 8.3
including any renewals or replacements thereof; provided that (i) such Lien
shall not apply to any other asset of the Borrower or any Subsidiary and (ii)
such Lien shall secure only those obligations which it secures on the date
hereof or any renewals or refinancings thereof which do not increase the
principal amount of such obligations;
(c) Permitted Encumbrances;
(d) purchase money Liens upon or in any inventory or any fixed or capital asset
(in each case including any proceeds thereof) to secure the purchase price
thereof or, in the case of any fixed or capital asset, the cost of construction
or improvement of such fixed or capital asset (including Liens securing any
Capital Lease Obligations and Liens securing Indebtedness permitted under
Section 8.2(m)); provided that (i) such Lien secures Indebtedness permitted by
Section 8.2(d) or Section 8.2(m) or, in the case of any Lien on inventory, the
purchase price of such inventory and other inventory purchased from such
supplier, (ii) such Lien attaches to such asset concurrently or within 90 days
after the acquisition, improvement or completion of the construction thereof;
(iii) such Lien does not extend to any other asset (except that any Lien
securing Indebtedness permitted by Section 8.2(m) may, if the aircraft is leased
by one Loan Party to another, extend to the lessor's rights under such lease);
and (iv) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such asset;
72
126047641_6

--------------------------------------------------------------------------------



(e) to the extent constituting a Lien, any lease of any Permitted Real Estate;
(f) Liens on property securing Indebtedness permitted to be incurred under
Section 8.2(i) or 8.2(k) hereof, but only if the priority of such Liens is pari
passu with or junior to the Lender's Liens on such property pursuant to an
intercreditor agreement entered into in accordance with Section 8.2(k) or, if
applicable, the Intercreditor Agreement;
(g) Liens securing Permitted IRB Financings, including any Permitted
Refinancings thereof, provided that such Liens encumber only the related IRB
Property; and
(h) other Liens which do not secure Indebtedness for borrowed money or letters
of credit and as to which the aggregate amount of the obligations secured
thereby does not exceed $10,000,000.
Notwithstanding anything to the contrary in this Agreement, the Borrower shall
not, nor shall it permit any Subsidiary to, mortgage, pledge, grant or permit to
exist a security interest in, or other Lien upon, any of its real property now
owned or hereafter acquired, except, (w) Permitted Encumbrances, (x) any Lien
that is existing on the Closing Date and set forth on Schedule 8.3, (y) to the
extent constituting a Lien, any lease of any Permitted Real Estate, and (z) any
lease of or Lien upon any IRB Property, in each case in connection with any
Permitted IRB Financings or Permitted Refinancings thereof.
SECTION 8.4 Merger, Consolidation, Etc. Merge into or consolidate with any other
Person or enter into any other line of business other than those conducted as of
the date hereof or businesses reasonably related thereto or Dispose of all or
substantially all of its assets or liquidate or dissolve, except that, in each
of the foregoing cases, if at the time thereof and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing:
(a) any Subsidiary may merge into the Borrower in a transaction in which the
Borrower is the survivor;
(b) any Subsidiary may merge into any other Subsidiary in a transaction in which
the survivor is a Subsidiary and is a Loan Party, and any Subsidiary that is not
a Loan Party may merge into any other Subsidiary that is not a Loan Party;
(c) any Loan Party may transfer assets to any other Loan Party, and any
Subsidiary that is not a Loan Party may transfer assets to any Loan Party and to
any other Subsidiary that is not a Loan Party;
(d) any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not disadvantageous to the Administrative Agent, any Lender or
the Issuing Lender; and
(e) any Subsidiary may merge into any Person or acquire all or substantially all
of the assets of any other Person in a transaction permitted by Section 8.6 in
which the survivor in any such merger or the acquirer of such assets is a
wholly-owned Subsidiary and is a Loan Party.
SECTION 8.5 Transfer of Assets. Dispose of any of its assets, business or
property, whether now owned or hereafter acquired, including any Equity Interest
owned by it, nor will the Borrower permit any of its Subsidiaries to issue any
additional Equity Interest in such Subsidiary other than to a Loan Party,
except:
(a) the Disposition for fair market value of obsolete or worn out equipment or
other fixed assets not necessary for operations Disposed of in the ordinary
course of business;
73
126047641_6

--------------------------------------------------------------------------------



(b) the sale of inventory and Eligible Investments in the ordinary course of
business;
(c) Dispositions solely between or among Loan Parties;
(d) transfers of assets by any Loan Party to any Subsidiary that is not a Loan
Party, provided that (i) no Default or Event of Default exists at the time of
each such transfer or would occur as a result of such transfer, (ii) such
transferred assets do not include any Equity Interests of any Loan Party, and
(iii) the sum of (A) the aggregate amount transferred to all such Subsidiaries
by all Loan Parties in any fiscal year plus (B) any Investments made under
Section 8.6(n) does not exceed $10,000,000 in any fiscal year;
(e) so long as no Default or Event of Default exists or would occur as a result
thereof, the sale, lease or other disposition of Permitted Real Estate;
(f) to the extent constituting Dispositions, transactions permitted by Sections
8.3, 8.4, 8.6 and 8.7 and the expenditure or other transfer or use of cash or
cash equivalents in transactions not otherwise prohibited by this Agreement;
(g) [reserved];
(h) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights
and other intellectual property in the ordinary course of business or consistent
with customary industry practices;
(i) the abandonment of trademarks and other intellectual property which the
Borrower in good faith determines are no longer useful to its or a Subsidiary's
business;
(j) any involuntary loss, damage or destruction of property, including the
abandonment or other Disposition of stale, spoiled or otherwise non-conforming
inventory;
(k) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition or use of property;
(l) any sale, lease or other Disposition of any IRB Property in connection with
any Permitted IRB Financings; and
(m) other Dispositions of assets (other than Equity Interests in a Subsidiary
that is a Loan Party) that are not permitted by any other clause of this
Section; provided that the aggregate fair market value of all assets Disposed of
in reliance upon this clause (m) shall not exceed $5,000,000 in any fiscal year;
provided, further, that all Dispositions permitted by clauses (a), (b) (e), (h)
and (m) shall be made for fair value.
SECTION 8.6 Loans, Advances, Investments. Purchase, hold or acquire (including
pursuant to any merger with any Person that was not a wholly-owned Subsidiary
prior to such merger), any Equity Interests, evidence of indebtedness or other
securities (including any option, warrant, or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person (all of the foregoing being collectively called
“Investments”), or make any Acquisition, except:
(a) Investments existing on the date hereof and set forth on Schedule 8.6;
(b) Eligible Investments;
74
126047641_6

--------------------------------------------------------------------------------



(c) Investments by a Loan Party in another Loan Party;
(d) Guarantees permitted pursuant by Section 8.2, and any Guarantees by a Loan
Party of any obligations otherwise permitted to be incurred by another Loan
Party (and without regard to whether the obligations guaranteed constitute
Indebtedness);
(e) accounts receivable arising and trade credit granted in the ordinary course
of business and any securities received in satisfaction or partial satisfaction
thereof in connection with accounts of financially troubled Persons to the
extent reasonably necessary in order to prevent or limit loss;
(f) loans and advances to employees who are not holders of Equity Interests of
the Borrower in the ordinary course of business for travel, relocation and
similar expenses so long as the aggregate outstanding principal amount of such
loans and advances does not at any time exceed $1,000,000;
(g) Hedge Agreements otherwise permitted hereunder;
(h) Permitted Acquisitions occurring after the Closing Date;
(i) Investments in joint ventures, corporate collaborations and strategic
alliances in the ordinary course of the Borrower’s or a Subsidiary’s business
(including the acquisition of non-controlling Equity Interests in a Person);
provided that (i) such Investments do not interfere in any material respect with
the ordinary conduct of the business of the Borrower or its Subsidiaries or
result in a material diminution in the value of the Collateral as security for
the Obligations other than by virtue of any assets invested pursuant to such
Investment ceasing to be Collateral, and (ii) the aggregate amount of any
Investments made by the Borrower or any Subsidiary in connection with all such
joint ventures collaborations and alliances shall not exceed $50,000,000 in the
aggregate at any time outstanding (it being understood that (x) for purposes of
determining the amount of any Investment outstanding under this clause (i), such
amount shall be deemed to be the amount of such Investment when made purchased
or acquired without adjustment for subsequent increases or decreases in the
value of such Investment less any amount realized in respect of such Investment
upon the sale, collection or return of capital (not to exceed the original
amount invested), and (y) if any subsequent Investment in a Person results in
the Acquisition by the Borrower or a Subsidiary of a Controlling Equity
Interests in such Person in a transaction that constitutes a Permitted
Acquisition under clause (h) above, the amount of any prior Investments in such
acquired Person pursuant to this clause (i) shall be deemed to be no longer
outstanding);
(j) equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law;
(k) promissory notes and other non-cash consideration received in connection
with any sale, transfer or other Disposition permitted hereunder;
(l) the purchase of Equity Interests of the Borrower for distribution to
directors, officers or employees of the Consolidated Group in connection with
restricted stock units or similar rights issued to such directors, officers or
employees pursuant to employee compensation or similar plans consistent with the
plans in effect on the Closing Date;
(m) Investments consisting of bonds or the like issued pursuant to or in
connection with Permitted IRB Financings, including any Permitted Refinancings
thereof; and
75
126047641_6

--------------------------------------------------------------------------------



(n) any other Investments so long as (i) no Event of Default has occurred and is
continuing or would result therefrom and (ii) the sum of (A) the aggregate
amount of Investments made under this clause (n) plus (B) the aggregate amount
of Dispositions made under Section 8.5(d) does not exceed $10,000,000 in any
fiscal year of the Borrower.
SECTION 8.7 Restricted Payments. Make any Restricted Payment or apply or set
apart any of their assets therefor or agree to do any of the foregoing, other
than:
(a) Restricted Payments made by any Subsidiary to the Borrower or any other Loan
Party;
(b) distributions to former employees, officers, or directors of the Borrower
(or any spouses, ex-spouses, or estates of any of the foregoing) on account of
redemptions of Equity Interests of the Borrower held by such Persons, provided,
that the aggregate amount of such redemptions made by the Borrower does not
exceed $2,000,000 in any fiscal year of the Borrower;
(c) the Borrower may make distributions to former employees, officers, or
directors of the Borrower (or any spouses, ex-spouses, or estates of any of the
foregoing), solely in the form of forgiveness of Indebtedness of such Persons
owing to the Borrower on account of repurchases of the Equity Interests of the
Borrower held by such Persons; provided that such Indebtedness was incurred by
such Persons solely to acquire Equity Interests of the Borrower; and
(d) so long as no Default exists or will exist after giving effect thereto on
the date thereof and on a Pro Forma Basis as if such Restricted Payment occurred
on the last day of the most recently ended four-fiscal quarter period of the
Borrower, other Restricted Payments made in cash by the Borrower in respect of
its Equity Interests.
SECTION 8.8 Transactions with Affiliates. Dispose of any property or assets to,
or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except:
(a) in the ordinary course of business at prices and on terms and conditions not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm's-length basis from unrelated third parties;
(b) transactions between or among the Loan Parties not involving any other
Affiliates and transactions permitted under Section 8.5(d); and
(c) any Restricted Payment permitted by Section 8.7.
SECTION 8.9 Burdensome Agreements. Enter into or cause, suffer or permit to
exist any agreement with any Person that (x) limits the ability of any
Subsidiary to make Restricted Payments to the Borrower, (y) limits the ability
of any Subsidiary to Guarantee the Obligations; provided that the foregoing
shall not apply to restrictions or conditions imposed under any of the Loan
Documents or, to the extent no more restrictive than the Loan Documents, any
document or agreement pertaining to any Indebtedness permitted by Section 8.2(i)
or 8.2(k), or (z) restricts the ability of the Borrower or any Subsidiary to
create, incur or permit any Lien upon any of its assets, whether now owned or
hereafter acquired; provided that (i) the foregoing shall not apply to
restrictions or conditions imposed by applicable law, under the Loan Documents
or, with respect to IRB Property, pursuant to Permitted IRB Financings, or, to
the extent no more restrictive than the Loan Documents, any document or
agreement pertaining to any Indebtedness permitted by Section 8.2(i) or 8.2(k),
and (ii) this clause (z) shall not apply to:
76
126047641_6

--------------------------------------------------------------------------------



(a) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions and conditions
apply only to assets the acquisition of which was financed by such Indebtedness;
(b) customary restrictions that arise in connection with any Disposition
permitted by Section 8.5 and relate solely to the assets or Person subject to
such Disposition;
(c) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 8.6 and
applicable solely to such joint venture and its equity entered into in the
ordinary course of business;
(d) customary provisions restricting subletting, transfer or assignment of any
lease;
(e) customary provisions in commercial contracts entered into in the ordinary
course of business restricting the assignment or transfer thereof;
(f) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;
(g) restrictions regarding licensing or sublicensing by the Borrower or any
Subsidiary of intellectual property in the ordinary course of business; and
(h) restrictions on cash earnest money deposits in favor of sellers in
connection with Acquisitions not prohibited hereunder.
SECTION 8.10 Amendment of Certain Agreements. Amend or modify, or waive any of
its rights under any of its Organization Documents or any Material Contract, in
any case in a manner that is material and adverse to the Administrative Agent,
any Lender or the Issuing Lender; provided, that nothing in this Agreement shall
require any member of the Consolidated Group to maintain or to renew, or shall
prohibit any member of the Consolidated Group from terminating, any Material
Contract, so long as the failure to maintain or renew or the termination of such
Material Contract (and, if applicable, after giving effect to any new contract
entered or to be entered into in full or partial replacement of such Material
Contract) could not reasonably be expected to have a Material Adverse Effect.
SECTION 8.11  Use of Funds; Anti-Corruption. (a) Use any of the proceeds of any
Loan or any Letter of Credit except for the purposes stated in Section 6.17 or
(b) request or use any Extension of Credit, and shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Extension of Credit, directly or
indirectly, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.
SECTION 8.12  Accounting Changes; Fiscal Year. Make any significant change in
accounting treatment or reporting practices, except as required by GAAP, or
change the fiscal year of any member of the Consolidated Group, except to change
the fiscal year of a Subsidiary to conform its fiscal year to that of the
Borrower.
SECTION 8.13 Sale-Leasebacks. Enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for
77
126047641_6

--------------------------------------------------------------------------------



substantially the same purpose or purposes as the property sold or transferred
in each case excluding any sale-leaseback of Permitted Real Estate or property
subject to a Disposition pursuant to Sections 8.5(l) or (m).
SECTION 8.14 Restrictions Pertaining to Certain Debt. (a) Amend or modify any
loan agreement, note purchase agreement or other material document governing any
Indebtedness incurred pursuant to Section 8.2(k) that is subordinated in right
of payment to the Obligations or is secured on a junior lien basis to the Liens
securing the Obligations (collectively, “Junior Financing”) in any manner that
is adverse to the Administrative Agent, any Lender or the Issuing Lender, or (b)
prepay, redeem, purchase, defease or otherwise satisfy any Junior Financing
prior to the scheduled maturity thereof in any manner except (i) the refinancing
thereof with any Indebtedness that constitutes a Permitted Refinancing or is
permitted pursuant to Section 8.2(k), and (ii) regularly scheduled payments of
interest and other amounts (other than principal) to the extent permitted by the
applicable intercreditor or subordination agreement entered into in connection
with such Junior Financing.
ARTICLE IX 
DEFAULT AND REMEDIES
SECTION 9.1 Events of Default. Each of the following shall constitute an event
of default (each, an “Event of Default”):
(a) The Borrower or any Guarantor shall fail to pay (i) any principal when due
(whether at maturity, by reason of acceleration or otherwise), or (ii) any
interest, fees or other amounts when due and such failure shall continue for a
period of three (3) Business Days.
(b) (i) The Borrower shall fail to observe or perform any covenant or agreement
contained in Section 7.3, 7.4(a) (with respect to any Loan Party’s existence),
7.8, 7.9, 7.13, 7.14 or Article VIII (other than Section 8.9(y) and 8.9(z)), or
(ii) any event shall occur that constitutes an “Event of Default” set forth in
any other Loan Document.
(c) Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those referred to in clauses (a) and (b) above) and such default
shall continue for a period of thirty (30) days from the earlier to occur of (i)
the date the Borrower or any Guarantor obtains knowledge of such default and
(ii) the date written notice of such default is provided by the Administrative
Agent to the Borrower.
(d) Any financial statement or certificate furnished to the Administrative Agent
or any Lender in connection with, or any representation or warranty made by or
on behalf of the Borrower or any of its Subsidiaries under this Agreement or any
other Loan Document shall prove to be incorrect, false or misleading in any
material respect (without duplication of any materiality qualifiers contained
therein) when furnished or made.
(e) The Borrower or any of its Subsidiaries (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of or premium or
interest on (i) the Senior Note Indebtedness, (ii) any Indebtedness (other than
the Loans or any Reimbursement Obligation), or (iii) obligations in respect of
one or more Hedge Agreements of any one or more of the Borrower or any of its
Subsidiaries, in each case of clauses (ii) and (iii), in an aggregate principal
amount exceeding $10,000,000 (clauses (i) through (iii) collectively, whether
singly or in the aggregate, “Material Indebtedness”) that is outstanding, when
and as the same shall become due and payable (whether at scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument evidencing such Material Indebtedness; or any other event shall
occur or condition shall exist under any agreement
78
126047641_6

--------------------------------------------------------------------------------



or instrument relating to such Material Indebtedness and shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such event or condition is to accelerate, or permit the
acceleration of, the maturity of such Material Indebtedness; or any such
Material Indebtedness shall be declared to be due and payable; or required to be
prepaid or redeemed (other than by a regularly scheduled required payment or
redemption), purchased or defeased, or any offer to prepay, redeem, purchase or
defease such Material Indebtedness shall be required to be made, in each case
prior to the stated maturity thereof.
(f) Any judgment or order for the payment of money in excess of $10,000,000 in
the aggregate (net of independent third-party insurance as to which the
insurance carrier does not dispute the coverage of such payment) shall be
rendered against the Borrower or any of its Subsidiaries, and either (i)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be a period of thirty (30) consecutive
days during which a stay of enforcement of such judgment or order (if not
otherwise satisfied or discharged before the end of such period), by reason of a
pending appeal or otherwise, shall not be in effect.
(g) The Borrower or any of its Subsidiaries shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any Debtor Relief Law or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section, (iii) apply for or consent to the appointment of
a custodian, trustee, receiver, liquidator or other similar official for any
such Person or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, or (vi)
take any action for the purpose of effecting any of the foregoing.
(h) An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries or any such Person’s debts,
or any substantial part of any such Person’s assets, under any Debtor Relief Law
or (ii) the appointment of a custodian, trustee, receiver, liquidator or other
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of any such Person’s assets, and in any such case, such
proceeding or petition shall remain undismissed for a period of sixty (60) days
or an order or decree approving or ordering any of the foregoing shall be
entered.
(i) The Borrower or any of its Subsidiaries shall become unable to pay, shall
admit in writing its inability to pay, or shall fail to pay, its debts generally
as they become due.
(j) Any Change of Control shall occur or exist.
(k) Any provision of any Loan Document shall for any reason cease to be valid
and binding on, or enforceable against, the Borrower or any Guarantor, or the
Borrower or any Guarantor shall so state in writing, or seek to terminate its
obligations thereunder.
(l) Any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by the Borrower or any Guarantor, not to be, a valid
and perfected Lien on any Collateral, with the priority required by the
applicable Security Document, except as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents.
(m) (i) An ERISA Event occurs with respect to a Plan or Multiemployer Plan which
has resulted or could reasonably be expected to result in liability of the
Borrower or any of its Subsidiaries under Title IV of ERISA in an aggregate
amount in excess of $10,000,000, or (ii) the Borrower or any of its Subsidiaries
fails to pay when due, after the expiration of any applicable grace period, any
79
126047641_6

--------------------------------------------------------------------------------



installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Plan or Multiemployer Plan in an aggregate amount in excess of
$10,000,000.
(n) Any Loan Party or any Subsidiary thereof shall default in the payment when
due, or in the performance or observance, of any obligation or condition of any
Material Contract unless, but only as long as, the existence of any such default
is being contested by such Loan Party or any such Subsidiary in good faith by
appropriate proceedings and adequate reserves in respect thereof have been
established on the books of the Borrower or such Loan Party to the extent
required by GAAP, provided that no Default or Event of Default shall arise or
exist under this clause (n) if the counterparty to such Material Contract has
not declared such Material Contract to be in default or has waived in writing
such default.
SECTION 9.2 Remedies. Upon the occurrence and during the continuance of an Event
of Default, with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall:
(a) Acceleration; Termination of Commitments. Terminate the Aggregate
Commitments and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders, the Issuing Lender and to the Administrative Agent under this
Agreement or any of the other Loan Documents (including, without limitation, all
L/C Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented or shall be entitled to present the
documents required thereunder) and all other Obligations under the Loan
Documents, to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower, anything in this
Agreement or the other Loan Documents to the contrary notwithstanding, and
terminate any right of the Borrower to request borrowings or Letters of Credit
hereunder; provided that upon the occurrence of an Event of Default specified in
Section 9.1(g), (h) or (i), the Aggregate Commitments and any right of the
Borrower to request borrowings or Letters of Credit hereunder shall be
automatically terminated and all Obligations under the Loan Documents shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower,
anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.
(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations on a pro rata basis. After all such Letters of Credit
shall have expired or been fully drawn upon, the Reimbursement Obligation shall
have been satisfied and all other Secured Obligations shall have been paid in
full, the balance, if any, in such Cash Collateral account shall be returned to
the Borrower.
(c) General Remedies. Exercise on behalf of the Secured Parties all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.
SECTION 9.3 Rights and Remedies Cumulative; Non-Waiver; etc.
80
126047641_6

--------------------------------------------------------------------------------



(a) The enumeration of the rights and remedies of the Administrative Agent, the
Issuing Lender and the Lenders set forth in this Agreement is not intended to be
exhaustive and the exercise by the Administrative Agent, the Issuing Lender and
the Lenders of any right or remedy shall not preclude the exercise of any other
rights or remedies, all of which shall be cumulative, and shall be in addition
to any other right or remedy given hereunder or under the other Loan Documents
or that may now or hereafter exist at law or in equity or by suit or otherwise.
No delay or failure to take action on the part of the Administrative Agent, the
Issuing Lender or any Lender in exercising any right, power or privilege shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or privilege preclude any other or further exercise thereof or
the exercise of any other right, power or privilege or shall be construed to be
a waiver of any Event of Default. No course of dealing between the Borrower, the
Administrative Agent, the Issuing Lender and the Lenders or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.
(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.2 for the benefit of the
Secured Parties; provided that the foregoing shall not prohibit (i) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (ii) the Issuing Lender or the
Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (iii) any Lender from
exercising setoff rights in accordance with Section 11.4 (subject to the terms
of Section 4.6), or (iv) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 10.2 and (ii)
in addition to the matters set forth in clauses (i), (ii) and (iii) of the
preceding proviso and subject to Section 4.6, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
SECTION 9.4 Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 9.2 or the Administrative
Agent, the Issuing Lender or any Lender has exercised any remedy set forth in
this Agreement or any other Loan Document, all payments received on account of
the Secured Obligations and all net proceeds from the enforcement of the Secured
Obligations shall be applied:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;
Second, to payment of that portion of the Secured Obligations constituting fees
(other than Commitment Fees and Letter of Credit fees payable to the Lenders),
indemnities and other amounts (other than principal and interest) payable to the
Lenders, the Issuing Lender and the Swingline Lender under the Loan Documents,
including attorney fees, ratably among the Lenders, the Issuing Lender and the
Swingline Lender in proportion to the respective amounts described in this
clause Second payable to them;
81
126047641_6

--------------------------------------------------------------------------------



Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Commitment Fees, Letter of Credit fees payable to the Lenders
and interest on the Loans and Reimbursement Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management Agreements
and to Cash Collateralize any L/C Obligations then outstanding, ratably among
the Lenders, the Issuing Lender, the Hedge Banks and the Cash Management Banks
in proportion to the respective amounts described in this clause Fourth payable
to them; and
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Lender” party hereto.
SECTION 9.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lender and the Administrative
Agent under Sections 3.3, 4.3 and 11.3) allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 4.3 and 11.3.
SECTION 9.6 Credit Bidding.
82
126047641_6

--------------------------------------------------------------------------------



(a) The Administrative Agent, on behalf of the Secured Parties, shall have the
right to credit bid and purchase for the benefit of the Secured Parties all or
any portion of Collateral at any sale thereof conducted by the Administrative
Agent under the provisions of the UCC, including pursuant to Sections 9-610 or
9-620 of the UCC, at any sale thereof conducted under the provisions of the
Bankruptcy Code, including Section 363 thereof, or a sale under a plan of
reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with Applicable Law. Such credit bid or purchase may be completed through one or
more acquisition vehicles formed by the Administrative Agent to make such credit
bid or purchase and, in connection therewith, the Administrative Agent is
authorized, on behalf of itself and the other Secured Parties, to adopt
documents providing for the governance of the acquisition vehicle or vehicles,
and assign the applicable Secured Obligations to any such acquisition vehicle in
exchange for equity interests and/or debt issued by the applicable acquisition
vehicle (which shall be deemed to be held for the ratable account of the
applicable Secured Parties on the basis of the Secured Obligations so assigned
by each Secured Party); provided that any actions by the Administrative Agent
with respect to such acquisition vehicle or vehicles, including any disposition
of the assets or Equity Interests thereof, shall be governed, directly or
indirectly, by the vote of the Required Lenders, irrespective of the termination
of this Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 11.2.
(b) Each of the Lenders (on behalf of itself and any of its Affiliates that is a
Secured Party) and the Issuing Lender hereby agrees that, except as otherwise
provided in any Loan Documents or with the written consent of the Administrative
Agent and the Required Lenders, it will not take any enforcement action,
accelerate obligations under any Loan Documents, or exercise any right that it
might otherwise have under Applicable Law to credit bid at foreclosure sales,
UCC sales or other similar dispositions of Collateral.
ARTICLE X 
THE ADMINISTRATIVE AGENT
SECTION 10.1 Appointment and Authority.
(a) Each of the Lenders (including in its capacity as a potential Hedge Bank or
Cash Management Bank) and the Issuing Lender hereby irrevocably designates and
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto (including entering
into, on behalf of the Secured Parties, one or more intercreditor and/or
subordination agreements with respect to any Junior Financing permitted
hereunder). Without limiting the generality of the foregoing, each Secured Party
acknowledges that it has received a copy of the Intercreditor Agreement,
consents to and authorizes the Administrative Agent’s execution and delivery
thereof on behalf of such Secured Party and agrees to be bound by the terms and
provisions thereof. Each Secured Party further consents to and authorizes the
Administrative Agent’s execution and delivery of any amendments thereto or
additional intercreditor or subordination agreements from time to time as
contemplated by the terms hereof on behalf of such Secured Party and agrees to
be bound by the terms and provisions thereof. The provisions of this Article are
solely for the benefit of the Administrative Agent, the Lenders and the Issuing
Lender, and neither the Borrower nor any Subsidiary or Affiliate thereof shall
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
83
126047641_6

--------------------------------------------------------------------------------



(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Secured Obligations, together with such powers and discretion
as are reasonably incidental thereto (including, without limitation, to enter
into additional Loan Documents or supplements to existing Loan Documents on
behalf of the Secured Parties). In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to this Article X for purposes of holding
or enforcing any Lien on the Collateral (or any portion thereof) granted under
the Security Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Articles X and XI (including Section 11.3, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
SECTION 10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
SECTION 10.3 Exculpatory Provisions.
(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or
84
126047641_6

--------------------------------------------------------------------------------



obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.
(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.2 and Section 9.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or the
Issuing Lender.
(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
SECTION 10.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Lender
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Lender prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
SECTION 10.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
herein as well as activities as Administrative Agent. The Administrative Agent
shall not be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub‑agents.
85
126047641_6

--------------------------------------------------------------------------------



SECTION 10.6 Resignation of Administrative Agent.
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lender, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.
(b) With effect from the Resignation Effective Date, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent or the Collateral Agent on
behalf of the Lenders or the Issuing Lender under any of the Loan Documents, the
retiring Administrative Agent or the Collateral Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent or
Collateral Agent is appointed) and (ii) except for any indemnity payments owed
to the retiring Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Administrative Agent (other than any rights to indemnity payments owed
to the retiring Administrative Agent), and the retiring Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.3 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
(c) Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (ii) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.
SECTION 10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
respective Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
86
126047641_6

--------------------------------------------------------------------------------



Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their respective Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.
SECTION 10.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, bookrunners, lead managers, arrangers, lead arrangers or co-arrangers
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the Issuing Lender hereunder.
SECTION 10.9 Collateral and Guaranty Matters.
(a) Each of the Lenders (including in its or on behalf of any of its Affiliates
in its capacity as a potential Hedge Bank or Cash Management Bank) irrevocably
authorize the Administrative Agent and the Collateral Agent, at its option and
in its discretion:
(i) to release any Lien on any Collateral granted to or held by the
Administrative Agent or the Collateral Agent, for the ratable benefit of the
Secured Parties, under any Loan Document (A) upon the termination of the
Aggregate Commitments and payment in full of all Secured Obligations (other than
(1) contingent indemnification obligations and (2) obligations and liabilities
under Secured Cash Management Agreements or Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
shall have been made) and the expiration or termination of all Letters of Credit
(other than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Lender shall have been made), (B) that is
Disposed of or to be Disposed of as part of or in connection with any
Disposition permitted hereunder or under any other Loan Document, or (C) if
approved, authorized or ratified in writing in accordance with Section 11.2;
(ii) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien permitted by Section 8.3(d); and
(iii) to release any Guarantor from its obligations under any Loan Documents if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s or Collateral Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Guaranty Agreement
pursuant to this Section 10.9. In each case as specified in this Section 10.9,
the Administrative Agent or the Collateral Agent, as applicable, will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Security Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guaranty Agreement, in
each case in accordance with the terms of the Loan Documents and this Section
10.9. In the case of any such sale, transfer or disposal of any property
constituting Collateral in a transaction constituting an asset disposition
permitted pursuant to this Agreement, the Liens created by any of the Security
Documents on such property shall be automatically released without need for
further action by any person.
(b) The Administrative Agent and the Collateral Agent shall not be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or
87
126047641_6

--------------------------------------------------------------------------------



collectability of the Collateral, the existence, priority or perfection of the
Collateral Agent’s Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall the Administrative Agent or the Collateral
Agent be responsible or liable to any Lender or the Issuing Lender for any
failure to monitor or maintain any portion of the Collateral.
SECTION 10.10 Secured Hedge Agreements and Secured Cash Management Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 9.4
or any Collateral by virtue of the provisions hereof or of any Guaranty
Agreement or any Security Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article X to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured Cash
Management Agreements and Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Secured Cash Management Agreements and
Secured Hedge Agreements, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.
ARTICLE XI 
MISCELLANEOUS
SECTION 11.1 Notices.
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
If to the Borrower:
MGP Ingredients, Inc.
100 Commercial Street
P.O. Box 130
Atchison, Kansas 66002
Attention of: Brandon Gall
Telephone No.: (###) ###-####
Facsimile No.: (913) 360-5736
E-mail: ############@mgpingredients.com


With a copy to (which shall not constitute notice):
Stinson, LLP
1201 Walnut Street, Suite 2900
Kansas City, Missouri 64106
Attention: Mark Ovington
Facsimile No.: (816) 412-8148
E-mail: ############@stinson.com


If to Wells Fargo as Administrative Agent:
Wells Fargo Bank, National Association
88
126047641_6

--------------------------------------------------------------------------------



MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention of: Syndication Agency Services
Telephone No.: (###) ###-####
Facsimile No.: (844) 879-5899
With copies to:
Wells Fargo Bank, National Association
1100 Abernathy Road, Suite 1130
MAC G0189-112
Sandy Springs, Georgia 30328
Attention: Ken Washington
Telephone No.: (###) ###-####
Facsimile No.: (470) 307-4482
E-mail: ############@wellsfargo.com


If to any Lender:


To the address of such Lender set forth on the Register with respect to
deliveries of notices and other documentation that may contain material
non-public information.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b). Notwithstanding the foregoing, notices, requests and demands
related to borrowing requests, Loan repayments or other matters relating to the
ordinary course administration of the Loans need not be delivered to any legal
counsel noted above.
(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to
Article II or III if such Lender or the Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.
89
126047641_6

--------------------------------------------------------------------------------



(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.
(d) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.
(e) Platform.
(i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the Issuing Lender and
the Lenders by posting the Borrower Materials on the Platform.
(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Loan Party, any Lender, the Issuing Lender or any other Person
for indirect, special, incidental, consequential or punitive damages, losses or
expenses (as opposed to actual damages, losses or expenses).
(f) Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Applicable Laws.
SECTION 11.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower or the applicable Loan Party, as the case may be; provided that
no amendment, waiver or consent shall:
90
126047641_6

--------------------------------------------------------------------------------



(a) increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.2) or increase the amount of Loans of any
Lender, in any case, without the written consent of such Lender;
(b) waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby;
(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clauses (iv) and (vi) of the
second proviso to this Section) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive or reduce any obligation of the
Borrower to pay interest at the rate set forth in Section 4.1(c) during the
continuance of an Event of Default or (ii) to amend any financial covenant
hereunder (or any defined term used therein), or to waive any Default or Event
of Default resulting from the breach of any financial or other covenant
hereunder, even if the effect of such amendment or waiver would be to reduce the
rate of interest on any Loan or L/C Obligation or to reduce any fee payable
hereunder;
(d) change Section 4.6 or Section 9.4 in a manner that would alter the pro rata
sharing of payments or order of application required thereby without the written
consent of each Lender directly and adversely affected thereby;
(e) change any provision of this Section or reduce the percentage specified in
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender directly and adversely affected
thereby;
(f) consent to the assignment or transfer by any Loan Party of such Loan Party’s
rights and obligations under any Loan Document to which it is a party (except as
permitted pursuant to Section 8.4), in each case, without the written consent of
each Lender;
(g) release (i) all of the Guarantors or (ii) Guarantors comprising
substantially all of the credit support for the Secured Obligations, in any
case, from the Guaranty Agreement (other than as authorized in Section 10.9),
without the written consent of each Lender; or
(h) release all or substantially all of the Collateral or terminate any Security
Document (other than as authorized in Section 10.9 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender;
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; (v) the
Administrative Agent and the Borrower shall be permitted to amend any provision
of the Loan
91
126047641_6

--------------------------------------------------------------------------------



Documents (and such amendment shall become effective without any further action
or consent of any other party to any Loan Document) if the Administrative Agent
and the Borrower shall have jointly identified an obvious error or any error,
ambiguity, defect or inconsistency or omission of a technical or immaterial
nature in any such provision; and (vi) the Administrative Agent may, without the
consent of any Lender, enter into amendments or modifications to this Agreement
or any of the other Loan Documents or to enter into additional Loan Documents as
the Administrative Agent reasonably deems appropriate in order to implement any
Benchmark Replacement or any Benchmark Replacement Conforming Changes or
otherwise effectuate the terms of Section 4.8(c) in accordance with the terms of
Section 4.8(c). Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 11.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 2.7 (including, without limitation, as applicable, (1) to
permit the Revolving Credit Increases to share ratably in the benefits of this
Agreement and the other Loan Documents and (2) to include the Revolving Credit
Increase and outstanding Revolving Credit Increase in any determination of
(i) Required Lenders or (ii) similar required lender terms applicable thereto);
provided that no amendment or modification shall result in any increase in the
amount of any Lender’s Commitment or any increase in any Lender’s Commitment
Percentage, in each case, without the written consent of such affected Lender.
SECTION 11.3 Expenses; Indemnity.
(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out of pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided herein, the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out of pocket expenses incurred
by the Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.
(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), damages, liabilities
and related expenses (including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or any
Guarantor), other than such Indemnitee and its Related Parties, arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other
92
126047641_6

--------------------------------------------------------------------------------



Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrower, any
Subsidiary or any other Loan Party, or any Environmental Claim related in any
way to the Borrower, any Subsidiary or any other Loan Party, (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, any Subsidiary or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, or (v) any
claim (including, without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) and the prosecution and defense thereof, arising out
of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable and documented attorneys’ and consultant’s fees; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (A) are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(B) result from a claim brought by the Borrower or any Subsidiary against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Subsidiary has obtained a
final and non-appealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. This Section 11.3(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender, the Swingline Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Issuing Lender, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s Commitment Percentage at such time) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the Issuing
Lender or the Swingline Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), Issuing Lender or the Swingline Lender in connection with such
capacity. The obligations of the Lenders under this clause (c) are subject to
the provisions of Section 4.7.
(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
93
126047641_6

--------------------------------------------------------------------------------



(e) Payments. All amounts due under this Section shall be payable within ten
(10) days after demand therefor.
(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations thereunder.
SECTION 11.4 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, after obtaining the prior written consent of the Administrative Agent, to
the fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Lender, the Swingline Lender or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, the Issuing Lender or the
Swingline Lender or any of their respective Affiliates, irrespective of whether
or not such Lender, the Issuing Lender, the Swingline Lender or any such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender, the Issuing Lender,
the Swingline Lender or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 9.4
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender, the Swingline Lender and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
Issuing Lender, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender, the Swingline Lender or their
respective Affiliates may have. Each of the Lenders, the Issuing Lender and the
Swingline Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
SECTION 11.5 Governing Law; Jurisdiction, Etc.
(a) Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
(b) Submission to Jurisdiction. The Borrower and each other Loan Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Lender, the Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
that all claims in respect of any such action,
94
126047641_6

--------------------------------------------------------------------------------



litigation or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by Applicable Law, in such federal
court.  Each of the parties hereto agrees that a final judgment in any such
action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, any Lender, any Issuing Lender or the
Swingline Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against the Borrower or any other
Loan Party or its properties in the courts of any jurisdiction.
(c) Waiver of Venue. Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
SECTION 11.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 11.7 Reversal of Payments. To the extent any Loan Party makes a payment
or payments to the Administrative Agent for the ratable benefit of the Secured
Parties or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.
SECTION 11.8 Injunctive Relief. The Borrower recognizes that, in the event the
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.
SECTION 11.9 Successors and Assigns; Participations.
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted
95
126047641_6

--------------------------------------------------------------------------------



hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;
96
126047641_6

--------------------------------------------------------------------------------



(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of a Lender or an Approved Fund; and
(C) the consents of the Issuing Lender and the Swingline Lender shall be
required for any assignment.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided that
(A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v) No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Subsidiaries or Affiliates or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of the Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested, but not
funded by, the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (A) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Issuing Lender, the Swingline Lender and each other Lender hereunder (and
interest accrued thereon), and (B) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Commitment Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.8, 4.9, 4.10, 4.11 and 11.3 with respect to facts and
circumstances occurring prior to the effective date of
97
126047641_6

--------------------------------------------------------------------------------



such assignment; provided that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section (other than a purported assignment to a natural
Person or the Borrower or any of the Borrower’s Affiliates, which shall be null
and void).
(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amounts of (and stated interest on) the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender (but only to the extent
of entries in the Register that are applicable to such Lender), at any
reasonable time and from time to time upon reasonable prior notice.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person,
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Lender, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.3(c) with respect to any
payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in the first
proviso to Section 11.2 that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 4.9, 4.10 and
4.11 (subject to the requirements and limitations therein, including the
requirements under Section 4.11(g) (it being understood that the documentation
required under Section 4.11(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 4.12 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 4.10 or 4.11, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower's request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 4.12(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
98
126047641_6

--------------------------------------------------------------------------------



entitled to the benefits of Section 11.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 4.6 as though it were a
Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
SECTION 11.10 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates respective
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by, or required to be disclosed to, any rating agency, or regulatory
or similar authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement, under any other Loan Document or under any
Secured Hedge Agreement or Secured Cash Management Agreement, or any action or
proceeding relating to this Agreement, any other Loan Document or any Secured
Hedge Agreement or Secured Cash Management Agreement, or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder; (g) on a confidential
basis to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Revolving Credit
Facility; (h) with the consent of the Borrower, (i) to Gold Sheets and other
similar bank trade publications and bank market data collectors, such
information to consist of deal terms and other information customarily found in
such publications, (j) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender, the Issuing Lender or any of
their respective Affiliates on a non-confidential basis from a source other than
the Borrower or (k) to governmental regulatory authorities in connection with
any regulatory examination of the Administrative Agent or any Lender or in
accordance with the Administrative Agent’s or any Lender’s regulatory compliance
policy if the Administrative Agent or such Lender deems necessary for
99
126047641_6

--------------------------------------------------------------------------------



the mitigation of claims by those authorities against the Administrative Agent
or such Lender or any of its subsidiaries or affiliates. For purposes of this
Section, “Information” means all information received from any member of the
Consolidated Group relating to such Person or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Lender on a non-confidential
basis prior to disclosure by any member of the Consolidated Group; provided
that, in the case of information received from any member of the Consolidated
Group after the date hereof, such information (other than information delivered
pursuant to Section 7.2(c) or (d)) is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
SECTION 11.11 Performance of Duties. Each of the Loan Party’s obligations under
this Agreement and each of the other Loan Documents shall be performed by such
Loan Party at its sole cost and expense.
SECTION 11.12 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
credit facility established hereunder has not been terminated.
SECTION 11.13 Survival.
(a) All representations and warranties set forth in Article VI and all
representations and warranties contained in any certificate or in any of the
Loan Documents (including, but not limited to, any such representation or
warranty made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent, the Lenders and the other Indemnitees are entitled
under the provisions of this Article XI and any other provision of this
Agreement and the other Loan Documents shall continue in full force and effect
and shall protect the Administrative Agent, the Lenders and the other
Indemnitees against events arising after such termination as well as before.
SECTION 11.14 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.
SECTION 11.15 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction. In the
event that any provision is held to be so prohibited or unenforceable in any
jurisdiction, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in such jurisdiction (subject to the approval of the Required Lenders).
100
126047641_6

--------------------------------------------------------------------------------



SECTION 11.16 Counterparts; Integration; Effectiveness; Electronic Execution.
(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Issuing Lender, the Swingline Lender and/or the
Arrangers constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 11.17 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification or similar obligations not then due) arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have expired, been
terminated or been Cash Collateralized and the Aggregate Commitments have
expired or been terminated. No termination of this Agreement shall affect the
rights and obligations of the parties hereto arising prior to such termination
or in respect of any provision of this Agreement which survives such
termination.
SECTION 11.18 USA PATRIOT Act; Anti-Money Laundering Laws. The Administrative
Agent and each Lender subject to the PATRIOT Act hereby notifies the Borrower
that pursuant to the requirements of the PATRIOT Act or any other Anti-Money
Laundering Laws, each of them is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
to identify each Loan Party in accordance with the PATRIOT Act or such
Anti-Money Laundering Laws.
SECTION 11.19 Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VII or VIII
shall be given independent effect. Accordingly, the Borrower shall not engage in
any transaction or other act otherwise permitted under any covenant contained in
Articles VII or VIII, before or after giving effect to such transaction or act,
the Borrower shall or would be in breach of any other covenant contained in
Articles VII or VIII.
SECTION 11.20 Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents or the Guaranty Agreement which imposes additional burdens on
any member of the Consolidated Group or further restricts the rights of any
member of the Consolidated Group or gives the Administrative Agent or Lenders
additional rights shall
101
126047641_6

--------------------------------------------------------------------------------



not be deemed to be in conflict or inconsistent with this Agreement and shall be
given full force and effect.
SECTION 11.21 Keepwell. The Borrower hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Guarantor
as may be needed by such Guarantor from time to time to honor all of its
obligations under the Guaranty Agreement and the other Loan Documents to which
it is a party in respect of Swap Obligations that would, in absence of the
agreement in this Section 11.21, otherwise constitute Excluded Swap Obligations
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering the Borrower’s obligations and undertakings
under this Section 11.21 voidable under Applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of the Borrower under this Section 11.21 shall
remain in full force and effect until the Secured Obligations (other than
indemnity and similar obligations that are not then due and payable) have been
indefeasibly paid and performed in full and the Aggregate Commitments have been
terminated. The Borrower intends this Section 11.21 to constitute, and this
Section 11.21 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Guarantor for all purposes of the Commodity
Exchange Act.
SECTION 11.22 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
SECTION 11.23 Certain ERISA Matters.
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:
(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into,
102
126047641_6

--------------------------------------------------------------------------------



participation in, administration of and performance of the Loans, the Letters of
Credit or the Commitments;
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that none of the Administrative Agent, any Arranger and their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).
SECTION 11.24 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and, each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
FDIC under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):
103
126047641_6

--------------------------------------------------------------------------------



(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b) As used in this Section 11.24, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
[Remainder of page intentionally left blank; signature pages follow]



104
126047641_6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first written
above.
BORROWER:
MGP INGREDIENTS, INC., as Borrower
By: /s/ Brandon Gall 
Name: Brandon Gall
Title: Chief Financial Officer
MGP Ingredients, Inc.
Credit Agreement
Signature Page

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT, ISSUING LENDER AND LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
By:/s/ Ken Washington 
Name: Ken Washington
Title: Senior Vice President


MGP Ingredients, Inc.
Credit Agreement
Signature Page

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, as Swingline Lender, Issuing Lender and
a Lender
By:/s/ Ken Washington 
Name: Ken Washington
Title: Senior Vice President



MGP Ingredients, Inc.
Credit Agreement
Signature Page

--------------------------------------------------------------------------------



TRUIST BANK, as a Lender
By:/s/ David J. Sharp 
Name: David J. Sharp
Title: Director
 




MGP Ingredients, Inc.
Credit Agreement
Signature Page

--------------------------------------------------------------------------------



AGCOUNTRY FARM CREDIT SERVICES, FLCA, as a Lender
By:/s/ Lisa Caswell 
Name: Lisa Caswell
Title: Vice President






MGP Ingredients, Inc.
Credit Agreement
Signature Page

--------------------------------------------------------------------------------



COMPEER FINANCIAL, PCA, as a Lender
By:/s/ Daniel J. Best 
Name: Daniel J. Best
Title: Director, Capital Markets


MGP Ingredients, Inc.
Credit Agreement
Signature Page

--------------------------------------------------------------------------------



FIFTH THIRD BANK, NATIONAL ASSOCIATION, as a Lender
By:/s/ Ben Dodd 
Name: Ben Dodd
Title: Senior Vice President





MGP Ingredients, Inc.
Credit Agreement
Signature Page

--------------------------------------------------------------------------------






Schedule 2.1
Commitments and Commitment Percentages



LenderCommitmentCommitment
PercentageWells Fargo Bank, National Association$
85,000,000.0028.333333333%Truist Bank$ 80,000,000.0026.666666667%AgCountry Farm
Credit Services, FLCA$ 45,000,000.0015.000000000%Compeer Financial, PCA$
45,000,000.0015.000000000%Fifth Third Bank, National Association$
45,000,000.0015.000000000%Total$300,000,000.00100.000000000%












--------------------------------------------------------------------------------




Schedule 6.11
Environmental Matters




1.A chemical release occurred at the Company's Atchison facility on October 21,
2016, which resulted in emissions venting into the air. The Company reported the
event to the EPA, the Occupational, Safety, and Health Administration ("OSHA"),
and to Kansas and local authorities on that date. The Company has resolved the
EPA and OSHA investigations. On May 29, 2019, federal charges for alleged
violations of the Clean Air Act related to the Atchison Chemical Release were
filed against the Company, along with another unaffiliated company. As of
October 28, 2019, the Company has reached a plea agreement with the Department
of Justice pertaining to a negligent Clean Air Act violation pursuant to which
the Company agreed, among other things, to a fine in the amount of $1,000,000.
The Company is awaiting sentencing in the matter. Private plaintiffs have
initiated, and additional private plaintiffs may initiate, legal proceedings for
damages resulting from the emission, but the Company is currently unable to
reasonably estimate the amount of any such damages that might result. The
Company's insurance is expected to provide coverage of any damages to private
plaintiffs, subject to a deductible of $250,000 but certain regulatory fines or
penalties may not be covered and there can be no assurance to the amount or
timing of possible insurance recoveries if ultimately claimed by the Company.
There was no significant damage to the Company's Atchison plant as a result of
this incident. No other MGP facilities, including the distillery in
Lawrenceburg, Indiana, were affected by this incident.


Notes: For purposes of this Schedule 6.11, the term "Company" refers to MGP
Ingredients, Inc. and its subsidiaries. Disclosure of any item above is made out
of an abundance of caution, and does not necessarily imply that any such item is
material or could have or result in a Material Adverse Effect.







--------------------------------------------------------------------------------



Schedule 6.12


Real Property
(Collateral Locations)


Owned:



Loan PartyCollateral LocationsMGP Ingredients, Inc.100 Commercial, Atchison,
KansasMGPI Processing, Inc.
100 Commercial, Atchison, Kansas
101 Commercial, Atchison, Kansas
200 Commercial, Atchison, Kansas
1100 Main Street, Atchison, Kansas
1200 Main Street, Atchison, Kansas
1300 Main Street, Atchison, Kansas
MGPI of Indiana, LLC7 Ridge Avenue, Lawrenceburg, Indiana
400 Helton Road, Williamstown, Kentucky
924 S Meridian Street, Sunman, Indiana



Leased:

Loan PartyCollateral LocationsMGPI Processing, Inc.8801 Renner Avenue, Lenexa,
KansasMGPI Processing, Inc.
Lanter Distributing
9000 NE Underground Dr, Kansas City, MO 64161MGPI Processing, Inc.
Paris Brothers
8800 NE Underground Dr, Kansas City, MO 64161
MGPI Processing, Inc.Zumbro River Brand, Inc.
590 W 14th St. Albert Lea, MN 56007MGPI of Indiana, LLCMeier's Wine Cellar Inc.
6955 Plainfield Rd., Cincinnati, OH 45236MGPI Processing, Inc. & MGPI of
Indiana, LLCCrown Valley Distilling
13326 State Route FSTE. Genevieve, MO 63670MGPI Processing, Inc. & MGPI of
Indiana, LLCStrong Spirits
999 Withrow Ct. Bardstown, KY 40004MGPI Processing, Inc. & MGPI of Indiana,
LLCLiDestri Spirits
1050 Lee Road, Rochester, NY 14606MGPI Processing, Inc. & MGPI of Indiana,
LLCWestern Carriers - Park Street
8501 Westside Avenue North Bergen, NJ 07047MGPI Processing, Inc. & MGPI of
Indiana, LLCWestern Wine Services -Park Street
1275 Commerce Blvd., American Canyon, CA 94503MGPI Processing, Inc. & MGPI of
Indiana, LLCState of Iowa – Warehouse
1918 SE Hulsizer Road, Ankeny, IA 50021




--------------------------------------------------------------------------------




MGPI Processing, Inc. & MGPI of Indiana, LLCState of Ohio – Warehouse
3005 East Kemper Road Cincinnati, OH 45241MGPI Processing, Inc. & MGPI of
Indiana, LLCState of Oregon – Warehouse
9079 SE McLoughlin Blvd. Portland, OR 97222MGPI Processing, Inc. & MGPI of
Indiana, LLCState of Montana – Warehouse
2517 Airport Road, Helena, MT 59601






Other Collateral LocationsICP, 1301 Front Street, Pekin, IL 61555MO - KAN
Underground, 6675 Sherman Rd., Atchison, KS 66002Reckitt Benckiser, 799 Route
206, Belle Meade, NJ 08502Cone Solvents, 6185 Cockrill Bend Circle, Nashville,
TN 37209Frontier Logistics Services, 1830 Linder Industrial Drive, Nashville, TN
37209








--------------------------------------------------------------------------------



Schedule 6.13


Employee Relations





MGPI Processing, Inc. and United Food & Commercial Workers Union, Local
#74DAtchison, KSEffective 9/16/2019
Expires 8/31/2024MGPI of Indiana, LLC and United Food & Commercial Workers
Union, Local #13DLawrenceburg, INEffective 1/1/2018
Expires 12/31/2022














--------------------------------------------------------------------------------





Schedule 6.18


Subsidiaries





Name of SubsidiaryAuthorized SharesNumber of Shares/
Units Issued% of Outstanding
Shares/Units directly
owned by MGP
Ingredients, Inc.MGPI Processing,
Inc.common stock:
1,000 shares of
with no par value1,000100%preferred stock: 10
shares with par
value of $10.0010100%MGPI Pipeline, Inc.common stock:
100,000 shares with
par value of $1.005,000 shares100%MGPI of Indiana,
LLCmembership unitssingle member
LLC100%Thunderbird Real Estate Holdings, LLCmembership unitssingle member
LLC100% owned by MGPI Processing, Inc.MGP Distilling, LLC
membership unitssingle member LLC100% owned by MGPI Processing, Inc.












--------------------------------------------------------------------------------



Schedule 6.22


Material Contracts


1. Senior Note Purchase Agreement.


2. Grain Supply Agreement, dated December 22, 2014, between MGPI Processing,
Inc. and
Bunge Milling, Inc., as amended pursuant to an Amendment to Grain Supply
Agreement
dated July 28, 2017.


3. Grain Supply Agreement, dated January 1, 2015, between MGPI of Indiana, LLC
and
Consolidated Grain and Barge, as amended pursuant to an Amendment to Grain
Supply
Agreement dated April 13, 2017.


4. Supply Agreement, dated July 10, 2015 between Ardent Mills, LLC and MGPI
Processing, Inc.


5. Distillate Supply Agreement, dated July 1, 2019, between Diageo Americas
Supply, Inc.
and MGPI of Indiana, LLC.











--------------------------------------------------------------------------------





Schedule 8.2


Existing Indebtedness




1. Aircraft financing Indebtedness of MGPI Pipeline, Inc. due U.S. Bank National
Association, acting through its division, U.S. Bank Equipment Finance, in an
outstanding
principal amount not to exceed $1.2 million. The aircraft is owned by MGPI
Pipeline,
Inc. and is leased by it to MGPI Processing, Inc. Indebtedness guaranteed by the
Borrower.


2. To the extent constituting Indebtedness, the obligations secured by or
related to the
equipment lease or purchase-money financing statements described in Schedule
8.3.









--------------------------------------------------------------------------------



Schedule 8.3


Existing Liens


Liens evidenced by the UCC financing statements listed below:


1.Debtor – MGP Ingredients, Inc. (f/k/a MGPI Holdings, Inc.)


None.


2.Debtor – MGPI Processing, Inc. (f/k/a MGP Ingredients, Inc., Midwest Grain
Products, Inc. and Midwest Solvents Company, Inc.)





JurisdictionUCC NumberFiling DateSecured PartyCollateral*Kansas
5729033 (originally filed against MGP Ingredients, Inc. as debtor)
2004-01-22Winthrop Resources CorporationLease Agreement No. MG011204, Schedule
#001
70621029 - Continuation
2009-01-05
7037542 - Continuation
2013-10-28
115689101 - Continuation
2018-11-30Kansas
6172803 (originally filed against MGP Ingredients, Inc. as debtor)
2006-06-05Winthrop Resources CorporationLease Agreement No. MG011204, Schedule
#B02
70933721 - Continuation
2011-04-27
72203743 - Continuation
2016-04-28Kansas
6395701 (originally filed against MGP Ingredients, Inc. as debtor)
2007-08-07Winthrop Resources CorporationLease Agreement No. MG011204, Schedule
#003R
71210871 - Continuation
2012-07-27
72522266 - Continuation
2017-07-12Kansas
6502512 (originally filed against MGP Ingredients, Inc. as debtor)
2008-06-25Winthrop Resources CorporationLease Agreement No. MG011204, Schedule
#005R
71348788 - Continuation
2013-02-13
72790509 - Continuation
2018-06-22




















--------------------------------------------------------------------------------




Kansas
6538847 (originally filed against MGP Ingredients, Inc. as debtor)
2008-10-23Winthrop Resources CorporationLease Agreement No. MG011204, Schedule
#006R
7005762 - Continuation
2013-06-21
115593857 - Continuation
2018-10-18Kansas
6812317 (originally filed against MGP Ingredients, Inc. as debtor)
2011-07-01U.S. Bancorp Equipment Finance, Inc.Master Lease Agreement dated
06/28/11, specific assets
72171262 - Continuation
2016-03-18Kansas724983762017-06-07Canon Financial Services, Inc.Specific
equipmentKansas1034822892015-05-27Deere Credit, Inc.Specific
equipmentKansas720214342015-08-11General Electric Credit Corporation of
TennesseeSpecific equipmentKansas71912242015-11-12U.S. Bank National Association
acting through its division U.S. Bank Equipment Finance [Assignor secured party
is MGPI Pipeline, Inc.]One Cessna aircraft, two aircraft engines, and related
items, agreements, contracts, chattel paper, etc.Kansas71914892015-11-12Harcros
Chemicals Inc.Bulk Storage EquipmentKansas0722376752016-06-09CSI Leasing,
Inc.Specific equipmentKansas722208612016-05-19Wells Fargo Vendor Financial
Services, LLCSpecific equipmentKansas725692592017-09-15CT Corporation System, as
RepresentativeMaster Lease 242997, Equipment Schedule 8
7387251 - Assignment
2018-02-23BOK Financial Equipment Financing, Inc.
7389620 - Amendment
2018-03-06Amend to more fully describe
equipment/collateralKansas1153208972018-07-11Wells Fargo Vendor Financial
Services, LLCSpecific equipmentKansas1156426472018-11-07CT Corporation System,
as RepresentativeMaster Lease 242997, Equipment Schedule 11
116054982 - Assignment
2019-04-25BOK Financial Equipment Finance, Inc.




--------------------------------------------------------------------------------




Kansas
6538847 (originally filed against MGP Ingredients, Inc. as debtor)
2008-10-23Winthrop Resources CorporationLease Agreement No. MG011204, Schedule
#006R
7005762 - Continuation
2013-06-21
115593857 - Continuation
2018-10-18Kansas
6812317 (originally filed against MGP Ingredients, Inc. as debtor)
2011-07-01U.S. Bancorp Equipment Finance, Inc.Master Lease Agreement dated
06/28/11, specific assets
72171262 - Continuation
2016-03-18
116055658 - Amendment
2019-04-25Additional collateral added under Master Lease 242997, Equipment
Schedule 11Kansas1156426542018-11-07CT Corporation System, as
RepresentativeMaster Lease 242997, Equipment Schedule 10
116018649 - Assignment
2019-04-11BOK Financial Equipment Finance, Inc.
116021304 - Amendment
2019-04-12Amend to more fully describe equipment/collateral



* See related UCC financing statement for complete collateral description


3.Debtor – MGPI Pipeline, Inc. (f/k/a Midwest Grain Pipeline, Inc.)



JurisdictionUCC NumberFiling DateSecured
PartyCollateral*Kansas720860312015-11-11U.S. Bank National Association acting
through its division U.S. Bank Equipment FinanceOne Cessna aircraft, two
aircraft engines, and related items, agreements, contracts, chattel paper, etc.



* See related UCC financing statement for complete collateral description


4. Debtor – MGPI of Indiana, LLC (f/k/a Firebird Acquisitions, LLC)
None.
5. Debtor – Thunderbird Real Estate Holdings, LLC
None.
6. Debtor – MGP Distilling, LLC
None.





--------------------------------------------------------------------------------



Schedule 8.6


Existing Investments




1. Investments by the Borrower in its Subsidiaries.








--------------------------------------------------------------------------------









EXHIBIT A
to
Credit Agreement
dated as of February 14, 2020
by and among
MGP Ingredients, Inc.,
as Borrower,
the lenders from time to time party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent,
Swingline Lender and Issuing Lender


FORM OF NOTE











--------------------------------------------------------------------------------



NOTE
        __________, 20___


FOR VALUE RECEIVED, MGP INGREDIENTS, INC., a Kansas corporation (the
“Borrower”), promises to pay to _______________ (the “Lender”) or its registered
assigns, at the place and times provided in the Credit Agreement referred to
below, the unpaid principal amount of each Loan made by the Lender from time to
time pursuant to that certain Credit Agreement, dated as of February 14, 2020
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, the lenders from time to time
party thereto and Wells Fargo Bank, National Association, as Administrative
Agent, Swingline Lender and Issuing Lender. Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. Any amounts not paid in full when due hereunder
shall bear interest and be paid as set forth in the Credit Agreement.
This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. This Note is also entitled to the
benefits of the Guaranty Agreement, and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Loans made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.


[Signature page follows.]
















--------------------------------------------------------------------------------



THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.




MGP INGREDIENTS, INC.


By:
Name:Title:
















































--------------------------------------------------------------------------------





EXHIBIT B
to
Credit Agreement
dated as of February 14, 2020
by and among
MGP Ingredients, Inc.,
as Borrower,
the lenders from time to time party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent,
Swingline Lender and Issuing Lender


FORM OF NOTICE OF BORROWING

































--------------------------------------------------------------------------------



NOTICE OF BORROWING


Dated as of: _____________, 20__


Wells Fargo Bank, National Association,
as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telephone No.: (###) ###-####


Wells Fargo Bank, National Association
1100 Abernathy Road, Suite 1130
MAC G0189-112
Sandy Springs, Georgia 30328
Attention: Ken Washington
Facsimile No.: (470) 307-4482
E-mail: ############@wellsfargo.com


Ladies and Gentlemen:


This Notice of Borrowing is delivered to you pursuant to Section 2.3 of the
Credit Agreement dated as of February 14, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among MGP Ingredients, Inc., a Kansas corporation (the “Borrower”), the
lenders from time to time party thereto, as Lenders, and Wells Fargo Bank,
National Association, as Administrative Agent, Swingline Lender and Issuing
Lender. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
1. The Borrower hereby requests [a Revolving Credit Borrowing] [a Swingline
Borrowing] in the principal amount of $___________ (complete with an amount in
accordance with Section 2.3 of the Credit Agreement).
2. The Borrower hereby requests that such Borrowing be made on the following
Business Day: _____________________. (Complete with a Business Day in accordance
with Section 2.3 of the Credit Agreement).
3. [The Borrower hereby requests that such Borrowing be a Borrowing of [Base
Rate Loans] [LIBOR Rate Loans]].
4. In the case of a Borrowing of LIBOR Rate Loans, the Borrower hereby requests
that such Borrowing be made with the following Interest Period(s):

Portion of BorrowingInterest Period
$[__________________]
$[__________________]

1 Only applicable for Revolving Credit Borrowings. All Swingline Borrowings are
Base Rate Loans.



--------------------------------------------------------------------------------



5. The aggregate principal amount of all Loans and L/C Obligations outstanding
as of the date hereof (including the Loan(s) requested herein) does not exceed
the maximum amount permitted to be outstanding pursuant to the terms of the
Credit Agreement.
6. All of the conditions applicable to the Borrowing requested herein as set
forth in the Credit Agreement have been satisfied as of the date hereof and will
remain satisfied to the date of such Borrowing.
[Signature Page Follows]






































































--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.
MGP INGREDIENTS, INC.


By:
Name:Title:








--------------------------------------------------------------------------------









EXHIBIT C
to
Credit Agreement
dated as of February 14, 2020
by and among
MGP Ingredients, Inc.,
as Borrower,
the lenders from time to time party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent,
Swingline Lender and Issuing Lender


FORM OF NOTICE OF ACCOUNT DESIGNATION

















--------------------------------------------------------------------------------



NOTICE OF ACCOUNT DESIGNATION


Dated as of: _________, 20__


Wells Fargo Bank, National Association,
as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telephone No.: (###) ###-####


Wells Fargo Bank, National Association
1100 Abernathy Road, Suite 1130
MAC G0189-112
Sandy Springs, Georgia 30328
Attention: Ken Washington
Facsimile No.: (470) 307-4482
E-mail: ############@wellsfargo.com


Ladies and Gentlemen:


This Notice of Account Designation is delivered to you pursuant to Section
2.3(b) of the Credit Agreement dated as of February 14, 2020 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among MGP Ingredients, Inc., a Kansas corporation (the
“Borrower”), the lenders from time to time party thereto, as Lenders, and Wells
Fargo Bank, National Association, as Administrative Agent, Swingline Lender and
Issuing Lender. Capitalized terms used herein and not defined herein shall have
the meanings assigned thereto in the Credit Agreement.
1. The Administrative Agent is hereby authorized to disburse all Loan proceeds
payable to the Borrower into the following account of the Borrower, as
applicable:
MGP Ingredients, Inc.


____________________________
ABA Routing Number: _________
Account Number: _____________


2. This authorization shall remain in effect until revoked or until a subsequent
Notice of Account Designation is provided to the Administrative Agent.
[Remainder of page intentionally left blank; signature page follows]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

MGP INGREDIENTS, INC.

By:
Name:Title:












--------------------------------------------------------------------------------





EXHIBIT D
to
Credit Agreement
dated as of February 14, 2020
by and among
MGP Ingredients, Inc.,
as Borrower,
the lenders from time to time party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent,
Swingline Lender and Issuing Lender


FORM OF NOTICE OF PREPAYMENT





--------------------------------------------------------------------------------



NOTICE OF PREPAYMENT


Dated as of: _____________, 20__


Wells Fargo Bank, National Association,
as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telephone No.: (###) ###-####


Wells Fargo Bank, National Association
1100 Abernathy Road, Suite 1130
MAC G0189-112
Sandy Springs, Georgia 30328
Attention: Ken Washington
Facsimile No.: (470) 307-4482
E-mail: ############@wellsfargo.com


Ladies and Gentlemen:
This Notice of Prepayment is delivered to you pursuant to Section 2.4(c) of the
Credit Agreement dated as of February 14, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among MGP Ingredients, Inc., a Kansas corporation (the “Borrower”), the
lenders from time to time party thereto, as Lenders, and Wells Fargo Bank,
National Association, as Administrative Agent, Swingline Lender and Issuing
Lender. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
1. The Borrower hereby provides notice to the Administrative Agent that the
Borrower shall repay: [check each applicable box]
        a Swingline Borrowing
        a Revolving Credit Borrowing
2. The Borrowing(s) or portion(s) thereof to be prepaid are as follows:

BorrowingTypeInterest Period
(if applicable)Principal Amount
[Revolving Credit][Swingline]
[Base Rate][LIBOR]
$[__________]



3. The Borrower shall repay the above-referenced Borrowing(s) on the following
Business Day: _______________. (Complete with a date no earlier than (i) the
same Business Day as of the date of this Notice of Prepayment, with respect to
any Borrowing of Swingline Loans or Base Rate Loans and



--------------------------------------------------------------------------------



(ii) three (3) Business Days subsequent to date of this Notice of Prepayment
with respect to any Borrowing of LIBOR Rate Loans.)
[Signature page follows.]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

MGP INGREDIENTS, INC.

By:
Name:Title:








--------------------------------------------------------------------------------





EXHIBIT E
to
Credit Agreement
dated as of February 14, 2020
by and among
MGP Ingredients, Inc.,
as Borrower,
the lenders from time to time party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent,
Swingline Lender and Issuing Lender


FORM OF NOTICE OF CONVERSION/CONTINUATION







--------------------------------------------------------------------------------



NOTICE OF CONVERSION/CONTINUATION


Dated as of: _____________, 20__


Wells Fargo Bank, National Association,
as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telephone No.: (###) ###-####


Wells Fargo Bank, National Association
1100 Abernathy Road, Suite 1130
MAC G0189-112
Sandy Springs, Georgia 30328
Attention: Ken Washington
Facsimile No.: (470) 307-4482
E-mail: ############@wellsfargo.com


Ladies and Gentlemen:
This Notice of Conversion/Continuation (this “Notice”) is delivered to you
pursuant to Section 4.2 of the Credit Agreement dated as of February 14, 2020
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among MGP Ingredients, Inc., a Kansas corporation
(the “Borrower”), the lenders from time to time party thereto, as Lenders, and
Wells Fargo Bank, National Association, as Administrative Agent, Swingline
Lender and Issuing Lender. Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.
1. This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)
        Converting all or a portion of a Borrowing of Base Rate Loans into LIBOR
Rate Loans


Outstanding principal balance: $______________
Principal amount to be converted: $______________
Requested effective date of conversion: _______________
Requested new Interest Period: _______________





--------------------------------------------------------------------------------



        Converting all or a portion of a Borrowing of LIBOR Rate Loans into Base
Rate Loans


Outstanding principal balance: $______________
Principal amount to be converted: $______________
Last day of the current Interest Period: _______________
Requested effective date of conversion: _______________


        Continuing all or a portion of a Borrowing of LIBOR Rate Loans as LIBOR
Rate Loans


Outstanding principal balance: $______________
Principal amount to be continued: $______________
Last day of the current Interest Period: _______________
Requested effective date of continuation: _______________
Requested new Interest Period: _______________


2. The aggregate principal amount of all Loans and L/C Obligations outstanding
as of the date hereof does not exceed the maximum amount permitted to be
outstanding pursuant to the terms of the Credit Agreement.


[Signature page follows.]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

MGP INGREDIENTS, INC.

By:
Name:Title:








--------------------------------------------------------------------------------





EXHIBIT F
to
Credit Agreement
dated as of February 14, 2020
by and among
MGP Ingredients, Inc.,
as Borrower,
the lenders from time to time party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent,
Swingline Lender and Issuing Lender


FORM OF COMPLIANCE CERTIFICATE







--------------------------------------------------------------------------------



COMPLIANCE CERTIFICATE
Statement Date: _____________, 20___
To: Wells Fargo Bank, National Association, as Administrative Agent
The undersigned, a Responsible Officer of MGP Ingredients, Inc., a Kansas
corporation (the “Borrower”), hereby certifies to the Administrative Agent and
the Lenders, each as defined in the Credit Agreement referred to below, as
follows:
1. This Compliance Certificate is delivered to you pursuant to Section 7.3(c) of
the Credit Agreement dated as of February 14, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the lenders from time to time party thereto, as
Lenders, and Wells Fargo Bank, National Association, as Administrative Agent,
Swingline Lender and Issuing Lender. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.
[Use following paragraph 2 for fiscal year-end financial statements]
2. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 7.3(a) of the Credit Agreement for the fiscal year of the
Consolidated Group ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.
[Use following paragraph 2 for fiscal quarter-end financial statements]
2. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 7.3(b) of the Credit Agreement for the fiscal quarter of the
Consolidated Group ended as of the above date. Such consolidated financial
statements fairly present in all material respects the financial condition of
the Consolidated Group on a consolidated basis as of their respective dates and
the results of operations of the Consolidated Group for the respective periods
then ended, subject to normal year end adjustments and the absence of footnotes.
3. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.
4. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all of its
obligations under the Loan Documents, and
[select one:]
[to the best knowledge of the Borrower, during such fiscal period, the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to them.]
--or--
[the following covenants or conditions have not been performed or observed and
the following is a list of each such default and its nature and status:]



--------------------------------------------------------------------------------



4. The representations and warranties contained in Article VI of the Credit
Agreement, or which are contained in any document furnished at any time under or
in connection with the Loan Documents, are true and correct in all material
respects (except to the extent already subject to a materiality standard in
which case such representation or warranty shall be true and correct in all
respects) on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Compliance Certificate, the representations and warranties
contained in Section 6.5 of the Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) or (b), as applicable,
of Section 7.3 of the Credit Agreement, including the statements in connection
with which this Compliance Certificate is delivered.
5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.
6. Attached hereto as Schedule 3 is a list of all Subsidiaries that are
Immaterial Subsidiaries as of the date of this certificate and calculations
showing compliance with the definition of “Immaterial Subsidiary” and Section
7.9 of the Credit Agreement.
[Signature page follows.]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the day and year first written above.

MGP INGREDIENTS, INC.
By:
Name:Title:



             







--------------------------------------------------------------------------------






Schedule 1
to
Compliance Certificate


[See attached.]





--------------------------------------------------------------------------------



Schedule 2
to
Compliance Certificate


CONSOLIDATED LEVERAGE RATIO EXHIBIT




I. Consolidated Funded Indebtedness:  $_______________


II. Consolidated EBITDA:  


        (A) Consolidated Net Income $_______________
        (B) + income taxes (whether federal, state, local or
otherwise) $_______________
        (C) + Consolidated Interest Expense  $_______________
        (D) + depreciation and amortization $_______________
        (E) + other non-cash charges (except to the extent that such non-cash
         charges are reserved for cash charges to be taken in the
future) $_______________
        (F) - non-cash gains or non-cash items increasing Consolidated
         Net Income. $_______________
        (G) = Consolidated EBITDA $_______________


Consolidated Leverage Ratio = Line I ÷ Line II(G): _____ to 1.00


Maximum permitted Total Leverage Ratio is:  3.50 to 1.00
        


The Applicable Margin is to be calculated at Tier ___.



Applicable MarginTierConsolidated Leverage RatioLIBOR Rate LoansBase Rate
LoansCommitment FeeILess than 2.00 to 1.001.000%  0.000%  0.150%  

2 Consolidated EBITDA shall be calculated giving pro forma effect to any
Material Acquisition and any Material Disposition that occurs during the
applicable period as if such transaction occurred on the first day of such
period in accordance with Section 1.9 of the Credit Agreement.
3 provided that if the aggregate consideration paid in connection with any
Permitted Acquisition, when taken together with the aggregate consideration for
any previous Permitted Acquisitions since the Closing Date, is in excess of
$100,000,000, then the Borrower shall have the right to elect to increase the
maximum permitted Consolidated Leverage Ratio required to be maintained by
Section 8.1(a) of the Credit Agreement to 4.00 to 1.00 during the fiscal quarter
in which such acquisition is consummated (the “Trigger Quarter”) and each of the
following three fiscal quarters following the Trigger Quarter (such period, the
“Elevated Ratio Period”) so long as (a) there is at least one fiscal quarter end
after the end of each Elevated Ratio Period at which the Consolidated Leverage
Ratio is less than or equal to 3.50 to 1.00, (b) there shall be no more than one
Elevated Ratio Period in effect at any given time, (c) there shall be no more
than two Elevated Ratio Periods during the term of the Credit Agreement, and (d)
the aggregate consideration for the Permitted Acquisition giving rise to the
second Elevated Ratio Period must be in excess of $5,000,000. Such election
shall be made by the delivery of a written notice by the Borrower to the
Administrative Agent making reference to Section 8.1(a) of the Credit Agreement
and notifying the Administrative Agent of the Borrower’s exercise of this right
on or prior to the date of the actual or required delivery of a Compliance
Certificate for the Trigger Quarter.





--------------------------------------------------------------------------------




IIGreater than or equal to 2.00 to 1.00, but less than 2.50 to
1.001.250%  0.250%  0.175%  IIIGreater than or equal to 2.50 to 1.00, but less
than 3.00 to 1.001.500%  0.500%  0.200%  IVGreater than or equal to 3.00 to
1.00, but less than 3.50 to 1.001.750%  0.750%  0.225%  VGreater than or equal
to 3.50 to 1.002.000%  1.000%  0.250%  








--------------------------------------------------------------------------------



CONSOLIDATED FIXED CHARGE COVERAGE RATIO EXHIBIT


I. Cash Flow Available to Pay Fixed Charges: $_______________


        (A) Consolidated EBITDA (Line II(G) to Consolidated Leverage
         Ratio Exhibit) $_______________
        (B) - dividends and distributions by the Borrower to its
shareholders $_______________
        (C) - income taxes (whether federal, state, local or otherwise) paid in
         cash  $_______________
        (D) - Maintenance Capital Expenditures  $_______________
        (E) - share repurchases or other acquisition or retirement of any of the
         Borrower’s Equity Interests or any security convertible into or
         exchangeable for any of the Borrower’s Equity
Interests $_______________
        (F) = Cash Flow Available to Pay Fixed Charges $_______________
        
II. Consolidated Fixed Charges: $_______________


        (A) Consolidated Interest Expenses $_______________
        (B) + scheduled principal payments of Consolidated Funded
         Indebtedness (other than Loans)  $_______________
        (C) = Consolidated Fixed Charges $_______________


Consolidated Leverage Ratio = Line I(E) ÷ Line II(C): _____ to 1.00


Minimum permitted Consolidated Fixed Charge Coverage Ratio is: 1.25 to 1.00
















4 provided that (x) up to $25,000,000 in the aggregate of share repurchases
occurring during the period commencing February 27, 2019 and ending on February
27, 2022 and (y) share repurchases and other acquisitions of stock of the
Borrower or securities convertible therefor required to be purchased pursuant to
employee stock compensation plans consistent with the plans in effect on the
Closing Date in an aggregate amount not to exceed (1) $7,500,000 in any period
other than the 2019 fiscal year, or (2) $14,200,000 in the 2019 fiscal year, in
each case of clauses (x) and (y), shall be excluded from the amounts deducted in
clause (a)(v) of this definition.



--------------------------------------------------------------------------------



Schedule 3
to
Compliance Certificate


List of Immaterial Subsidiaries


Subsidiary
Assets of Subsidiary
Total Assets of Borrower and its Subsidiaries% of Total AssetsRevenue of
Subsidiary
Consolidated Revenue of Borrower and its Subsidiaries
% of Consolidated Revenue








--------------------------------------------------------------------------------





EXHIBIT G
to
Credit Agreement
dated as of February 14, 2020
by and among
MGP Ingredients, Inc.,
as Borrower,
the lenders from time to time party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent,
Swingline Lender and Issuing Lender


FORM OF ASSIGNMENT AND ASSUMPTION





--------------------------------------------------------------------------------



ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each] Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each an
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignees][the Assignors] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the] [each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee] [the respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the] [any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as, [the] [an] “Assigned
Interest”). Each such sale and assignment is without recourse to the Assignor
and, except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.
1. Assignor: [INSERT NAME OF ASSIGNOR]


2. Assignee(s): See Schedules attached hereto


3. Borrower: MGP Ingredients, Inc., a Kansas corporation


4. Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement


5. Credit Agreement: Credit Agreement dated as of February 14, 2020, among MGP
Ingredients, Inc., a Kansas corporation, as the Borrower, the lenders from time
to time party thereto, as Lenders, and Wells Fargo Bank, National Association,
as Administrative Agent, Swingline Lender and Issuing Lender (as amended,
restated, supplemented or otherwise modified)



--------------------------------------------------------------------------------



5 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
6 Select as appropriate.
7 Include bracketed language if there are either multiple Assignors or multiple
Assignees.


6.  Assigned Interest:  See Schedules attached hereto


[7. Trade Date: ______________]




[Remainder of Page Intentionally Left Blank]







































































8 To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------



Effective Date: _____________ ___, 2____ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]
The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR
[NAME OF ASSIGNOR]
By:
   Title:ASSIGNEESSee Schedules attached hereto






--------------------------------------------------------------------------------



[Consented to and] Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender and Issuing Lender




By_________________________________
Title:




[Consented to:]


[MGP INGREDIENTS, INC.]




By________________________________
Title:




















































9 To be added only if the consent of the Administrative Agent and/or the
Swingline Lender and Issuing Lender is required by the terms of the Credit
Agreement. May also use a Master Consent.
10 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement. May also use a Master Consent.



--------------------------------------------------------------------------------



SCHEDULE 1
To Assignment and Assumption
By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.
Assigned Interests:



Aggregate Amount of Commitment/ Loans for all LendersAmount of Commitment/
Loans AssignedPercentage Assigned of Commitment/
LoansCUSIP Number$$
%
$$
%
$$
%









[NAME OF ASSIGNEE]
[and is an Affiliate/Approved Fund of [identify Lender]]


By:______________________________
Title:
































11 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
12 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
13 Set forth, to at least 12 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.
14 Add additional signature blocks, as needed.
15 Select as appropriate.



--------------------------------------------------------------------------------



ANNEX 1
to Assignment and Assumption
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.9(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.9(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the] [the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.3 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the] [any] the Assignor or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and



--------------------------------------------------------------------------------



other amounts) to the Assignor for amounts which have accrued to but excluding
the Effective Date and to [the] [the relevant] Assignee for amounts which have
accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.







--------------------------------------------------------------------------------





EXHIBIT H-1
to
Credit Agreement
dated as of February 14, 2020
by and among
MGP Ingredients, Inc.,
as Borrower,
the lenders from time to time party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent,
Swingline Lender and Issuing Lender


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)





--------------------------------------------------------------------------------



FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of February 14, 2020
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MGP Ingredients, Inc., a Kansas corporation (the “Borrower”),
the Lenders from time to time party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent, Issuing Lender and Swingline Lender.
Pursuant to the provisions of Section 4.11(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent
shareholder” of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By:     
        Name:    
        Title:    


Date: ________ __, 20[___]





--------------------------------------------------------------------------------



EXHIBIT H-2
to
Credit Agreement
dated as of February 14, 2020
by and among
MGP Ingredients, Inc.,
as Borrower,
the lenders from time to time party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent,
Swingline Lender and Issuing Lender


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)



--------------------------------------------------------------------------------



FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of February 14, 2020
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MGP Ingredients, Inc., a Kansas corporation (the “Borrower”),
the Lenders from time to time party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent, Issuing Lender and Swingline Lender.
Pursuant to the provisions of Section 4.11(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “10 percent shareholder” of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to any Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:     
        Name:    
        Title:    


Date: ________ __, 20[___]







--------------------------------------------------------------------------------







EXHIBIT H-3
to
Credit Agreement
dated as of February 14, 2020
by and among
MGP Ingredients, Inc.,
as Borrower,
the lenders from time to time party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent,
Swingline Lender and Issuing Lender


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)



--------------------------------------------------------------------------------



FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of February 14, 2020
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MGP Ingredients, Inc., a Kansas corporation (the “Borrower”),
the Lenders from time to time party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent, Issuing Lender and Swingline Lender.
Pursuant to the provisions of Section 4.11(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:     
        Name:    
        Title:    


Date: ________ __, 20[___]









--------------------------------------------------------------------------------









EXHIBIT H-4
to
Credit Agreement
dated as of February 14, 2020
by and among
MGP Ingredients, Inc.,
as Borrower,
the lenders from time to time party thereto,
as Lenders,
and
Wells Fargo Bank, National Association,
as Administrative Agent,
Swingline Lender and Issuing Lender


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)



--------------------------------------------------------------------------------



FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of February 14, 2020
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MGP Ingredients, Inc., a Kansas corporation (the “Borrower”),
the Lenders from time to time party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent, Issuing Lender and Swingline Lender.
Pursuant to the provisions of Section 4.11(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10 percent shareholder” of any Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By:     
        Name:    
        Title:    


Date: ________ __, 20[___]





